Exhibit 10.5

OFFICE LEASE

BAY CENTER OFFICES

Emeryville, California

BAY CENTER OFFICE, LLC

as

LANDLORD,

and

JAMBA JUICE COMPANY

as

TENANT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

1.

   Definitions    1

2.

   Lease of Premises    8

3.

   Term; Condition and Acceptance of Premises    9

4.

   Rent    13

5.

   Calculation and Payments of Escalation Rent    14

6.

   Impositions Payable by Tenant    16

7.

   Use of Premises    16

8.

   Building Services    19

9.

   Maintenance of Premises    23

10.

   Alterations to Premises    23

11.

   Liens    26

12.

   Damage or Destruction    26

13.

   Eminent Domain    28

14.

   Insurance    29

15.

   Waiver of Subrogation Rights    31

16.

   Tenant’s Waiver of Liability and Indemnification    32

17.

   Assignment and Subletting    33

18.

   Rules and Regulations    37

19.

   Entry of Premises by Landlord; Use of Common Areas    37

20.

   Default and Remedies    38

21.

   Subordination, Attornment and Nondisturbance    41

22.

   Sale or Transfer by Landlord; Lease Non-Recourse    42

23.

   Estoppel Certificate    43

24.

   No Light, Air, or View Easement    43

25.

   Holding Over    43

26.

   Security Deposit    44

27.

   Waiver    46

28.

   Notices and Consents; Tenant’s Agent for Service    46

29.

   Tenant’s Authority    46

30.

   Automobile Parking    47

31.

   Tenant to Furnish Financial Statements    48

32.

   Communications and Computer Lines and Equipment    49

33.

   Expansion Right    51

34.

   Right to Terminate    53

35.

   Miscellaneous    54

36.

   Roof Top License    58



--------------------------------------------------------------------------------

OFFICE LEASE

Bay Center Offices

Emeryville, California

BASIC LEASE INFORMATION

 

Lease Date:    July 28, 2006 (for reference purposes only) Landlord:    Bay
Center Office, LLC, a Delaware limited liability company Tenant:    Jamba Juice
Company, a California corporation Premises:    Approximately 35,635 square feet
of Rentable Area located on the entire 2nd floor and a portion of the ground
floor of the Building, as shown on the Floor Plans attached to this Lease as
Exhibit A. Term:    Ten (10) years. Commencement Date    January 1, 2007,
subject to extension as provided in Section 3.1.3 and Section 3.1.4. Expiration
Date:    The last day of the month in which the tenth (10th) anniversary of the
Commencement Date occurs, subject to the right to extend the term pursuant to
Section 3.2. Base Rent:    Eighty One Thousand Two Hundred Forty Seven and
80/100 Dollars ($81,247.80) per month for the period commencing on the
Commencement Date until the last day of the twelfth (12th) full calendar month
following the Commencement Date and subject thereafter to increases as specified
in Section 4.1.2. Base Year:    2007 Tenant’s Percentage Share:    29.28%
(calculated based upon 121,716 square feet of Rentable Area in the Building as
of the Lease Date). Permitted Use:    General office, product design and
testing, including installation of a commercial kitchen and walk-in
cooler/freezer, and administrative use. Security Deposit:    $132,344.00
Parking/Number of Minimum Spaces:    118 unassigned parking stalls as described
in Article 30 of the Lease.

 

i



--------------------------------------------------------------------------------

Tenant’s Address:    Before the Commencement Date:    Jamba Juice Company   
1700 17th Avenue    San Francisco, CA 94103    Attn: Lease Administration   
Following the Commencement Date:    Jamba Juice Company    6475 Christie Avenue
   Emeryville, CA 94608    Attn: Lease Administration    With a copy to (whether
before or after the Commencement Date):    Cox, Castle & Nicholson LLP    555
Montgomery Street, Suite 1500    San Francisco, CA 94111    Attn: Scott Brooks
Landlord’s Address:    Bay Center Office, LLC    c/o TMG Partners    100 Bush
Street, 26th Floor    San Francisco, CA 94104    Attn: Lynn Tolin Brokers:   

Landlord’s Broker:

   Colliers International

Tenant’s Broker:

   Studley, Inc.

Exhibits and Addenda:

 

Exhibit A:    Floor Plan(s) of Premises Exhibit B:    Legal Description of the
Land Exhibit C:    Work Letter Agreement Exhibit D:    Confirmation of Term
Exhibit E:    Information Regarding Hazardous Materials Exhibit F:    Bay Center
Offices Rules and Regulations Exhibit G-1:    Depiction of Location of Exterior
Signage Exhibit G-2:    Exterior Flag Signage Exhibit G-3    Conditions of
Approval Exhibit H:    Janitorial Specifications Exhibit I:    Depiction of
Parking

 

ii



--------------------------------------------------------------------------------

OFFICE LEASE

THIS LEASE is made and entered into by and between Landlord and Tenant as of the
Lease Date. Landlord and Tenant hereby agree as follows:

1. Definitions.

1.1 Terms Defined. The following terms have the meanings set forth below.
Certain other terms have the meanings set forth in the Basic Lease Information
or elsewhere in this Lease.

Alterations: Alterations, additions or other improvements to the Premises made
by or on behalf of Tenant (but not including the Tenant Improvements).

Anti-Terrorism Law: Any Requirements relating to terrorism, anti-terrorism,
money-laundering or anti-money laundering activities, including without
limitation the United Sates Bank Secrecy Act the United States Money Laundering
Control Act of 1986, Executive Order No. 13224, and Title 3 of the USA Patriot
Act and any regulations promulgated under any of them.

Base Operating Expenses and Base Real Estate Taxes: The Operating Expenses and
the Real Estate Taxes allocable to the Base Year, including for purposes of the
Real Estate Taxes, any reduction in Real Estate Taxes obtained by Landlord after
the date hereof as a result of a commonly called Proposition 8 application.

Base Building: The foundation, floor slabs, ceilings, roof, columns, beams,
shafts, stairs, stairwells, escalators, elevators, base building restrooms and
all common areas (collectively, the “Building Structure”), and the Base Building
mechanical, electrical, life safety, plumbing, sprinkler and HVAC systems
installed or furnished by Landlord (collectively, the “Building Systems”).

Building: The office building consisting of a five-story office tower located on
the Land, and commonly known as 6475 Christie Avenue, Emeryville, California.

Control or Controlled: Ownership of more than fifty percent (50%) of all of the
voting stock of a corporation or more than fifty percent (50%) of all of the
legal and equitable interest in any other business entity.

CPI: The Consumer Price Index, All Urban Consumers, for San
Francisco-Oakland-San Jose, California for All Items (1982-1984=100) (Series ID
Number CUURA422SA0) published by the Bureau of Labor Statistics of the United
States Department of Labor. If the base year of the CPI is changed, then all
calculations pursuant to this Lease that require use of the CPI shall be made by
using the appropriate conversion factor published by the Bureau of Labor
Statistics (or successor agency) to correlate to the base year of the CPI herein
specified. If no such conversion factor is published, then Landlord shall, if
possible, make the necessary calculation to achieve such conversion. If such
conversion is not in Landlord’s reasonable judgment possible, or if publication
of the CPI is discontinued, or if the basis of

 

1



--------------------------------------------------------------------------------

calculating the CPI is materially changed, then the term “CPI” shall mean
(a) comparable statistics on the cost of living, as computed by an agency of the
United States Government performing a function similar to the Bureau of Labor
Statistics, or (b) if none, by a substantial and responsible periodical or
publication of recognized authority most closely approximating the result which
would have been achieved by the CPI, as may be determined by Landlord in the
exercise of its reasonable good faith business judgment.

Encumbrance: Any ground lease or underlying lease, or the lien of any mortgage,
deed of trust, or any other security instrument now or hereafter affecting or
encumbering the Project, or any part thereof or interest therein.

Encumbrancer: The holder of the beneficial interest under an Encumbrance.

Environmental Laws: All Requirements relating to the environment, health and
safety, or the use, generation, handling, emission, release, discharge, storage
or disposal of Hazardous Materials.

Escalation Rent: Tenant’s Percentage Share of the total dollar increase, if any,
in Operating Expenses and in Real Estate Taxes, allocable to each calendar year,
or part thereof, after the Base Year, over the amount of Base Operating Expenses
and Base Real Estate Taxes. If the Building or the Project is less than one
hundred percent (100%) occupied during any part of any year (including the Base
Year), Landlord shall make an appropriate adjustment of the variable components
of Operating Expenses and Real Estate Taxes for that year, as reasonably
determined by Landlord using sound accounting and management principles, to
determine the amount of Operating Expenses and Real Estate Taxes that would have
been incurred during such year if the Building (or the Project, as the case may
be) had been one hundred percent (100%) occupied during the entire year (and, if
applicable, if the Tenant Improvements in the Building had been fully
constructed and the Land, the Building, the Project, and all Tenant Improvements
in the Building and the Project had been fully assessed for Real Estate Tax
purposes). This amount shall be considered to have been the amount of Operating
Expenses and Real Estate Taxes for that year. For purposes hereof, “variable
components” include only those component expenses that are affected by
variations in occupancy levels.

Executive Order No. 13224: Executive Order No. 13224 on Terrorist Financing
effective September 24, 2001, and relating to “Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism,”
as may be amended from time to time.

Force Majeure Event: Any strike, lockout, inability to secure customary
materials, supplies or labor through ordinary sources despite commercially
reasonable efforts to do so, failure of power, riot, insurrection, act of
terrorism, war, fire or other casualty or other reason of a nature beyond the
reasonable control of a party to this Lease obligated for performance under this
Lease (financial inability excepted).

Hazardous Materials: Petroleum, asbestos, polychlorinated biphenyls, radioactive
materials, radon gas, mold, or any chemical, material or substance now or
hereafter

 

2



--------------------------------------------------------------------------------

defined as or included in the definition of “hazardous substances,” “hazardous
wastes,” “hazardous materials,” “pollutants,” “contaminants,” “extremely
hazardous waste,” “restricted hazardous waste” or “toxic substances,” or words
of similar import, under any Environmental Laws.

Impositions: Taxes, assessments, charges, excises and levies, business taxes,
licenses, permits, inspection and other authorization fees, transit development
fees, assessments or charges for housing funds, service payments in lieu of
taxes and any other fees or charges of any kind at any time levied, assessed,
charged or imposed by any federal, state or local entity, (i) upon, measured by
or reasonably attributable to the cost or value of Tenant’s equipment,
furniture, fixtures or other personal property located in the Premises, or the
cost or value of any alterations, additions or other improvements to the
Premises made by or on behalf of Tenant during the initial improvement of the
Premises pursuant to and governed by the Work Letter and any subsequent
Alterations; (ii) upon, or measured by, any Rent payable hereunder, including
any gross receipts tax; (iii) upon, with respect to or by reason of the
development, possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises, or any portion
thereof; (iv) upon this Lease transaction, or any document to which Tenant is a
party creating or transferring any interest or estate in the Premises; or (v) to
the extent not included in Operating Expenses, costs, fees and other expenses
incurred in connection with providing transportation services as provided by the
Owner Participation Agreement, as amended, affecting the Project. Impositions do
not include Real Estate Taxes, franchise, transfer, inheritance or capital stock
taxes, or income taxes measured by the net income of Landlord from all sources,
unless any such taxes are levied or assessed against Landlord as a substitute
for, in whole or in part, any Imposition.

Land: The parcel of land described on Exhibit B attached to this Lease.

Lease Year: Each consecutive twelve (12) month period during the Term of this
Lease, provided that the last Lease Year shall end on the Expiration Date.

Major Alterations: Alterations which (i) may affect the structural portions of
the Building, (ii) may affect or interfere with the Building roof, walls,
elevators, heating, ventilating, air conditioning, electrical, plumbing,
telecommunications, security, life-safety or other Building Systems, (iii) may
affect the use and enjoyment by other tenants or occupants of the Building of
their premises, (iv) may be visible from outside the Premises, (v) utilize
materials or equipment which are inconsistent with Landlord’s standard building
materials and equipment for the Building, (vi) result in the imposition on
Landlord of any requirement to make any alterations or improvements to any
portion of the Building (including handicap access and life safety requirements)
in order to comply with Requirements, or (vii) materially increase the cost to
clean, maintain or repair, or increase the cost to relet, the Premises.

Minor Alterations: Alterations (i) that are not Major Alterations, (ii) that do
not require the issuance of a building or other governmental permit,
authorization or approval, (iii) that do not require work to be performed
outside the Premises in order to comply with Requirements, and (iv) the cost of
which does not exceed Fifty Thousand Dollars ($50,000.00) in any one instance.

 

3



--------------------------------------------------------------------------------

Net Worth: The excess of total assets over total liabilities, determined in
accordance with generally accepted accounting principles, excluding, however,
from the determination of total assets, goodwill and other intangibles.

Operating Expenses: All costs of management, ownership, operation, maintenance,
repair and replacement of the Project, including, but not limited to, the
following: (i) salaries, wages, benefits and other payroll expenses of employees
engaged in the operation, maintenance or repair of the Project; (ii) property
management fees and expenses; (iii) rent (or rental value) and expenses for
Landlord’s and any property manager’s offices in the Project; (iv) electricity,
natural gas, water, waste disposal, sewer, heating, lighting, air conditioning
and ventilating and other utilities; (v) janitorial, maintenance, security, life
safety and other services, such as alarm service, window cleaning and elevator
maintenance and uniforms for personnel providing services; (vi) repair and
replacement, resurfacing or repaving of paved areas, sidewalks, curbs and
gutters (except that any such work which constitutes a capital improvement shall
be included in Operating Expenses only in the manner provided in clause
(xv) below); (vii) landscaping, ground keeping, management, operation, and
maintenance and repair of all public, private and park areas adjacent to the
Building; (viii) materials, supplies, tools and rental equipment; (ix) license,
permit and inspection fees and costs; (x) insurance premiums and costs
(including an imputed commercially reasonable insurance premium if Landlord
self-insures, or a proportionate share if Landlord insures under a “blanket”
policy), and the deductible portion of any insured loss (not in excess of Fifty
Thousand Dollars ($50,000)) under Landlord’s insurance; (xi) sales, use and
excise taxes; (xii) legal, accounting and other professional services for the
Project, including costs, fees and expenses of contesting the validity or
applicability of any Requirement relating to the Building; (xiii) all
assessments and other amounts payable to EmeryBay Commercial Association and any
similar entity in connection with the use of the Covered Parking Area;
(xiv) depreciation on personal property, including exterior window draperies
provided by Landlord and floor coverings in the common areas and other public
portions of the Project, and/or rental costs of leased furniture, fixtures, and
equipment; (xv) the cost of any capital improvements to the Building or to the
Project made at any time that are intended in Landlord’s reasonable judgment as
cost-saving or labor-saving devices, or to reduce or eliminate other Operating
Expenses or to effect other economies in the operation, maintenance, or
management of the Building or the Project, or that are necessary or appropriate
in Landlord’s reasonable judgment for the health and safety of occupants of the
Building or the Project, or that are required under any Requirements which were
not applicable to the Building or the Project as of the date of this Lease, all
such costs amortized over such period as Landlord shall reasonably determine
based upon the reasonably anticipated useful life of the applicable item at an
interest rate of ten percent (10%) per annum, or, if applicable, the rate paid
by Landlord on funds borrowed for the purpose of constructing or installing such
capital improvements; and (xvi) costs, fees and other expenses incurred in
connection with providing transportation services as provided by the Owner
Participation Agreement, as amended, affecting the Project. Operating Expenses
shall not include any of the following : (A) Real Estate Taxes (which are
separately defined below); (B) legal fees, brokers’ commissions or other costs
incurred in the negotiation, termination, or extension of leases or in
proceedings involving a specific tenant; (C) depreciation, except as set forth
above; (D) interest, amortization or other payments on loans to Landlord except
as a component of amortization as set forth above; and (E) the cost of capital
improvements, except as set forth in clause (xv) above; (F) rent or other
amounts payable under any ground lease or master lease, or costs, fees, points
or other expenses

 

4



--------------------------------------------------------------------------------

in connection with any financing or refinancing of all or any part of the
Project; (G) costs of correcting any non-compliance of the Project or any part
thereof with applicable Requirements in effect as of the Commencement Date;
(H) cost for which Landlord is reimbursed, receives a credit or is otherwise
compensated (other than tenant reimbursements for Operating Expenses); (I) costs
of repair or restoration required due to casualty damage or condemnation (other
than commercially reasonable insurance deductible amounts); (J) reserves for
anticipated future expenses beyond the current year; (K) advertising, marketing
or promotional expenses; (L) interest or penalties incurred as a result of
Landlord’s failure to pay any bill as it shall become due unless non-payment is
due to Tenant’s default hereunder; (M) costs related to the operation of
Landlord as an entity rather than the operation of the Project (including,
without limitation, costs of formation of the entity, internal accounting
unrelated to operation or management of the Project, legal matters related
solely to the maintenance of Landlord as an entity and/or preparation of tax
returns) or costs associated with marketing or selling the Project or any
interest therein, or converting the Project to a different form of ownership;
(N) costs and disbursements, and other expenses incurred in connection with
leasing, renovating, or improving space for tenants or other occupants or
prospective tenants or occupants of the Project or costs (including, without
limitation, permit, license, and inspection fees) incurred in renovating or
otherwise improving or decorating, painting or redecorating space for tenants or
other occupants or vacant space; (O) costs of any services sold to tenants or
other occupants for which Landlord is entitled to be reimbursed by such tenants
or other occupants as an additional charge or rental over and above the base
rent and escalation rent payable under the lease with such tenant or other
occupant; (P) any costs of charitable or political contributions; (Q) costs
incurred by Landlord for use of any portion of the Project for special events,
such as, by way of example and without limitation, shows, kiosks, filming,
private parties or events; (R) costs of entertainment, dining or travel
expenses; (S) gifts, flowers or similar items provided to Tenant, other tenants,
vendors, prospective tenants, agents or third parties or the cost of tenant
relation parties not expressly authorized in writing by Tenant; (T) overhead and
profit increment paid to Landlord or to subsidiaries or affiliates of Landlord
for goods and/or services in the Building to the extent the same exceeds the
costs of such goods and/or services rendered by unaffiliated third parties on a
competitive basis for comparable buildings; or (U) expenses in connection with
goods or services provided to other tenants’ premises when, as to the Premises,
Tenant is required under this Lease to separately pay for or provide such goods
or services, such as, by way of illustration and not in limitation, costs of
after-hours HVAC to other tenants’ premises if Tenant is separately charged for
after-hours HVAC service to the Premises. In addition, if in any “Comparison
Year” (as hereinafter defined) following the Base Year, a new Operating Expense
category (such as, by way of example only and without limitation, earthquake
insurance or concierge services) is included in Operating Expenses which was not
included in the Operating Expenses during the Base Year, then the cost of such
new item shall be added to the Operating Expenses for the Base Year for purposes
of determining the amounts payable by Tenant as Escalation Rent under this Lease
for such Comparison Year, and during each subsequent Comparison Year, the same
amount shall continue to be included in the computation of Operating Expenses
for the Base Year, resulting in Operating Expenses for each such Comparison Year
including (as to such category of Operating Expenses) only the increase in the
cost of such new Operating Expense category over the Base Year, as so adjusted.
However, if in any Comparison Year thereafter, such new category item is not
included in Operating Expenses, then no such addition shall be made to Operating
Expenses for the Base Year. Conversely, when

 

5



--------------------------------------------------------------------------------

a category of Operating Expenses that was originally included in the Operating
Expenses during the Base Year is, in any Comparison Year, no longer included in
Operating Expenses, then the cost of such item shall be deleted from the
calculation of Operating Expenses during the Base Year for purposes of
determining the amounts payable by Tenant for such Comparison Year. The same
amount shall continue to be deleted from the calculation of Operating Expenses
for the Base Year for each Comparison Year thereafter that the Operating Expense
category is so not included. If such category of Operating Expenses is again
included in the Operating Expenses for any Comparison Year, then the amount of
said Operating Expense category originally included in the Operating Expenses
for the Base Year shall again be added back to the Operating Expenses for the
Base Year. Subject to the provisions of this definition, the determination of
Operating Expenses shall otherwise be made by Landlord in accordance with
generally accepted accounting principles and practices consistently applied. The
term “Operating Expenses” shall include the following (without duplication):
(1) 100% of Operating Expenses, as defined above, paid or incurred with respect
to the Building; and (2) the Building’s allocable share of Operating Expenses
that pertain to the common areas (including parking areas) of the Project in
general. However, the Operating Expenses to which Tenant contributes as a part
of Escalation Rent shall in no event include any Operating Expenses paid or
incurred with respect to (X) any of the Other Buildings, or (Y) such Other
Buildings’ respective allocable share of Operating Expenses that pertain to the
common areas (including parking areas) of the Project in general.

Other Buildings: The two other office buildings located on the Land.

Project: The Land, the Building (including, without limitation, the Base
Building), the Other Buildings, the surface parking lot behind the Building and
the Other Buildings, landscaping, paved walkways, driveways and all other
improvements at any time located on the Land, and all appurtenances related
thereto, and the ground floor of the enclosed parking facility adjacent to the
Land (the “Covered Parking Area”) and all ground level common area associated
with the Covered Parking Area, together with ingress thereto and egress
therefrom. The Project is sometimes referred to as “Bay Center” or “Bay Center
Offices.”

Real Estate Taxes: All taxes, assessments and charges now or hereafter levied or
assessed upon, or with respect to, the Building, the Project or any portion
thereof, or any personal property of Landlord used in the operation thereof or
located therein, or Landlord’s interest in the Building, the Project or such
personal property, by any federal, state or local entity, including: (i) all
real property taxes and general and special assessments; (ii) charges, fees or
assessments for transit, housing, day care, open space, art, police, fire or
other governmental services or benefits to the Building or the Project;
(iii) service payments in lieu of taxes; (iv) any tax, fee or excise on the use
or occupancy of any part of the Building or the Project, or on rent for space in
the Building or the Project; (v) any other tax, fee or excise, however
described, that may be levied or assessed as a substitute for, or as an addition
to, in whole or in part, any other Real Estate Taxes; and (vi) reasonable fees
and expenses, including those of consultants or attorneys, incurred in
connection with proceedings to contest, determine or reduce Real Estate Taxes.
Real Estate Taxes do not include: (A) franchise, inheritance or capital stock
taxes, or income taxes measured by the net income of Landlord from all sources,
unless any such taxes are levied or assessed against Landlord as a substitute
for, in whole or in part, any Real Estate Tax; (B) Impositions and all similar
amounts payable by tenants of the Building or the Project under their leases;
and (C) penalties, fines, interest or charges due for late

 

6



--------------------------------------------------------------------------------

payment of Real Estate Taxes by Landlord. If any Real Estate Taxes are payable,
or may at the option of the taxpayer be paid, in installments, such Real Estate
Taxes shall, together with any interest that would otherwise be payable with
such installment, be deemed to have been paid in installments, amortized over
the maximum time period allowed by applicable law. The term “Real Estate Taxes”
shall include the following (without duplication): (1) 100% of Real Estate
Taxes, as defined above, paid or incurred with respect to the Building; and
(2) the Building’s allocable share of Real Estate Taxes that pertain to the
common areas (including parking areas) of the Project in general. However, the
Real Estate Taxes to which Tenant contributes as a part of Escalation Rent shall
in no event include any Real Estate Taxes paid or incurred with respect to
(X) any of the Other Buildings, or (Y) such Other Buildings’ respective
allocable share of Real Estate Taxes that pertain to the common areas (including
parking areas) of the Project in general.

Related Company: (i) An entity which Controls, is Controlled by, or is under
common Control with Tenant; or (ii) an entity into or with which Tenant is
merged or consolidated or (iii) any entity to which all or substantially all (at
least ninety percent (90%)) of Tenant’s stock or other equity interests or
Tenant’s assets are transferred.

Rent: Base Rent, Escalation Rent and all other additional charges and amounts
payable by Tenant in accordance with this Lease.

Requirements: All laws, including Environmental Laws, ordinances, rules,
regulations, orders, decrees, permits, and requirements of courts and
governmental authorities now or hereafter in effect, including the Americans
With Disabilities Act (42 U.S.C. § 12101 et seq.) and Title 24 of the California
Code of Regulations and all regulations and guidelines promulgated thereunder;
the provisions of any insurance policy carried by Landlord or Tenant on any
portion of the Project, or any property therein; the requirements of any
independent board of fire underwriters; any directive or certificate of
occupancy issued pursuant to any law by any public officer or officers
applicable to the Building; the provisions of all recorded documents affecting
any portion of the Building, as any such document may be amended from time to
time; and all life safety programs, procedures and rules from time to time or at
any time implemented or promulgated by Landlord.

Tenant Improvements: Alterations, additions or other improvements, if any, made
by Landlord on behalf of Tenant during the initial improvement of the Premises
pursuant to and governed by the provisions of the Work Letter.

Tenant Parties: Tenant, all persons or entities claiming by, through or under
Tenant, and their respective employees, agents, contractors, licensees,
invitees, representatives, officers, directors, shareholders, partners, and
members.

Tenant’s Percentage Share: The percentage figure specified in the Basic Lease
Information. Landlord and Tenant acknowledge that Tenant’s Percentage Share has
been obtained by dividing the Rentable Area of the Premises, as specified in the
Basic Lease Information, by the total Rentable Area of the Building, as
specified in the Basic Lease Information, and multiplying the resulting quotient
by one hundred (100). In the event Tenant’s Percentage Share is changed during a
calendar year by reason of a change in the Rentable Area

 

7



--------------------------------------------------------------------------------

of the Premises or a change in the total Rentable Area of the Building, Tenant’s
Percentage Share shall thereafter mean the result obtained by dividing the then
Rentable Area of the Premises by the then total Rentable Area of the Building
and multiplying such quotient by one hundred (100). For the purposes of
determining Tenant’s Percentage Share of Escalation Rent, Tenant’s Percentage
Share shall be determined on the basis of the number of days during such
calendar year at each such Percentage Share.

Term: The period from the Commencement Date to the Expiration Date.

USA Patriot Act: The “Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001” (Public Law
107-56), as may be amended from time to time.

Wattage Allowance: The product obtained by multiplying the Rentable Area of the
Premises by 0.6518 KWH per month, but in no event less than six (6) watts of
connected load per square feet of Rentable Area of the Premises for all
electrical power exclusive of HVAC (as defined below) and Building standard
lighting. “Lighting Wattage Allowance” is the product obtained by multiplying
the Rentable Area of the Premises by 0.39 KWH per month.

Work Letter: The agreement attached hereto as Exhibit C, which sets forth the
respective responsibilities of Landlord and Tenant regarding the design and
construction of alterations, additions and improvements to prepare the Premises
for occupancy by Tenant.

1.2 Basic Lease Information. The Basic Lease Information is incorporated into
and made a part of this Lease. Each reference in this Lease to any Basic Lease
Information shall mean the applicable information set forth in the Basic Lease
Information, except that in the event of any conflict between an item in the
Basic Lease Information and this Lease, this Lease shall control.

1.3 Certain Defined Terms. The parties acknowledge that the Rentable Area of the
Premises and the Building have been finally determined by the parties as part of
this Lease for all purposes, including the calculation of Tenant’s Percentage
Share and will not, except as otherwise provided in this Lease, be changed.

2. Lease of Premises. Landlord leases to Tenant and Tenant leases from Landlord
the Premises, together with the non-exclusive right to use, in common with
others, the lobbies, entrances, stairs, elevators, plazas, pedestrian walkways,
restrooms, and other public portions of the Building, and all parking areas
(subject to the parking area use rights as specified in this Lease), walkways,
driveways and other exterior common areas of the Project, all subject to the
terms, covenants and conditions set forth in this Lease. All the windows and
exterior walls of the Premises, the terraces adjacent to the Premises, if any,
and any space in the Premises used for shafts, columns, projections, stacks,
pipes, conduits, ducts, electric utilities, sinks or other Building facilities
and any non-public portions of the Building (such as the roof), and the use
thereof and access thereto through the Premises for the purposes of management,
operation, maintenance and repairs, are reserved to Landlord.

 

8



--------------------------------------------------------------------------------

3. Term; Condition and Acceptance of Premises.

3.1 Initial Term and Acceptance of Premises.

3.1.1 Initial Term. This Lease shall be effective as of the Lease Date. Except
as hereinafter provided, and unless sooner terminated or extended pursuant to
the provisions of this Lease, the Term of this Lease shall commence on the
Commencement Date and end on the Expiration Date.

3.1.2 Condition of Premises. Except as provided in this Section 3.1.2 and
Sections 7.3 and 7.6.1 and except as described in the Work Letter, Tenant agrees
to accept the Premises in their “as-is” condition, without any representations
or warranties by Landlord, and with no obligation of Landlord to make any
alterations or improvements to the Premises or to provide any tenant improvement
allowance. Tenant also acknowledges that neither Landlord nor any agent of
Landlord has made any representation or warranty with respect to the suitability
of the Premises or the Building for the conduct of Tenant’s business. Landlord
shall exercise commercially reasonable efforts (without any obligation to engage
overtime labor or commence any litigation) to cause Landlord’s Work as described
in the Work Letter to be substantially complete on or before September 28, 2006
(the “Target Completion Date”). “Substantially complete” or “substantial
completion” of Landlord’s Work as used in this Section 3.1.2 shall mean that
Landlord’s Work has been completed except for items of the type customarily
found on an architectural punch list, the correction or completion of which will
not materially interfere with the construction of the Tenant Improvements
pursuant to the Work Letter.

3.1.3 Delay in Completion of Landlord’s Work.

(a) If Landlord fails to cause the Landlord’s Work to be substantially complete
on or before the Target Completion Date (regardless of whether such failure is
the result of one or more Force Majeure Events (as defined in Section 35.18)),
then the Commencement Date shall be extended for the number of days completion
of the Landlord’s Work is delayed beyond the Target Completion Date.

(b) If Landlord fails to cause the Landlord’s Work to be substantially complete
on or before January 1, 2007, which date shall be subject to extension for delay
in substantial completion of Landlord’s Work resulting from the occurrence of
one or more Force Majeure Events (such date, as it may be so extended, is
referred to herein as the “Outside Completion Date”), Tenant shall have the
right to deliver a notice to Landlord (a “Termination Notice”) electing to
terminate this Lease effective upon the date occurring five (5) business days
following receipt by Landlord of the Termination Notice (the “Effective
Termination Date”). The Termination Notice must be delivered by Tenant to
Landlord, if at all, not earlier than the Outside Completion Date nor later than
five (5) business days after the Outside Completion Date.

The extension of the Commencement Date pursuant to Section 3.1.3(a) and Tenant’s
right to terminate this Lease pursuant to Section 3.1.3(b) shall be Tenant’s
sole and exclusive remedies at law or in equity for the failure of Landlord to
cause the Landlord’s Work to be substantially complete by the Outside Completion
Date, and Tenant expressly agrees that Landlord shall not

 

9



--------------------------------------------------------------------------------

be deemed in default or otherwise liable for any claims, liabilities or damages
(including consequential damages) incurred by Tenant by reason of or in
connection with such failure. At Landlord’s option, the termination right
contained in this Section 3.1.3(b) shall not be exercisable, or, if exercised,
shall not be effective, if on the date of exercise of such right Tenant is in
default of any obligations under this Lease beyond any applicable cure period.

3.1.4 Delay in Completion of Tenant Improvements. If the completion of the
Tenant Improvements is delayed due to a Force Majeure Event or Landlord Delay,
the Commencement Date shall be extended for the number of days completion of the
Tenant Improvements is actually delayed as a result of such Force Majeure Event
or Landlord Delay. For purposes of this Lease, the term “Landlord Delay” shall
mean any actual delay in the completion of the Tenant Improvements to the extent
such delay is proximately caused by the failure of Landlord to approve or
disapprove of drawings, plans, or other required submissions relating to the
design or construction of the Tenant Improvements in accordance with and within
the time specified in the Work Letter for such approval or disapproval, except
to the extent delay under this Section 3.1.4 is attributable to Tenant Delay or
to any Force Majeure Event; and provided that no period of Landlord Delay shall
commence until Tenant shall have provided written notice to Landlord specifying
the facts and circumstances alleged to constitute such Landlord Delay, and the
same shall continue without cure or correction for one (1) business day
following such notice. For the purposes of this Lease, the term “Tenant Delay”
shall mean any delay in the completion of the Tenant Improvements to the extent
such delay is proximately caused by the act, omission, neglect or failure of
Tenant, Tenant’s Architect, General Contract or any of their respective agents,
employees, contractors or subcontractors.

3.1.5 Commencement Memorandum. In the event that the Commencement Date is
extended as permitted pursuant to Section 3.1.4, Tenant shall execute and
deliver to Landlord, within ten (10) days after request, a Confirmation of Term
in the form as set forth in Exhibit D attached to this Lease.

3.2 Option to Extend.

3.2.1 Exercise of Option to Extend Term. Tenant shall have one (1) option (the
“Extension Option”) to extend the initial Term for an additional period of five
(5) years (the “Extended Term”) provided that the following conditions are
satisfied: (i) as of the date of delivery of the Election Notice (as defined
below), Tenant is not in economic or material default under this Lease, beyond
any applicable notice and cure period expressly set forth in this Lease; (ii) as
of the end of the initial Term, Tenant is not in economic or material default
under this Lease, beyond any applicable notice and cure period expressly set
forth in this Lease; and (iii) Tenant has not previously been in economic or
material default under this Lease, beyond any applicable notice and cure period
expressly set forth in this Lease, more than twice during the one (1) year
period immediately preceding the date that Tenant delivers the Election Notice.
To exercise Tenant’s option with respect to the Extended Term, Tenant shall give
notice to Landlord not more than eighteen (18) months and not less than twelve
(12) months prior to the expiration of the initial Term (“Election Notice”).

3.2.2 Fair Market Rent. If Tenant properly and timely exercises Tenant’s
Extension Option pursuant to Section 3.2.1 above, the Extended Term shall be
upon all

 

10



--------------------------------------------------------------------------------

of the same terms, covenants and conditions of this Lease; provided, however,
that the Base Rent applicable to the Premises for the Extended Term shall be one
hundred percent (100%) of the “Fair Market Rent” for space comparable to the
Premises as of the commencement of the Extended Term. “Fair Market Rent” shall
mean the annual rental being charged for space comparable to the Premises in
buildings comparable to the Building located in Emeryville, Oakland and
Berkeley, California, taking into account location, condition, available
parking, existing improvements, any improvements to be made, any rental
abatement concessions and tenant improvement allowances and the allocation of
any brokerage commission costs. Fair Market Rent shall reflect the then
prevailing rental structure for comparable space in Emeryville, Oakland and
Berkeley, California. For example, if at the time the Fair Market Rent is being
determined, the prevailing rent structure for comparable space for comparable
lease terms includes periodic rental adjustments or CPI escalations, the Fair
Market Rent shall reflect such rental structure. Tenant shall pay all leasing
commissions and consulting fees payable in connection with such extensions to
the extent arising out of a contractual relationship between Tenant and a broker
or consultant and Landlord shall pay all leasing commissions or consulting fees
to the extent arising out of a contractual relationship between Landlord and a
broker or consultant.

3.2.3 Determination of Rent. Within forty-five (45) days after the date of the
Election Notice, Landlord and Tenant shall negotiate in good faith in an attempt
to determine Fair Market Rent for the Extended Term. If they are unable to agree
within said forty-five (45) day period, then the Fair Market Rent shall be
determined as provided in Section 3.2.4 below.

3.2.4 Appraisal. If it becomes necessary to determine the Fair Market Rent for
the Premises by appraisal, the real estate appraiser(s) indicated in this
Section 3.2.4, each of whom shall be members of the American Institute of Real
Estate Appraisers, shall have at least five (5) years experience appraising
office space located in the vicinity of the Premises, and shall be appointed and
shall act in accordance with the following procedures:

If the parties are unable to agree on the Fair Market Rent within the allowed
time, either party may demand an appraisal by giving written notice to the other
party, which demand to be effective must state the name, address and
qualifications of an appraiser selected by the party demanding the appraisal
(“Notifying Party”). Within fifteen (15) days following the Notifying Party’s
appraisal demand, the other party (“Non-Notifying Party”) shall either approve
the appraiser selected by the Notifying Party or select a second properly
qualified appraiser by giving written notice of the name, address and
qualification of said appraiser to the Notifying Party. If the Non-Notifying
Party fails to select an appraiser within the fifteen (15) day period, the
appraiser selected by the Notifying Party shall be deemed selected by both
parties and no other appraiser shall be selected. If two (2) appraisers are
selected, they shall select a third appropriately qualified appraiser within
fifteen (15) days following selection of the second appraiser. If the two
(2) appraisers fail to select a third qualified appraiser, the third appraiser
shall be appointed by the then presiding judge of the county where the Premises
are located upon application by either party.

If only one appraiser is selected, that appraiser shall notify the parties in
simple letter form of its determination of the Fair Market Rent for the Premises
within

 

11



--------------------------------------------------------------------------------

fifteen (15) days following his or her selection, which appraisal shall be
conclusively determinative and binding on the parties as the appraised Fair
Market Rent.

If multiple appraisers are selected, the appraisers shall meet not later than
fifteen (15) days following the selection of the last appraiser. At such
meeting, the appraisers shall attempt to determine the Fair Market Rent for the
Premises as of the commencement date of the Extended Term by the agreement of at
least two (2) of the appraisers.

If two (2) or more of the appraisers agree on the Fair Market Rent for the
Premises at the initial meeting, such agreement shall be determinative and
binding upon the parties hereto and the agreeing appraisers shall forthwith
notify both Landlord and Tenant of the amount set by such agreement. If multiple
appraisers are selected and two (2) appraisers are unable to agree on the Fair
Market Rent for the Premises, each appraiser shall submit to Landlord and Tenant
his or her respective independent appraisal of the Fair Market Rent for the
Premises, in simple letter form, within fifteen (15) days following appointment
of the final appraiser. The parties shall then determine the Fair Market Rent
for the Premises by averaging the appraisals; provided that any high or low
appraisal, differing from the middle appraisal by more than ten percent (10%) of
the middle appraisal, shall be disregarded in calculating the average.

If only one (1) appraiser is selected, then each party shall pay one-half
(1/2) of the fees and expenses of that appraiser. If three (3) appraisers are
selected, each party shall bear the fees and expenses of the appraiser it
selects and one-half (1/2) of the fees and expenses of the third appraiser.

3.2.5 Restriction on Assignment. The Extension Option shall be personal to Jamba
Juice Company, a California corporation (“Original Tenant”) or its Permitted
Transferee (as defined in Section 17.9.1, below), and shall terminate upon any
assignment of this Lease or any sublease of the Premises.

3.2.6 Amendment to Lease. Immediately after the Fair Market Rent has been
determined, the parties shall enter into an amendment to this Lease setting
forth the Base Rent for the Extended Term and the new expiration date of the
Term of the Lease. All other terms and conditions of the Lease shall remain in
full force and effect and shall apply during the Extended Term, except that:
(i) there shall be no further option to extend the Term beyond a date five
(5) years after the expiration of the initial Term, (ii) there shall be no rent
concessions, and (iii) there shall be no construction allowance, tenant
improvement allowance or similar provisions.

3.3 Early Entry. If Tenant takes possession of or enters into the Premises prior
to the Commencement Date for any reason, including for the purposes of preparing
the Premises for Tenant’s occupancy pursuant to the Work Letter, such possession
or entry shall be subject to all of the terms, covenants and conditions of this
Lease, including Tenant’s insurance obligations contained in Article 14 and
Tenant’s indemnity obligations contained in Article 16, but excluding Tenant’s
obligation to pay Base Rent, Escalation Rent or charges for use of the parking
to which Tenant is entitled pursuant to this Lease.

 

12



--------------------------------------------------------------------------------

4. Rent.

4.1 Payments and Adjustments of Base Rent.

4.1.1 Obligation to Pay Base Rent. Tenant shall pay Base Rent to Landlord, in
advance, in equal monthly installments, commencing on or before the Commencement
Date, and thereafter on or before the first day of each calendar month during
the Term. If the Commencement Date is other than the first day of a calendar
month, Base Rent for the initial fractional calendar month at the commencement
of the Term shall be paid upon the Commencement Date, prorated on the basis of a
thirty (30) day month.

4.1.2 CPI Adjustments to Base Rent. The Base Rent payable hereunder shall be
subject to increase, effective on the first anniversary of the Commencement Date
and annually thereafter during the initial Lease Term (each, a “Rent Adjustment
Date”), in accordance with the terms of this Section 4.1.2. The Base Rent, as
adjusted, shall thereafter be payable by Tenant until the next following Rent
Adjustment Date. The Base Rent shall be increased, effective as of each Rent
Adjustment Date, to equal the Base Rent payable by Tenant during the twelve
(12) month period preceding such Rent Adjustment Date multiplied by a fraction,
the numerator of which equals the Anniversary Index (as defined below) and the
denominator of which equals the Base Index (as defined below); provided,
however, in no event shall the Base Rent increase as of any Rent Adjustment Date
by more than five percent (5%) per annum, over the Base Rent most recently in
effect prior to such Rent Adjustment Date. For purposes hereof, the “Anniversary
Index” shall mean the CPI published most recently preceding the applicable Rent
Adjustment Date and the “Base Index” shall mean the CPI published for the
corresponding calendar month of the previous year (or if no CPI was published
for the corresponding calendar month in the previous year, the CPI for the first
month thereafter for which a CPI value was published shall be used, and the
result annualized). When the Base Rent payable as of each Rent Adjustment Date
is determined, Landlord shall promptly give Tenant written notice of such
adjusted Base Rent and the manner in which it was computed. If Landlord fails to
give such notice prior to any Rent Adjustment Date, such failure shall not
constitute a default on the part of Landlord, nor prejudice Landlord’s right to
give such notice at a later date. In that event, Tenant shall pay, with the Base
Rent payable in the following month, any unpaid increase in Base Rent, as so
adjusted, for the period beginning on the Rent Adjustment Date and ending on the
last day of the month in which such notice is given.

4.2 Manner of Rent Payment. All Rent shall be paid by Tenant without notice,
demand, abatement, deduction or offset (except as permitted under
Section 3.1.3(a), Section 8.4, and Section 12.1), in lawful money of the United
States of America, payable to Landlord, at Landlord’s Address as set forth in
the Basic Lease Information, or to such other person or at such other place as
Landlord may from time to time designate by notice to Tenant.

4.3 Additional Rent. All Rent not characterized as Base Rent or Escalation Rent
shall constitute additional rent, and if payable to Landlord shall, unless
otherwise specified in this Lease, be due and payable thirty (30) days after
Tenant’s receipt of Landlord’s invoice therefor. Landlord shall provide to
Tenant supporting documentation of such Additional Rent as reasonably requested
by Tenant.

 

13



--------------------------------------------------------------------------------

4.4 Late Payment of Rent; Interest. Tenant acknowledges that late payment by
Tenant of any Rent will cause Landlord to incur administrative costs not
contemplated by this Lease, the exact amount of which are extremely difficult
and impracticable to ascertain based on the facts and circumstances pertaining
as of the Lease Date. Accordingly, if any Rent is not paid by Tenant within five
(5) days after the date when due on more than two (2) occasions in any calendar
year during the Term, then Tenant shall pay to Landlord, with such Rent, a late
charge equal to five percent (5%) of such Rent. Any Rent, other than late
charges, due Landlord under this Lease, if not paid when due, shall also bear
interest from the date due until paid, at the rate of the greater of (i) ten
percent (10%) per annum, or (ii) four percent (4%) plus the prime rate (or base
rate) reported in the Money Rates column or section of The Wall Street Journal
as being the base rate on corporate loans at large U.S. money center commercial
banks; provided, however, that if such rate of interest shall exceed the maximum
rate allowed by law, the interest rate shall be automatically reduced to the
maximum rate of interest permitted by applicable law. The parties acknowledge
that such late charge and interest represent a fair and reasonable estimate of
the administrative costs and loss of use of funds Landlord will incur by reason
of a late Rent payment by Tenant, but Landlord’s acceptance of such late charge
and/or interest shall not constitute a waiver of Tenant’s default with respect
to such Rent or prevent Landlord from exercising any other rights and remedies
provided under this Lease, at law or in equity.

5. Calculation and Payments of Escalation Rent. During each full or partial
calendar year of the Term subsequent to the Base Year (each such subsequent
calendar year, a “Comparison Year”), Tenant shall pay to Landlord Escalation
Rent to Landlord in accordance with the following procedures:

5.1 Payment of Estimated Escalation Rent. During the months of November or
December of the Base Year and November or December of each subsequent calendar
year, or as soon thereafter as practicable, Landlord shall give Tenant notice of
its estimate of Escalation Rent due for the next ensuing calendar year. On or
before the first day of each month during such next ensuing calendar year
commencing at least thirty (30) days following receipt of such estimate notice,
Tenant shall pay to Landlord in advance, in addition to Base Rent, one-twelfth
(1/12th) of such estimated Escalation Rent. In the event such notice is given
after December 1st of any year during the Term, (a) Tenant shall continue to pay
Escalation Rent on the basis of the prior calendar year’s estimate until the
month commencing at least thirty (30) days after such notice is given,
(b) subsequent payments by Tenant shall be based on the estimate of Escalation
Rent set forth in Landlord’s notice, and (c) with the first monthly payment of
Escalation Rent based on the estimate set forth in Landlord’s notice, Tenant
shall also pay the difference, if any, between the amount previously paid for
such calendar year and the amount which Tenant would have paid through the month
in which such notice is given, based on Landlord’s noticed estimate or, in the
alternative, if such amount previously paid by Tenant for such calendar year
through the month in which such notice is given exceeds the amount which Tenant
would have paid through such month based on Landlord’s noticed estimate,
Landlord shall credit such excess amount against the next monthly payments of
Escalation Rent due from Tenant. If at any time Landlord reasonably determines
that the Escalation Rent for the current calendar year will vary from Landlord’s
estimate by more than five percent (5%), Landlord may, by notice to Tenant,
revise its estimate for such calendar year commencing at least thirty (30) days
thereafter, and subsequent payments by Tenant for such calendar year shall be
based upon such revised estimate.

 

14



--------------------------------------------------------------------------------

5.2 Escalation Rent Statement and Adjustment. Within one hundred twenty
(120) days after the close of each calendar year, or as soon thereafter as
practicable (but in no event later than one hundred eighty (180) days after the
close of each calendar year unless Landlord is appealing or contesting any
Operating Expenses, in which case the date for delivery shall be within 30 days
following the completion of such appeal or contest), Landlord shall deliver to
Tenant a statement of the actual Escalation Rent for such calendar year,
accompanied by a statement prepared by Landlord showing in reasonable detail the
Operating Expenses and the Real Estate Taxes comprising the actual Escalation
Rent. If Landlord’s statement shows that Tenant owes an amount less than the
payments previously made by Tenant for such calendar year, Landlord shall credit
the difference first against any sums then owed by Tenant to Landlord and then
against the next payment or payments of Rent due Landlord, except that if a
credit amount is due Tenant after termination of this Lease, Landlord shall pay
to Tenant any excess remaining after Landlord credits such amount against any
sums owed by Tenant to Landlord. If Landlord’s statement shows that Tenant owes
an amount more than the payments previously made by Tenant for such calendar
year, Tenant shall pay the difference to Landlord within thirty (30) days after
delivery of the statement.

5.3 Inspection of Operating Expenses Records. In the event Tenant disputes the
amount of the actual Escalation Rent set forth in the statement delivered by
Landlord to Tenant pursuant to Section 5.2, Tenant shall have the right, at
Tenant’s sole cost, after five (5) business days prior written notice to
Landlord, to inspect at Landlord’s property management office during normal
business hours Landlord’s books and records concerning the Escalation Rent set
forth in such statement; provided, however, Tenant shall have no right to
conduct such inspection, have an inspection performed by the Accountant as
described below, or object to or otherwise dispute the amount of the Operating
Expenses and the Real Estate Taxes set forth in any statement, unless Tenant
does so within nine (9) months immediately following Landlord’s delivery of the
particular statement in question (the “Review Period”); provided, further, that
notwithstanding any such timely objection, dispute, and/or inspection, and as a
condition precedent to Tenant’s exercise of its right of objection, dispute,
and/or inspection as set forth in this Section 5.3, Tenant shall not be
permitted to withhold payment of, and Tenant shall timely pay to Landlord, the
full amounts as required by the provisions of this Article 5 in accordance with
such statement provided, however, such payment may be made under protest pending
the outcome of any inspection which may be performed by the Accountant as
described below. If after such inspection, Tenant still disputes the amount of
the Escalation Rent set forth in the statement, Tenant shall have the right and
within ninety (90) days thereafter, to cause an independent certified public
accountant, as selected by Tenant and approved by Landlord (the “Accountant”),
which approval shall not be unreasonably withheld, conditioned or delayed, to
commence and complete an inspection of Landlord’s books and records to determine
the proper amount of the Escalation Rent incurred and amounts payable by Tenant
for the calendar year which is the subject of such statement. Such Accountant
shall be engaged by Tenant on a non-contingency fee basis. If such inspection
reveals that Landlord has over-charged Tenant, then Landlord shall credit
against Tenant’s rental obligations next falling due the amount of such
over-charge. If the inspection reveals that the Tenant was undercharged, then
within thirty (30) days after the results of such inspection are made available
to Tenant, Tenant shall reimburse to Landlord the amount of such under-charge.
The payment by Tenant of any amounts pursuant to this Article 5 shall not
preclude Tenant from questioning the correctness of any statement provided by
Landlord at any time during the Review Period, but the failure of Tenant to
object in

 

15



--------------------------------------------------------------------------------

writing thereto, conduct and complete its inspection and request that Landlord
have the Accountant conduct the inspection as described above prior to the
expiration of the Review Period shall be conclusively deemed Tenant’s approval
of the statement in question and the amount of Escalation Rent shown thereon.
The results of any such inspection shall be kept strictly confidential by Tenant
and the Accountant, and Tenant and the Accountant must agree in their contract
for such services, to such confidentiality restrictions and shall specifically
agree that the results shall not be made available to any other tenant of the
Project. All costs and expenses of Tenant’s Accountant shall be paid by Tenant
unless it is finally determined that Landlord’s statement overstated the actual
Operating Expenses and Real Estate Taxes for the applicable calendar year by
five percent (5%) or more, in which case Landlord shall pay the reasonable costs
of Tenant’s Accountant for the inspection of Landlord’s records, up to a maximum
amount of Ten Thousand Dollars ($10,000.00).

5.4 Proration for Partial Year. If the Commencement Date is other than the first
day of a calendar year or if this Lease terminates other than on the last day of
a calendar year (other than due to an Event of Default), the amount of
Escalation Rent for such fractional calendar year shall be prorated on a daily
basis. Upon such termination, Landlord may, at its option, calculate the
adjustment in Escalation Rent prior to the time specified in Section 5.2 above.
Tenant’s obligation to pay Escalation Rent, as set forth in Section 5.2, above,
shall survive the expiration or termination of this Lease.

6. Impositions Payable by Tenant. Tenant shall pay all Impositions prior to
delinquency. If billed directly to Tenant, Tenant shall pay such Impositions and
concurrently deliver to Landlord evidence of such payments. If any Impositions
are billed to Landlord or included in bills to Landlord for Real Estate Taxes or
other charges, then Tenant shall pay to Landlord all such amounts within thirty
(30) days after delivery of Landlord’s invoice therefor. If applicable law
prohibits Tenant from reimbursing Landlord for an Imposition, but Landlord may
lawfully increase the Base Rent to account for Landlord’s payment of such
Imposition, the Base Rent payable to Landlord shall be increased to net to
Landlord the same return without reimbursement of such Imposition as would have
been received by Landlord with reimbursement of such Imposition. Tenant’s
obligation to pay Impositions which have accrued and remain unpaid upon the
expiration or earlier termination of this Lease shall survive the expiration or
earlier termination of this Lease.

7. Use of Premises.

7.1 Permitted Use. The Premises shall be used solely for the Permitted Use and
for no other use or purpose.

7.2 No Violation of Requirements. Tenant shall not do or permit to be done, or
bring or keep or permit to be brought or kept, in or about the Premises, or any
other portion of the Building or the Project, anything which (i) is prohibited
by, will in any way conflict with, or would invalidate any Requirements; or
(ii) would cause a cancellation of any insurance policy carried by Landlord or
Tenant, or give rise to any defense by an insurer to any claim under any such
policy of insurance, or increase the existing rate of or adversely affect any
insurance policy carried by Landlord, or subject Landlord to any liability or
responsibility for injury to any person or property; or (iii) will in any way
obstruct or interfere with the rights of other tenants or

 

16



--------------------------------------------------------------------------------

occupants of the Project, or injure or annoy them. If Tenant does or permits
anything to be done which increases the cost of any of Landlord’s insurance, or
which results in the need, in Landlord’s reasonable judgment, for additional
insurance by Landlord or Tenant with respect to any portion of the Premises, the
Building or the Project, then Tenant shall reimburse Landlord, within thirty
(30) days following written demand therefor accompanied by reasonable supporting
documentation, for any such additional costs or the costs of such additional
insurance, and/or procure such additional insurance at Tenant’s sole cost and
expense. Exercise by Landlord of such right to require reimbursement of
additional costs (including the costs of procuring of additional insurance)
shall not limit or preclude Landlord from prohibiting Tenant’s impermissible use
of the Premises or from invoking any other right or remedy available to Landlord
under this Lease.

7.3 Compliance with Legal, Insurance and Life Safety Requirements. Tenant, at
its cost and expense, shall promptly comply with all Requirements which relate
to or arise out of: (i) Tenant’s particular use of or activities in the
Premises, as opposed to general office use, (ii) the Tenant Improvements and any
Alterations, (iii) the Base Building but only to the extent such obligations are
triggered by the Tenant Improvements or any Alterations, or Tenant’s particular
use of or activities in the Premises; and (iv) any acts or omissions of Tenant
or any other Tenant Parties. The judgment of any court of competent
jurisdiction, or the admission of Tenant in any action or proceeding involving
Tenant, whether or not Landlord is party thereto, that Tenant is in
non-compliance with any Requirement shall be conclusive of that fact.
Notwithstanding the foregoing, Landlord shall be responsible for complying with
all Requirements which relate to or arise out of Landlord’s Work and all
Requirements which relate to the Base Building, provided that Landlord’s failure
to comply with such Requirements would prohibit Tenant from obtaining or
maintaining a certificate of occupancy for the Premises, or would otherwise
materially adversely affect Tenant’s use of or access to the Premises, and
provided further, that nothing contained herein shall be deemed to prohibit
Landlord from obtaining a variance or relying upon a grandfathered right in
order to achieve such compliance. Any costs or expenses incurred by Landlord
under this Section 7.3 (other than those relating to Landlord’s Work) shall be
included in Operating Expenses to the extent not excluded from the definition of
Operating Expenses; provided, however, that if Landlord’s compliance pursuant to
this Section 7.3 shall be required as a result of Tenant’s particular use of or
activities in the Premises, the Tenant Improvements or Alterations to the
Premises, Tenant shall reimburse Landlord for the cost of such compliance within
thirty (30) days after request.

7.4 No Nuisance. Tenant shall not (i) do or permit anything to be done in or
about the Premises, or any other portion of the Project, which would injure or
annoy, or obstruct or interfere with the rights of, Landlord or other occupants
of the Project, or others lawfully in or about the Project; (ii) use or allow
the Premises to be used in any manner inappropriate for comparable office
buildings in Emeryville, Oakland and Berkeley, California, or for any improper
or objectionable purposes (provided that Landlord agrees that the operations of
Tenant in accordance with the Permitted Use shall not constitute a violation of
this Section); or (iii) cause, maintain or permit any nuisance or waste in, on
or about the Premises, or any other portion of the Project.

 

17



--------------------------------------------------------------------------------

7.5 Hazardous Materials.

7.5.1 Compliance with Environmental Laws. Without limiting the generality of
Section 7.3 above, Tenant and all other Tenant Parties shall at all times comply
with all applicable Environmental Laws with respect to the use and occupancy of
any portion of the Project pursuant to this Lease. Tenant and all other Tenant
Parties shall not generate, store, handle, or otherwise use, or allow, the
generation, storage, handling, or use of, Hazardous Materials in the Premises or
transport the same through the Project, except for limited quantities of
standard office, kitchen, janitorial or other cleaning supplies required for
Tenant’s operation in accordance with the Permitted Use, or as otherwise
permitted in the Rules and Regulations (such supplies being referred to herein
as “Customary Permitted Materials”). Tenant shall use and dispose of such
Hazardous Materials in strict compliance with all applicable Requirements,
including all Environmental Laws. In the event of a release of any Hazardous
Materials caused by, or due to the act or neglect of, Tenant or any other Tenant
Parties (other than Customary Permitted Materials), Tenant shall immediately
notify Landlord and take such remedial actions as Landlord may direct in
Landlord’s sole discretion as necessary or appropriate to abate, remediate
and/or clean up the same. If so elected by Landlord by notice to Tenant,
Landlord shall take such remedial actions on behalf of Tenant at Tenant’s sole
cost and expense. In any event, Landlord shall have the right, without liability
or obligation to Tenant, to direct and/or supervise Tenant’s remedial actions
and to specify the scope thereof and specifications therefor. Tenant and the
other Tenant Parties shall use, handle, store and transport any Hazardous
Materials in accordance with applicable Environmental Laws, and shall notify
Landlord of any notice of violation of Environmental Laws which it receives from
any governmental agency having jurisdiction. In no event shall Landlord be
designated as the “generator” on, nor shall Landlord be responsible for
preparing, any manifest relating to Hazardous Materials generated or used by
Tenant or any other Tenant Parties.

7.5.2 California Health & Safety Code Section 25359. Additional information
regarding environmental conditions at the Project is included in Exhibit E to
this Lease, which is attached hereto and incorporated by reference herein.

7.6 Special Provisions Relating to The Americans With Disabilities Act of 1990.

7.6.1 Allocation of Responsibility to Landlord. As between Landlord and Tenant,
Landlord shall be responsible that the Landlord’s Work (to the extent applicable
to the Landlord’s Work) and the public entrances, stairways, corridors,
elevators and elevator lobbies and other public areas in the Building comply
with the requirements of Title III of the Americans with Disabilities Act of
1990 (42 U.S.C. 12181, et seq., The Provisions Governing Public Accommodations
and Services Operated by Private Entities), and all regulations promulgated
thereunder, and all amendments, revisions or modifications thereto now or
hereafter adopted or in effect in connection therewith (hereinafter collectively
referred to as the “ADA”), and to take such actions and make such alterations
and improvements as are necessary for such compliance. All costs incurred by
Landlord in discharging its responsibilities under this Section 7.6.1 shall be
included in Operating Expenses as provided in Section 1.1.

7.6.2 Allocation of Responsibility to Tenant. As between Landlord and Tenant,
Tenant, at its sole cost and expense, shall be responsible that the Premises,
the Tenant Improvements, all Alterations to the Premises, Tenant’s use and
occupancy of the Premises, and

 

18



--------------------------------------------------------------------------------

Tenant’s performance of its obligations under this Lease, comply with the
requirements of the ADA, and to take such actions and make such Alterations as
are necessary for such compliance; provided, however, that Tenant shall not make
any such Alterations except upon Landlord’s prior written consent pursuant to
the terms and conditions of this Lease. Tenant shall protect, defend, indemnify
and hold Landlord harmless from and against any claim, demand, cause of action,
obligation, liability, loss, cost or expense (including reasonable attorneys’
fees) which may be asserted against or incurred by Landlord as a result of
Tenant’s failure in any respect to comply with its obligations set forth in this
Section 7.6.2. Tenant’s indemnity obligations set forth in the immediately
preceding sentence shall survive the expiration or earlier termination of this
Lease.

7.6.3 General. Notwithstanding anything in this Lease to the contrary, no act or
omission of Landlord, including any approval, consent or acceptance by Landlord
or Landlord’s agents, employees or other representatives, shall be deemed an
agreement, acknowledgment, warranty, or other representation by Landlord that
Tenant has complied with the ADA or that any action, alteration or improvement
by Tenant complies or will comply with the ADA or constitutes a waiver by
Landlord of Tenant’s obligations to comply with the ADA under this Lease or
otherwise. Any failure of Landlord to comply with the obligations of the ADA
shall not relieve Tenant from any obligations under this Lease or constitute or
be construed as a constructive or other eviction of Tenant or disturbance of
Tenant’s use and possession of the Premises.

8. Building Services.

8.1 Standard Tenant Services. Landlord shall provide the following services on
all days (unless otherwise stated below) during the Term, subject to any
limitations imposed by governmental rules, regulations and guidelines applicable
thereto:

8.1.1 Landlord shall provide heating, ventilation and air conditioning (“HVAC”)
when necessary for normal comfort for normal office use in the Premises from
7:00 A.M. to 6:00 P.M. Monday through Friday (collectively, the “Building
Hours”), except for the date of observance of New Year’s Day, Martin Luther King
Day, Independence Day, Labor Day, Memorial Day, Thanksgiving Day, the day
immediately following Thanksgiving Day, Christmas Day and, at Landlord’s
discretion, other State of California or nationally recognized legal holidays
which are observed by other comparable buildings in the area of Emeryville,
Oakland and Berkeley, California (collectively, the “Holidays”).

8.1.2 Landlord shall cause to be furnished to Tenant electricity up to the
Wattage Allowance for lighting and the operation of electrically-powered office
equipment.

8.1.3 Landlord shall bear the cost of replacement of lamps, starters and
ballasts for Building standard lighting fixtures within the Premises. Tenant
shall bear the cost of replacement of lamps, starters and ballasts for
non-Building standard lighting fixtures within the Premises.

8.1.4 Landlord shall provide city water from the regular Building outlets for
drinking, lavatory and toilet purposes in the common areas of the Building.

 

19



--------------------------------------------------------------------------------

8.1.5 Landlord shall provide janitorial services to the Premises, except the
dates of observance of the Holidays, in and about the Premises and window
washing services in a manner consistent with other comparable buildings in the
vicinity of the Building and not less than the specification attached hereto as
Exhibit H.

8.1.6 Landlord shall provide nonexclusive, non-attended automatic passenger
elevator service during the Building Hours, shall have at least one elevator
available at all other times, including on the Holidays.

8.1.7 Landlord shall provide nonexclusive freight elevator service subject to
scheduling by Landlord.

8.1.8 Tenant shall cooperate fully with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems.

8.2 Overstandard Tenant Use. Tenant shall not, without Landlord’s prior consent,
which consent shall not be unreasonably withheld, conditioned or delayed,
(i) install in the Premises (A) lighting and equipment, the aggregate average
daily power usage of which exceeds the Wattage Allowance, or which requires a
voltage above capacities of the existing applicable panel for those circuits
that are currently being used for Tenant’s Premises, (B) heat-generating
equipment (other than normal office equipment) or lighting other than lights
standard for the Building, or (C) supplementary air conditioning facilities, or
(ii) permit occupancy levels in excess of one person per one hundred fifty
(150) square feet of Rentable Area. If, pursuant to this Section 8.2,
heat-generating equipment (other than normal office equipment) or lighting other
than Building standard lights are installed or used in the Premises, or
occupancy levels are greater than set forth above, or if the Premises or
fixtures therein are reconfigured by Alterations, and such equipment, lighting,
occupancy levels or Premises reconfiguration affects the temperature otherwise
maintained by the Building air conditioning system, or if equipment is installed
in the Premises which requires a separate temperature-controlled room, Landlord
may, at Landlord’s election after notice to Tenant or upon Tenant’s request,
install supplementary air conditioning facilities in the Premises, or otherwise
modify the ventilating and air conditioning serving the Premises, in order to
maintain the temperature otherwise maintained by the Building air conditioning
system or to serve such separate temperature-controlled room. Tenant shall pay
the cost of any transformers, additional risers, panel boards and other
facilities if, when and to the extent required to furnish power for, and all
maintenance and service costs of, any supplementary air conditioning facilities
or modified ventilating and air conditioning, or for lighting and/or equipment
the power usage of which exceeds the standards set forth in this Section 8.2.
The capital, maintenance and service costs of such facilities and modifications
shall be paid by Tenant as Rent. Landlord, at its election, may also install and
maintain an electric current meter or water meter (together with all necessary
wiring and related equipment) at the Premises to measure the power and/or water
usage of such lighting, equipment or ventilation and air conditioning equipment,
or may otherwise cause such usage to be measured by reasonable methods, the cost
in all instances to be shared equally by Landlord and Tenant. If Tenant desires
services in additional amounts than set forth in Section 8.1 above, or any other
services that are not provided for in this Lease, Tenant shall make a request
for such services to Landlord with such advance notice as Landlord may
reasonably require. If Tenant desires services at different

 

20



--------------------------------------------------------------------------------

times than set forth in Section 8.1 above, Tenant shall notify Landlord and
Landlord shall provide such after-hours services provided that Tenant shall pay
Landlord’s charges for such services within thirty (30) days after Tenant’s
receipt of Landlord’s invoice. Electricity shall be charged at Landlord’s actual
cost; the initial charge for HVAC service provided by the Building central
system shall be a rate of $39.87 per hour per zone (the “HVAC Additional Rate”),
and the parties acknowledge there are two (2) zones in the portion of the
Premises located on the second floor and one (1) zone in the portion of the
Premises located on the ground floor for HVAC service; the additional charge for
lighting services provided by the Building central system shall be at a rate of
$6.85 per hour per zone (the “Lighting Additional Rate”) and the parties
acknowledge there are three (3) zones in the portion of the Premises located on
the second floor and one (1) zone on the portion of the Premises located on the
ground floor for lighting service; provided, however, Landlord shall have the
right from time to time during the Term, to increase the HVAC Additional Rate
and the Lighting Additional Rate to reflect increases in Landlord’s actual cost
for providing additional HVAC service and lighting service. However, if Tenant
is charged for such after-hours HVAC or lighting usage, then in no event shall
Operating Expenses include costs of HVAC service or lighting service for the
premises of other Building occupants during after-hours periods.

8.3 Maintenance of Building. Landlord shall maintain the Building and the
Project (other than the Premises and the premises of other tenants of the
Project) in good order and condition, except for ordinary wear and tear, damage
by casualty or condemnation, or damage occasioned by the act or omission of
Tenant or other Tenant Parties (to the extent not covered by insurance
maintained by Landlord), which damage shall be repaired by Landlord at Tenant’s
expense. Landlord’s maintenance of, and provision of services to, the Project
shall be performed in a manner consistent with that of comparable office
buildings in the Emeryville, Oakland and Berkeley, California area. Landlord
shall have the right in connection with its maintenance of the Building and the
Project hereunder (i) to change the arrangement and/or location of any amenity,
installation or improvement in the public entrances, stairways, corridors,
elevators and elevator lobbies, and other public areas in the Building or the
Project, and (ii) to utilize portions of the public areas in the Building and
the Project from time to time for entertainment, displays, product shows,
leasing of kiosks or such other uses that in Landlord’s sole judgment tend to
attract the public, so long as such uses do not materially interfere with or
impair Tenant’s access to or use or occupancy of the Premises or the parking
areas.

8.4 Interruption of Use.

8.4.1 If solely as a result of Landlord’s gross negligence or willful
misconduct, Landlord fails to provide an Essential Service (as defined in
Section 8.4.2 below) which Landlord is required to provide to the Premises
pursuant to the terms of Section 8.1 (an “Abatement Condition”), which prevents
Tenant from occupying all or a material portion of the Premises (the “Abatement
Space”), then Base Rent and Escalation Rent payable hereunder shall abate,
provided the following additional conditions are satisfied in each instance:

8.4.1.1 With respect to the Abatement Condition in question, Tenant shall give
notice to Landlord of the occurrence thereof, which notice shall designate the
cause or suspected cause of the Abatement Condition, if known to Tenant, and the
portion of the

 

21



--------------------------------------------------------------------------------

Premises which is not usable by Tenant, and the Abatement Condition in question
shall continue after Tenant has given such notice for a period of not less than
five (5) consecutive days; and

8.4.1.2 Tenant, solely because of the occurrence of the Abatement Condition,
shall actually vacate the Abatement Space for not less than five (5) consecutive
days after giving its notice to Landlord of the Abatement Condition.

8.4.2 If, with respect to any Abatement Condition, the conditions contained in
Sections 8.4.1.1 and 8.4.1.2 are fulfilled, then Base Rent and Escalation Rent
shall abate in the proportion that the rentable square foot area of the
Abatement Space actually vacated bears to the rentable square foot area of the
Premises, for a period equal to the lesser of (A) the period during which Tenant
has actually vacated the Abatement Space, or (B) the period of time between
Tenant’s having vacated the Abatement Space and the date Tenant receives notice
from Landlord that the Abatement Condition has been cured, provided that such
time periods shall not commence to run until the day after Tenant gives Landlord
notice of the Abatement Condition as required above. For purposes of this
Section 8.4.2, vacation of the Abatement Space shall not require Tenant to
remove furniture, fixtures or equipment. Tenant shall be deemed to have vacated
the Abatement Space if, due to the Abatement Condition, the Abatement Space is
not useable by Tenant, and Tenant does not in fact conduct any business in or
use the Abatement Space. Nothing contained herein shall limit Tenant’s right to
an abatement of Rent or termination of this Lease in the case of a casualty as
provided in Section 12.1 or in the case of a taking as provided in Section 13.1
hereof. In addition, if such failure persists for more than thirty
(30) consecutive days during the last six (6) months of the original Term (even
if Tenant has negotiated a renewal or extension of this Lease) and such failure
has caused Tenant’s business operations to be materially reduced or diminished,
Tenant shall have the right to terminate this Lease upon thirty (30) days prior
written notice to Landlord. For purposes hereof, an “Essential Service” shall
mean the standard mechanical, electrical or other systems (e.g., HVAC, life
safety or automatic fire extinguisher/sprinkler system) serving the Premises in
common with other premises to the extent Landlord is required to provide such
services to the Premises pursuant to the terms of this Article 8.

8.4.3 Tenant agrees that Landlord shall not be liable for damages, by abatement
of Rent or otherwise, for failure to furnish or delay in furnishing any service
(including telephone and telecommunication services), or for any diminution in
the quality or quantity thereof, when such failure or delay or diminution is
occasioned, in whole or in part, by breakage, repairs, replacements, or
improvements, by any strike, lockout or other labor trouble, by inability to
secure electricity, gas, water, or other fuel at the Building or Project after
reasonable effort to do so, any Force Majeure Event, by any riot or other
dangerous condition, emergency, accident or casualty whatsoever, by act or
default of Tenant or other parties, or by any other cause beyond Landlord’s
reasonable control; and such failures or delays or diminution shall never be
deemed to constitute an eviction or disturbance of Tenant’s use and possession
of the Premises or relieve Tenant from paying Rent or performing any of its
obligations under this Lease. Furthermore, Landlord shall not be liable under
any circumstances for a loss of, or injury to, property or for injury to, or
interference with, Tenant’s business, including, without limitation, loss of
profits, however occurring, through or in connection with or incidental to a
failure to furnish any of the services or utilities as set forth in this Article
8.

 

22



--------------------------------------------------------------------------------

9. Maintenance of Premises. Tenant shall, at all times during the Term, at
Tenant’s cost and expense, keep the Premises (other than elements of the
Building or Project to be maintained or repaired by Landlord pursuant to this
Lease) in good condition and repair, except for ordinary wear and tear and
damage by casualty or condemnation. Except as may be specifically set forth in
this Lease (including the Work Letter), Landlord has no obligation to alter,
remodel, improve, repair, decorate or paint the Premises, or any part thereof,
or any obligation respecting the condition, maintenance and repair of the
Premises or any other portion of the Building. Tenant hereby waives all rights,
including those provided in California Civil Code Sections 1941 and 1942 or any
successor statute, to make repairs which are Landlord’s obligation under this
Lease at the expense of Landlord or to receive any setoff or abatement of Rent
or in lieu thereof to vacate the Premises or terminate this Lease.

10. Alterations to Premises. All Alterations shall be made in accordance with
the Building-standard procedures, specifications, and details (including the
standard for construction and quality of materials in the Project) as then
established by Landlord, all applicable Requirements, and the provisions of this
Article 10.

10.1 Landlord Consent; Procedure. Tenant shall not make or permit to be made any
Alterations without Landlord’s prior written consent, which consent shall not be
unreasonably withheld.

10.2 General Requirements.

10.2.1 All Alterations shall be designed and performed by Tenant at Tenant’s
cost and expense; provided, however, that if any Alterations require work to be
performed outside the Premises, Landlord may elect to perform such work at
Tenant’s expense.

10.2.2 All Alterations shall be performed only by contractors, engineers or
architects approved by Landlord, and shall be made in accordance with complete
and detailed architectural, mechanical and engineering plans and specifications
approved in writing by Landlord. Landlord shall not unreasonably withhold,
condition or delay its approval of any such contractors, engineers, architects,
plans or specifications; provided, however, that Landlord may specify
contractors, engineers or architects to perform work affecting the structural
portions of the Project or the Building Systems. Tenant shall engage only labor
that is harmonious and compatible with other labor working in the Project. In
the event of any labor disturbance caused by persons employed by Tenant or
Tenant’s contractor, Tenant shall immediately take all actions necessary to
eliminate such disturbance.

10.2.3 Prior to commencement of the Alterations, Tenant shall deliver to
Landlord any building or other permit required by Requirements in connection
with the Alterations. In addition, Tenant shall require its general contractor
to carry and maintain the following insurance at no expense to Landlord, and
Tenant shall furnish Landlord with satisfactory evidence thereof prior to the
commencement of construction of the Alterations: (A) commercial general
liability insurance with limits of not less than Two Million Dollars
($2,000,000.00) combined single limit for bodily injury and property damage,
including personal injury and death, and products and completed operations
coverage in an amount not less than Two Million Dollars ($2,000,000.00) in the
aggregate; (B) commercial automobile liability

 

23



--------------------------------------------------------------------------------

insurance with a policy limit of not less than Two Million Dollars
($2,000,000.00) each accident for bodily injury and property damage, providing
coverage at least as broad as the Insurance Services Office (ISO) Business Auto
Coverage form covering Automobile Liability, symbol 1 “any auto” provided that
Tenant has owned automobiles, and insuring against all loss in connection with
the ownership, maintenance and operation of automotive equipment that is owned,
hired or non-owned; (C) worker’s compensation with statutory limits and
employer’s liability insurance with a limit of not less than One Million Dollars
($1,000,000.00) per occurrence. All insurance required by this Article 10 shall
be issued by solvent companies qualified to do business in the State of
California, and with a Best & Company rating of A:VIII or better. All such
insurance policies (except workers’ compensation and employer’s liability
insurance) shall (i) provide that Landlord, Landlord’s managing agent, any
Encumbrancer, and any other person requested by Landlord is designated as an
additional insured with respect to liability arising out of work performed by or
for Tenant’s general contractor without limitation as to coverage afforded under
such policy pursuant to an endorsement providing coverage at least as broad as
ISO form CG 20 10 07 04 and CG 20 37 10 01 or their equivalent, provided that
such endorsement is commercially available and the premium for such endorsement
is commercially reasonable (2) specify that such insurance is primary and that
any insurance or self-insurance maintained by Landlord shall not contribute with
it, and (3) provide that the insurer agrees not to cancel the policy without at
least thirty (30) days’ prior written notice to all additional insureds (except
in the event of a cancellation as a result of nonpayment, in which event the
insurer shall give all additional insureds at least ten (10) days’ prior
notice). Tenant shall cause Tenant’s general contractor to notify Landlord
within ten (10) days after any material modification of any policy of insurance
required under this Article. Upon Landlord’s request, Tenant shall deliver
complete certified copies of such policies. Tenant’s general contractor shall
furnish Landlord evidence of insurance for its subcontractors as may be
reasonably required by Landlord. Tenant acknowledges and agrees that Landlord
may require other types of insurance coverage and/or increase the insurance
limits set forth above if Landlord determines such increase is required to
protect adequately the parties named as insureds or additional insureds under
such insurance and if such coverage or increase is customarily required of
tenants comparable to Tenant leasing space comparable to the Premises.

10.2.4 Tenant shall promptly commence construction of Alterations, cause such
Alterations to be constructed in a good and workmanlike manner and in such a
manner and at such times so that any such work shall not disrupt or interfere
with the use, occupancy or operations of other tenants or occupants of the
Project, and complete the same with due diligence as soon as possible after
commencement.

10.2.5 All trash which may accumulate in connection with Tenant’s construction
activities shall be removed by Tenant at its own expense from the Premises and
the Project.

10.3 Landlord’s Right to Inspect. Landlord or its agents shall have the right
(but not the obligation) to inspect the construction of Alterations, and to
require corrections of faulty construction or any material deviation from the
plans for such Alterations as approved by Landlord; provided, however, that no
such inspection shall (i) be deemed to create any liability on the part of
Landlord, or (ii) constitute a representation by Landlord that the work so
inspected conforms with such plans or complies with any applicable Requirements,
or (iii) give rise to a

 

24



--------------------------------------------------------------------------------

waiver of, or estoppel with respect to, Landlord’s continuing right at any time
or from time to time to require the correction of any faulty work or any
material deviation from such plans. In addition, under no circumstances shall
Landlord be liable to Tenant for any damage, loss, cost or expense incurred by
Tenant on account of Tenant’s plans and specifications, Tenant’s contractors,
mechanics or engineers, design or construction of any Alteration, or delay in
completion of any Alteration.

10.4 Tenant’s Obligations Upon Completion. Promptly following completion of any
Alterations, Tenant shall (i) furnish to Landlord “as-built” drawings or marked
construction drawings showing the Alterations as made and constructed in the
Premises, (ii) cause a timely notice of completion to be recorded in the Office
of the Recorder of the County of Alameda in accordance with Civil Code
Section 3093 or any successor statute, and (iii) if requested by Landlord,
deliver to Landlord evidence of full payment and unconditional final waivers of
all liens for labor, services, or materials in excess of Ten Thousand Dollars
($10,000.00) in the aggregate.

10.5 Repairs. If any part of the Building Systems shall be damaged during the
performance of Alterations, Tenant shall promptly notify Landlord, and Landlord
may elect to repair such damage at Tenant’s expense. Alternatively, Landlord may
require Tenant to repair such damage at Tenant’s sole expense using contractors
approved by Landlord.

10.6 Ownership and Removal of Alterations.

10.6.1 Ownership. All permanently affixed Alterations shall become a part of the
Project and immediately belong to Landlord without compensation to Tenant,
unless Landlord consents otherwise in writing; provided, however, that equipment
and movable furniture shall remain the property of Tenant.

10.6.2 Removal. If required by Landlord, Tenant, prior to the expiration of the
Term or termination of this Lease, shall, at Tenant’s sole cost and expense,
(i) remove any or all Alterations, (ii) restore the Premises to the condition
existing prior to the installation of such Alterations, and (iii) repair all
damage to the Premises or Project caused by the removal of such Alterations;
provided that Landlord may only so require removal of items which Landlord
notified Tenant at the time of Landlord’s approval of the installation thereof
(or within ten (10) days after Landlord’s first learning of the installation
thereof if not requiring Landlord’s approval for installation) that such items
would be subject to such requirement for removal. If removal of Alterations is
so required by Landlord, Tenant shall use a contractor reasonably approved by
Landlord for such removal and repair. Subject to the foregoing provisions
regarding removal, all Alterations shall be Landlord’s property and at the
expiration of the Term or termination of this Lease shall remain on the Premises
without compensation to Tenant.

10.7 Minor Alterations. Notwithstanding any provision in the foregoing to the
contrary, Tenant may construct Minor Alterations in the Premises without
Landlord’s prior written consent, but with prior notification to Landlord.
Before commencing construction of Minor Alterations, Tenant shall submit to
Landlord such documentation as Landlord may reasonably require to determine
whether Tenant’s proposed Alterations qualify as Minor Alterations. Except to
the extent inconsistent with this Section 10.7, Minor Alterations shall

 

25



--------------------------------------------------------------------------------

otherwise comply with the provisions of this Article 10. All references in this
Lease to “Alterations” shall mean and include Minor Alterations, unless
specified to the contrary.

10.8 Landlord’s Expenses. In connection with installing or removing Alterations,
Tenant shall pay all reasonable out-of-pocket fees and costs incurred by
Landlord for review and approval of Tenant’s plans, specifications and working
drawings, and administration by Landlord of the construction, installation or
removal of Alterations, and restoration of the Premises to their previous
condition. Tenant shall pay the amount of all fees and costs owing pursuant to
this Section 10.8 within thirty (30) days after receipt from Landlord of a
statement or invoice therefor, accompanied by reasonable supporting
documentation.

11. Liens. Tenant shall keep the Premises, the Building and the Project free
from any liens arising out of any work performed or obligations incurred by or
for, or materials furnished to, Tenant pursuant to this Lease or otherwise.
Landlord shall have the right to post and keep posted on the Premises any
notices required by law or which Landlord may deem to be proper for the
protection of Landlord, the Premises, the Building and the Project from such
liens and to take any other action at the expense of Tenant that Landlord deems
necessary or appropriate to prevent, remove or discharge such liens. Tenant
shall protect, defend, indemnify and hold Landlord harmless from and against any
claim, demand, cause of action, obligation, liability, loss, cost or expense
(including reasonable attorneys’ fees) which may be asserted against or incurred
by Landlord as a result of Tenant’s failure to comply with the foregoing
obligation (which indemnity obligation shall survive the expiration or earlier
termination of this Lease).

12. Damage or Destruction.

12.1 Obligation to Repair. Except as otherwise provided in this Article 12, if
the Premises, or any other portion of the Building or the Project necessary for
Tenant’s use and occupancy of the Premises, are damaged or destroyed by fire or
other casualty, Landlord shall, as soon as reasonably practicable (but in no
event more than sixty (60) days after such event), notify Tenant of the
estimated time, in Landlord’s reasonable judgment, required to repair such
damage or destruction. If Landlord’s estimate of time is less than two hundred
seventy (270) days after the date of damage or destruction, then (i) Landlord
shall proceed with all due diligence to repair the Premises, and/or the portion
of the Building or the Project necessary for Tenant’s use and occupancy of the
Premises, to substantially the condition existing immediately before such damage
or destruction, as permitted by and subject to then applicable Requirements;
(ii) this Lease shall remain in full force and effect; and (iii) to the extent
such damage or destruction either (1) did not result from the negligence or
willful misconduct of Tenant or other Tenant Parties, or (2) did result from the
negligence or willful misconduct of Tenant or other Tenant Parties but is
covered under the rental loss (or comparable) insurance coverage maintained by
Landlord, Base Rent and Escalation Rent shall abate for such part of the
Premises rendered unusable by Tenant in the conduct of its business during the
time such part is so unusable, in the proportion that the Rentable Area
contained in the unusable part of the Premises bears to the total Rentable Area
of the Premises (provided that Base Rent and Escalation Rent shall be fully
abated during such period to the extent that operation for business from the
unaffected portions of the Premises is not reasonably practicable).

 

26



--------------------------------------------------------------------------------

12.2 Landlord’s Election. If Landlord determines that the necessary repairs
cannot be completed within two hundred seventy (270) days after the date of
damage or destruction, or if such damage or destruction arises from causes not
covered by Landlord’s insurance policy then in force and such uninsured costs to
repair exceeds Twenty Five Thousand and 00/100 Dollars ($25,000.00), Landlord
may elect, in its notice to Tenant pursuant to Section 12.1, to (i) terminate
this Lease or (ii) repair the Premises or the portion of the Building or the
Project necessary for Tenant’s use and occupancy of the Premises pursuant to the
applicable provisions of Section 12.1 above. If Landlord terminates this Lease,
then this Lease shall terminate as of the date of occurrence of the damage or
destruction. Notwithstanding anything to the contrary contained in this
Section 12.2, Landlord may terminate this Lease pursuant to this Section 12.2
only if Landlord shall terminate the leases of all other tenants in the Building
similarly affected by the casualty and with respect to which Landlord has a
comparable termination right, it being agreed that Landlord shall not be
entitled to use its rights under this Section to terminate only “below market”
leases. If Landlord elects to terminate the Lease as a result of an uninsured
casualty, Tenant shall have the right to nullify such termination by depositing
with Landlord within ten (10) days after Landlord’s notice of termination the
estimated amount to repair the damage or destruction arising from causes not
covered by Landlord’s insurance policy in excess of Twenty Five Thousand and
00/100 Dollars ($25,000.00).

12.3 Tenant’s Election. Landlord shall, as soon as reasonably practicable (but
in no event more than sixty (60) days after an event of damage or destruction)
notify Tenant if Landlord determines that the necessary repairs cannot be
completed within two hundred seventy (270) days after the date of such damage or
destruction. Tenant may elect within thirty (30) days after Tenant’s receipt of
Landlord’s notice to terminate this Lease by written notice to Landlord
effective as of the date specified in Tenant’s notice, which date shall not be
less than thirty (30) days nor more than sixty (60) days after the date such
termination notice is given by Tenant. Furthermore, if neither Landlord nor
Tenant has terminated this Lease, and the repairs are not actually completed for
any reason (other than the act, omission, neglect or failure of Tenant) within
three hundred thirty (330) days after the date of such damage or destruction,
then Tenant shall have the right to terminate this Lease within five
(5) business days following the end of such three hundred thirty (330) day
period.

12.4 Cost of Repairs. Landlord shall pay the cost for repair of the Building,
the Project, the Landlord’s Work, the Tenant Improvements and any Alterations
made to the Premises by Tenant. Such restoration shall be to substantially the
same condition of the Building, the Project, the Landlord’s Work, the Tenant
Improvements and Alterations made to the Premises by Tenant prior to the
casualty, except for modifications required by zoning and building codes and
other laws or by the holder of a mortgage on the Building or Project. Upon the
occurrence of any damage to the Premises, if this Lease is not terminated,
Tenant shall assign to Landlord (or to any party designated by Landlord) all
insurance proceeds payable to Tenant under Tenant’s insurance required under
clause (ii) of Section 14.1.3. of this Lease which pertain to work to be
performed by Landlord; provided that if as a result of Tenant’s failure to
obtain or maintain all of the insurance required of Tenant under this Lease, the
cost of such repair by Landlord exceeds the amount of insurance proceeds
received by Landlord from Tenant’s insurance carrier, as assigned by Tenant,
then the cost of such repairs shall be paid by Tenant to Landlord in accordance
with a reasonable progress payment schedule, or, in the event Tenant is

 

27



--------------------------------------------------------------------------------

not the Original Tenant or a Related Company, then prior to Landlord’s
commencement of repair of the damage; provided further, however, Tenant shall be
obligated to pay to Landlord the deductible amount associated with all insurance
proceeds that Tenant assigns to Landlord. To the extent replacement or repair
thereof is desired by Tenant, Tenant shall be obligated to replace or repair, at
Tenant’s cost and expense, Tenant’s movable office furniture, trade fixtures,
office equipment, merchandise, and all other items of Tenant’s property in, on,
at, or about the Premises and the Project which Tenant shall be responsible for
insuring during the Term of this Lease.

12.5 Damage at End of Term. Notwithstanding anything to the contrary contained
in this Article 12, if the Premises, or any other portion thereof or of the
Building, are damaged or destroyed by fire or other casualty within the last
eighteen (18) months of the Term, then Landlord shall have the right, in its
sole discretion, to terminate this Lease by notice to Tenant given within ninety
(90) days after the date of such event. Such termination shall be effective on
the date specified in Landlord’s notice to Tenant, but in no event later than
the end of such ninety (90) day period.

12.6 Waiver of Statutes. The respective rights and obligations of Landlord and
Tenant in the event of any damage to or destruction of the Premises, or any
other portion of the Building or the Project, are governed exclusively by this
Lease. Accordingly, Tenant hereby waives the provisions of any law to the
contrary, including California Civil Code Sections 1932(2) and 1933(4) providing
for the termination of a lease upon destruction of the leased property.

13. Eminent Domain.

13.1 Effect of Taking. Except as otherwise provided in this Article 13, if all
or any part of the Premises is taken as a result of the exercise of the power of
eminent domain or condemned for any public or quasi-public purpose, or if any
transfer is made in avoidance of such exercise of the power of eminent domain
(collectively, “taken” or a “taking”), this Lease shall terminate as to the part
of the Premises so taken as of the effective date of such taking. On a taking of
a portion of the Premises, Landlord and Tenant shall each have the right to
terminate this Lease by notice to the other given within thirty (30) days after
the effective date of such taking, if the portion of the Premises taken is of
such extent and nature so as to materially impair Tenant’s business use of the
balance of the Premises, as reasonably determined by the party giving such
notice. Such termination shall be operative as of the effective date of the
taking. Landlord may also terminate this Lease on a taking of any other portion
of the Building or the Project if Landlord reasonably determines that such
taking is of such extent and nature as to render the operation of the remaining
Building or the Project economically infeasible or to require a substantial
alteration or reconstruction of such remaining portion. Landlord shall elect
such termination by notice to Tenant given within thirty (30) days after the
effective date of such taking, and such termination shall be operative as of the
effective date of such taking. Upon a taking of the Premises which does not
result in a termination of this Lease, the Base Rent shall thereafter be reduced
as of the effective date of such taking in the proportion that the Rentable Area
of the Premises so taken bears to the total Rentable Area of the Premises.

 

28



--------------------------------------------------------------------------------

13.2 Condemnation Proceeds. Except as hereinafter provided, in the event of any
taking, Landlord shall have the right to all compensation, damages, income, rent
or awards made with respect thereto (collectively an “award”), including any
award for the value of the leasehold estate created by this Lease. No award to
Landlord shall be apportioned and, subject to Tenant’s rights hereinafter
specified, Tenant hereby assigns to Landlord any right of Tenant in any award
made for any taking. So long as such claim will not reduce any award otherwise
payable to Landlord under this Section 13.2, Tenant may seek to recover, at its
cost and expense, as a separate claim, any damages or awards payable on a taking
of the Premises to compensate for the unamortized cost paid by Tenant for the
alterations, additions or improvements, if any, made by Tenant during the
initial improvement of the Premises pursuant to the Work Letter and for any
Alterations, or for Tenant’s personal property taken, or for interference with
or interruption of Tenant’s business (including goodwill), or for Tenant’s
removal and relocation expenses.

13.3 Restoration of Premises. On a taking of the Premises which does not result
in a termination of this Lease, Landlord and Tenant shall restore the Premises
as nearly as possible to the condition they were in prior to the taking in
accordance with the applicable provisions and allocation of responsibility for
repair and restoration of the Premises on damage or destruction pursuant to
Article 12 above, and both parties shall use any awards received by such party
attributable to the Premises for such purpose.

13.4 Taking at End of Term. Notwithstanding anything to the contrary contained
in this Article 13, if the Premises, or any other portion thereof or of the
Building or the Project, are taken within the last eighteen (18) months of the
Term, then Landlord shall have the right, in its sole discretion, to terminate
this Lease by notice to Tenant given within ninety (90) days after the date of
such taking. Such termination shall be effective on the date specified in
Landlord’s notice to Tenant, but in no event later than the end of such ninety
(90) day period.

13.5 Tenant Waiver. The rights and obligations of Landlord and Tenant on any
taking of the Premises or any other portion of the Building or the Project are
governed exclusively by this Lease. Accordingly, Tenant hereby waives the
provisions of any law to the contrary, including California Code of Civil
Procedure Sections 1265.120 and 1265.130, or any similar successor statute.

14. Insurance.

14.1 Liability Insurance. Tenant, at its cost and expense, shall procure and
maintain, throughout the Term, the following insurance:

14.1.1 Commercial General Liability Insurance. Tenant shall maintain a
policy(ies) of commercial general liability insurance written on an “occurrence”
basis, with limits of liability, in the aggregate, of not less than Five Million
Dollars ($5,000,000.00). Such policy(ies) shall cover bodily injury, property
damage, personal injury, and advertising injury arising out of or relating
(directly or indirectly) to Tenant’s business operations, conduct, assumed
liabilities, or use or occupancy of the Premises or the Project, and shall
include all the coverages typically provided by the Broad Form Commercial
General Liability Endorsement, including broad form property damage coverage
(which shall include coverage for completed

 

29



--------------------------------------------------------------------------------

operations). Tenant’s liability coverage shall further include
premises-operations coverage, products-completed operations coverage, owners and
contractors protective coverage (when reasonably required by Landlord), and
blanket contractual coverage including both oral and written contracts to the
extent such contracts are “insurance contracts” as defined in a standard
commercial general liability policy.

14.1.2 Tenant’s Workers’ Compensation and Employer Liability Coverage. Tenant
shall maintain workers’ compensation insurance as required by law and employer’s
liability insurance with limits of no less than One Million Dollars
($1,000,000.00) per occurrence.

14.1.3 Tenant’s Property Insurance. Tenant shall maintain property insurance
coverage, extended coverage and special extended coverage insurance for (i) all
office furniture, trade fixtures, office equipment, merchandise, and all other
items of Tenant’s property in, on, at, or about the Premises and the Project and
(ii) any Alterations made by Tenant to the Premises. Such policy shall (i) be
written on the broadest available “all risk” (special-causes-of-loss) policy
form or an equivalent form reasonably acceptable to Landlord, (ii) include an
agreed-amount endorsement for no less than the full replacement cost (new
without deduction for depreciation) of the covered items and property, and
(iii) include vandalism and malicious mischief coverage, sprinkler leakage
coverage, and earthquake sprinkler leakage coverage, and be subject to
commercially reasonable deductible amounts, not to exceed Fifty Thousand and
00/100 Dollars ($50,000.00) or such higher amount as is then commercially
reasonable. The Original Tenant or its Permitted Transferee shall have the right
to satisfy its obligation to carry earthquake sprinkler leakage coverage
required under this Section 14.1.3 pursuant to a program of risk retention and
self-insurance so long as the Net Worth of the Original Tenant or Permitted
Transferee, as applicable, is at least equal to the Net Worth on the Lease Date
of the Original Tenant.

14.1.4 Business Interruption, Loss of Income, and Extra Expense Coverage. Tenant
shall maintain business interruption, loss of income, and extra expense
insurance covering all direct or indirect loss of income and charges and costs
incurred arising out of all perils, failures, or interruptions, including any
failure or interruption of Tenant’s business equipment (including, without
limitation, telecommunications equipment), and the prevention of, or denial of
use of or access to, all or part of the Premises or the Project, as a result of
those perils, failures, or interruptions. The business interruption, loss of
income, and extra expense coverage shall provide coverage for no less than
twelve (12) months and shall be carried in amounts necessary to avoid any
coinsurance penalty that could apply. The Original Tenant or its Permitted
Transferee shall have the right to satisfy its obligation to carry business
interruption, loss of income and extra expense insurance required under this
Section 14.1.4 pursuant to a program of risk retention and self-insurance so
long as the Net Worth of the Original Tenant or Permitted Transferee, as
applicable, is at least equal to the Net Worth on the Lease Date of the Original
Tenant.

14.1.5 Other Tenant Insurance Coverage. Not more often than once every year and
upon not less than thirty (30) days’ prior written notice, Landlord may require
Tenant, at Tenant’s sole cost and expense, to procure and maintain other types
of insurance coverage and/or increase the insurance limits set forth above if
Landlord reasonably determines such

 

30



--------------------------------------------------------------------------------

coverage or increase is required to protect adequately the parties named as
insureds or additional insureds under such insurance and if such coverage or
increase is customarily required of tenants comparable to Tenant leasing space
comparable to the Premises.

14.2 Form of Policies. The minimum limits of policies and Tenant’s procurement
and maintenance of such policies described in Section 14.1 shall in no event
limit the liability of Tenant under this Lease. All insurance required by this
Article 14 shall be issued on an occurrence basis by solvent companies qualified
to do business in the State of California, and with a Best & Company rating of
A-VIII or better. Any insurance policy under this Article 14 may be maintained
under a “blanket policy,” insuring other parties and other locations, and/or
under any combination of primary and excess or umbrella coverage, so long as the
amount and coverage required to be provided hereunder is not thereby diminished.
No policy maintained by Tenant under this Article 14 shall contain a deductible
greater than Twenty-Five Thousand Dollars ($25,000.00) or such higher amount as
is then commercially reasonable. Tenant shall provide Landlord a certificate of
each policy of insurance required hereunder certifying that the policies contain
the provisions required, provided that in lieu of providing insurance
certificates under this Lease, Tenant may (at Tenant’s option) make available to
Landlord access to an internet based memorandum of insurance (the “MOI”)
evidencing Tenant’s maintenance of required insurance coverage. Tenant shall
deliver such certificates to Landlord or make available to Landlord access to
such MOI within thirty (30) days after the Lease Date, but in no event later
than the date that Tenant or any other Tenant Parties first enter the Premises
and, upon renewal, not fewer than ten (10) days prior to the expiration of such
coverage. In addition, Tenant shall deliver to Landlord a copy of each policy of
insurance required hereunder upon Landlord’s request. All Tenant’s liability
insurance shall provide (i) that Landlord, Landlord’s managing agent, any
Encumbrancer, and any other person requested by Landlord, is designated as an
additional insured without limitation as to coverage afforded under such policy
pursuant to an endorsement providing coverage at least as broad as ISO form CG
20 10 07 04 or its equivalent; (ii) for severability of interests or that acts
or omissions of one of the insureds or additional insureds shall not reduce or
affect coverage available to any other insured or additional insured (if
available); (iii) that the aggregate liability applies solely to the Project;
and (iv) that Tenant’s insurance is primary and noncontributory with any
insurance carried by Landlord. All Tenant’s insurance shall provide that the
insurer agrees not to cancel the policy without at least thirty (30) days’ prior
written notice to all additional insureds (except in the event of a cancellation
as a result of nonpayment, in which event the insurer shall give all additional
insureds at least ten (10) days’ prior notice). Tenant shall notify Landlord
within ten (10) days after any material modification of any policy of insurance
required under this Article. Any self insurance or self insured retention
provisions under, or with respect to, any insurance policies maintained by
Tenant hereunder shall be subject to Landlord’s prior written approval, which
Landlord may give or withhold in its sole discretion.

14.3 Vendors’ Insurance. In addition to any other provision in this Lease
(including, without limitation, Article 10 above), Landlord may require Tenant’s
vendors and contractors to carry such insurance as Landlord shall deem
reasonably necessary.

15. Waiver of Subrogation Rights. Notwithstanding anything to the contrary
contained in this Lease, Landlord and Tenant, for themselves and their
respective insurers, agree to and do hereby release each other of and from any
and all claims, demands, actions and causes

 

31



--------------------------------------------------------------------------------

of action that each may have or claim to have against the other for loss or
damage to property, both real and personal, notwithstanding that any such loss
or damage may be due to or result from the negligence of either of the parties
hereto or their respective employees or agents. Each party shall, to the extent
such insurance endorsement is lawfully available at commercially reasonable
rates, obtain or cause to be obtained, for the benefit of the other party, a
waiver of any right of subrogation which the insurer of such party may acquire
against the other party by virtue of the payment of any such loss covered by
such insurance.

16. Tenant’s Waiver of Liability and Indemnification.

16.1 Waiver and Release. Except to the extent due to the negligence or willful
misconduct of Landlord or Landlord’s employees acting within the scope of their
employment, agents or contractors (collectively, “Landlord Parties”), Landlord
shall not be liable to Tenant or other Tenant Parties, and Tenant waives and
releases Landlord and Landlord’s managing agent from, all claims for loss or
damage to any property or injury, illness or death of any person in, upon or
about the Premises (including claims caused in whole or in part by the act,
omission, or neglect of other tenants, contractors, licensees, invitees or other
occupants of the Building or their agents, contractors or employees) and/or any
other portion of the Building to the extent caused by the act, omission or
neglect of Tenant or other Tenant Parties. The waiver and release contained in
this Section 16.1 extends to the officers, directors, shareholders, partners,
employees, agents and representatives of Landlord.

16.2 Indemnification of Landlord. Except to the extent due to the negligence or
willful misconduct of Landlord or other Landlord Parties, Tenant shall
indemnify, defend, protect and hold Landlord harmless of and from any and all
loss, liens, liability, claims, causes of action, damage, injury, cost or
expense arising out of or in connection with (i) the making of any alterations,
additions or other improvements made by or on behalf of Tenant during the
initial improvement of the Premises pursuant to the Work Letter or any
Alterations, or (ii) injury to or death of persons or damage to property
occurring or resulting directly or indirectly from: (A) the use or occupancy of,
or the conduct of business in, the Premises by Tenant or its subtenants or any
of their respective officers, directors, employees, agents, contractors,
invitees or licensees; (B) any other occurrence or condition in or on the
Premises; and (C) negligence or willful misconduct of Tenant or other Tenant
Parties, in or about any portion of the Building. Tenant’s indemnity obligation
includes reasonable attorneys’ fees and costs, investigation costs and all other
reasonable costs and expenses incurred by Landlord. If Landlord disapproves the
legal counsel proposed by Tenant for the defense of any claim indemnified
against hereunder, Landlord shall have the right to appoint its own legal
counsel, the reasonable fees, costs and expenses of which shall be included as
part of Tenant’s indemnity obligation hereunder. The indemnification contained
in this Section 16.2 shall extend to the officers, directors, shareholders,
partners, employees, agents and representatives of Landlord.

16.3 Indemnification of Tenant. Except to the extent due to the negligence or
willful misconduct of Tenant or other Tenant Parties, Landlord shall indemnify,
defend, protect and hold Tenant harmless of and from any and all loss, liens,
liability, claims, causes of action, damage, injury, cost or expense arising out
of or in connection with (i) any breach or default by Landlord in the
performance of any of its obligations under this Lease, or (ii) any loss or
damage to property or injury to person occurring (1) in the public entrances,
stairways, corridors,

 

32



--------------------------------------------------------------------------------

elevators and elevator lobbies, and other public areas in the Building or
Project or the other public areas in the Building (except for such loss, damage
or injury for which Tenant is obligated to indemnify Landlord under
Section 16.2) or (2) arising out of the negligence or willful misconduct of
Landlord or other Landlord Parties.

17. Assignment and Subletting.

17.1 Compliance Required. Except as permitted in Section 17.9.1 below, Tenant
shall not, directly or indirectly, voluntary or by operation of law, sell,
assign or otherwise transfer this Lease, or any interest herein (collectively,
“assign” or “assignment”), or sublet the Premises, or any part thereof, or
permit the occupancy of the Premises by any person other than Tenant
(collectively, “sublease” or “subletting”, the assignee or sublessee under an
assignment or sublease being referred to as a “transferee”), without Landlord’s
prior consent, which shall not be unreasonably withheld, conditioned or delayed,
and given or withheld in accordance with the express standards and conditions of
this Article 17 and compliance with the other provisions of this Article 17. Any
assignment or subletting made in violation of this Article 17 shall be void.
Tenant acknowledges that the limitations on assignment and subletting contained
in this Article 17 are expressly authorized by California Civil Code
Section 1995.010 et seq., and are fully enforceable.

17.2 Request by Tenant; Landlord Response. If Tenant desires to effect an
assignment or sublease, Tenant shall submit to Landlord a request for consent
together with the identity of the parties to the transaction, the nature of the
transferee’s proposed business use for the Premises, the proposed documentation
for and terms of the transaction, and all other information reasonably requested
by Landlord concerning the proposed transaction and the parties involved therein
(provided that Landlord notifies Tenant of any additional information requested
by Landlord within five (5) business days after receipt of Tenant’s request for
consent), including certified financial information for the two (2) year period
immediately preceding Tenant’s request, an opportunity to meet and interview the
transferee, and Tenant’s good faith estimate of the amount of Excess Rent, if
any, payable in connection with the proposed transaction. Within fifteen
(15) days after receipt of all such information required by Landlord, Landlord
shall have the right, by notice to Tenant, to: (i) consent to the assignment or
sublease, subject to the terms of this Article 17; or (ii) decline to consent to
the assignment or sublease, and in its written notice to Tenant of such denial,
specify the grounds on which Landlord has denied consent in a written notice to
Tenant.

17.3 Conditions for Landlord Approval.

17.3.1 Without limiting the grounds on which it may be reasonable for Landlord
to withhold its consent to an assignment or sublease, Tenant acknowledges that
Landlord may reasonably withhold its consent in the following instances: (i) if
there exists an uncured Event of Default; (ii) if the transferee is a
governmental or quasi-governmental agency, foreign or domestic; (iii) if the
transferee is an existing tenant in the Building provided that there is other
suitable available space in the Building for such existing tenant; (iv) if
Tenant has not demonstrated to Landlord’s reasonable satisfaction that the
transferee is financially responsible, with sufficient Net Worth and net current
assets, properly and successfully to operate its business in the Premises and
meet the then-remaining financial and other obligations of this Lease (in the

 

33



--------------------------------------------------------------------------------

case of an assignment) or the financial and other obligation under the sublease
(in the case of a sublease), with consideration given to the Net Worth of
Tenant, who shall remain liable under this Lease; (v) if the use of the Premises
proposed by the transferee is not included in under the Permitted Use of the
Premises; (vi) if, in Landlord’s sole judgment, the transferee’s business, use
and/or occupancy of the Premises would (A) violate any of the terms of this
Lease or the lease of any other tenant in the Project, (B) not be comparable to
and compatible with the types of use by other tenants in the Building, (C) fall
within any category of use for which Landlord would not then lease space in the
Building under its leasing guidelines and policies then in effect, (D) require
any Alterations which would reduce the value of the existing leasehold
improvements in the Premises, or (E) result in increased density per Floor or
require increased services by Landlord; (vi) in the case of a sublease, it would
result in more than three (3) occupancies in the Premises if the Premises
consist of more than one (1) Floor in the Building, or would result in more than
three (3) occupancies on a Floor if the Premises consist of a single Floor or
less, in each case including Tenant and subtenants; (vii) if the financial
condition of the transferee, when considered in light of the financial condition
of Tenant (who shall remain liable under this Lease) does not meet the
requirements applied by Landlord to other tenants in the Building under leases
with comparable terms, or in Landlord’s sole judgment the business reputation of
the transferee is not consistent with that of other tenants of the Building; or
(viii) the transferee is negotiating with Landlord or has negotiated with
Landlord during the six (6) month period immediately preceding the date Landlord
receives Tenant’s request for consent, to lease space in the Building provided
that there is other suitable available space in the Building for such
transferee. If Landlord consents to an assignment or sublease, the terms of such
assignment or sublease transaction shall not be modified, and, in the case of a
sublease, Tenant shall not voluntarily terminate the sublease, without
Landlord’s prior written consent pursuant to this Article 17. Landlord’s consent
to an assignment or subletting shall not be deemed consent to any subsequent
assignment or subletting.

17.3.2 Notwithstanding any contrary provision of law, including, without
limitation, California Civil Code Section 1995.310, the provisions of which
Tenant hereby waives, Tenant shall have no right to terminate this Lease, and no
right to damages for breach of contract, in the event Landlord is determined to
have unreasonably withheld or delayed its consent to a proposed sublease or
assignment, absent bad faith or malicious conduct of Landlord, and, absent bad
faith or malicious conduct of Landlord, Tenant’s sole remedy in such event shall
be to obtain a determination reversing the withholding of such consent or
finding such consent to be deemed given by virtue of such unreasonable delay.

17.4 Costs and Expenses. As a condition to the effectiveness of any assignment
or subletting under this Article 17 requiring the consent of Landlord, Tenant
shall pay to Landlord a processing fee of Five Hundred Dollars ($500.00) and all
reasonable out-of-pocket costs and expenses, including attorneys’ fees and
disbursements, incurred by Landlord in evaluating Tenant’s requests for
assignment or sublease, whether or not Landlord consents to an assignment or
sublease. Tenant shall pay the processing fee with Tenant’s request for
Landlord’s consent under Section 17.2. Tenant shall also pay to Landlord all
costs and expenses incurred by Landlord due to a transferee taking possession of
the Premises, including freight elevator operation, security service, janitorial
service and rubbish removal.

 

34



--------------------------------------------------------------------------------

17.5 Payment of Excess Rent and Other Consideration. Except in the case of a
Permitted Transfer, Tenant shall also pay to Landlord, promptly upon Tenant’s
receipt thereof, fifty percent (50%) of any and all rent, sums or other
consideration, howsoever denominated, realized by Tenant in connection with any
assignment or sublease transaction in excess of the Base Rent and Escalation
Rent payable hereunder (prorated to reflect the Rent allocable to the portion of
the Premises if a sublease), after first deducting (i) in the case of an
assignment, any tenant improvement allowance paid by Tenant to the assignee
and/or the reasonable cost of Alterations made to the Premises at Tenant’s cost
to effect the assignment, reasonable attorneys’ fees, marketing costs, and real
estate commissions paid by Tenant in connection with such assignment, and
reasonable rent abatement granted by Tenant to the assignee, and (ii) in the
case of a sublease, any tenant improvement allowance paid by Tenant to the
subtenant and/or the reasonable cost of Alterations made to the Premises at
Tenant’s cost to effect the sublease, any free rent provided to the subtenant,
reasonable attorneys’ fees, marketing costs, and real estate commissions paid by
Tenant in connection with such sublease, and reasonable rent abatement granted
by Tenant to the subtenant (the “Excess Rent”). In determining Excess Rent, the
deduction for real estate commissions shall not exceed leasing commissions for
assignments or subleases that are typically paid in the Bay Area market at the
time of the subletting or assignment. Upon Landlord’s request, Tenant shall
provide Landlord with reasonable documentation of Tenant’s calculation of Excess
Rent. Landlord or its authorized representatives shall have the right, one time
per calendar year, during business hours and upon reasonable written notice to
Tenant, to audit the books, records and papers of Tenant relating to an
assignment or sublease, and shall have the right to make copies thereof. If the
Excess Rent respecting any assignment or sublease shall be found to be
understated by more than fiver percent (5%), Tenant, within ten (10) days after
written demand, shall pay the deficiency and Landlord’s costs of such audit.

17.6 Assumption of Obligations; Further Restrictions on Subletting. Each
assignee shall, concurrently with any assignment, assume all obligations of
Tenant under this Lease with respect to the period from and after the
assignment. Each sublease shall be made subject to this Lease and all of the
terms, covenants and conditions contained herein; and the surrender of this
Lease by Tenant, or a mutual cancellation thereof, or the termination of this
Lease in accordance with its terms, shall not work a merger and shall, at the
option of Landlord, terminate all or any existing subleases or operate as an
assignment to Landlord of any or all such subleases. No sublessee (other than
Landlord) shall have the right further to sublet. Any assignment by a sublessee
of its sublease shall be subject to Landlord’s prior consent in the same manner
as a sublease by Tenant. No sublease, once consented to by Landlord, shall be
modified without Landlord’s prior consent. No assignment or sublease shall be
binding on Landlord unless the transferee delivers to Landlord a fully executed
counterpart of the assignment or sublease which contains the assumption by the
assignee, or recognition by the sublessee, of the provisions of this
Section 17.6, in form and substance satisfactory to Landlord, but the failure or
refusal of a transferee to deliver such instrument shall not release or
discharge such transferee from the provisions and obligations of this
Section 17.6, but such failure shall constitute an Event of Default.

17.7 No Release. No assignment or sublease shall release Tenant from its
obligations under this Lease, whether arising before or after the assignment or
sublease. The acceptance of Rent by Landlord from any other person shall not be
deemed a waiver by Landlord

 

35



--------------------------------------------------------------------------------

of any provision of this Article 17. On an Event of Default by any assignee of
Tenant in the performance of any of the terms, covenants or conditions of this
Lease, Landlord may proceed directly against Tenant without the necessity of
exhausting remedies against such assignee. No consent by Landlord to any further
assignments or sublettings of this Lease, or to any modification, amendment or
termination of this Lease, or to any extension, waiver or modification of
payment or any other obligations under this Lease, or any other action by
Landlord with respect to any assignee or sublessee, or the insolvency,
bankruptcy or Event of Default of any such assignee or sublessee, shall affect
the continuing liability of Tenant for its obligations under this Lease, and
Tenant waives any defense arising out of or based thereon, including any
suretyship defense of exoneration. Landlord shall have no obligation to notify
Tenant or obtain Tenant’s consent with respect to any of the foregoing matters.
As a condition to Landlord’s approval of any assignment, Landlord may require
Tenant to execute Landlord’s then standard form of commercially reasonable
guaranty to reaffirm Tenant’s obligations hereunder.

17.8 No Encumbrance. Notwithstanding anything to the contrary contained in this
Article 17, Tenant shall have no right to encumber, pledge, hypothecate or
otherwise transfer this Lease, or any of Tenant’s interest or rights hereunder,
as security for any obligation or liability of Tenant.

17.9 Right to Assign or Sublease Without Landlord’s Consent.

17.9.1 Notwithstanding the provisions of Section 17.1 above, Tenant shall have
the right, without Landlord’s consent, but with prior notice to Landlord, to
assign this Lease to, or sublease the Premises to, or permit occupancy of the
Premises by, a Related Company (such transfer a “Permitted Transfer” and such
Related Company transferee a “Permitted Transferee”); provided that (i) the
Original Tenant named herein shall be the assignor or sublessor; (ii) at least
twenty (20) days prior to the effective date of the assignment or sublease,
Tenant shall furnish Landlord with the name of the transferee, a copy of the
assignment or sublease document, as applicable, and a written certification from
an officer of Tenant certifying that the assignment or sublease qualifies as a
transaction under this Section 17.9; (iii) in the case of an assignment to a
Related Company into or with which Tenant will merge or consolidate and as a
result of such merger or consolidation, Tenant will cease to exist as a separate
legal entity, the Net Worth of the Related Company shall be at least equal to
the greater of (A) the Net Worth of Tenant immediately prior to the assignment,
or (B) the Net Worth on the Lease Date of the Original Tenant, and proof
satisfactory to Landlord of the Net Worth of the Related Company shall have been
delivered to Landlord at least twenty (20) days prior to the effective date of
the proposed assignment; and (iv) the assignment or sublease under this
Section 17.9 is made for a good faith operating business purpose and not as a
subterfuge to evade the obligations and restrictions relating to transfers set
forth in this Article 17; (v) the proposed transferee’s use of the Premises
shall be the Permitted Use. The effectuation of any transaction under this
Section 17.9 shall be subject to the limitations specified in clauses (i), (ii),
(iv), (v), (vi), (vii), and (viii) of Section 17.3 above, and Sections 17.7 and
17.8 above, and require compliance with the provisions of Sections 17.4 and 17.6
above.

17.9.2 Notwithstanding the provisions of Section 17.1 above, the provisions of
this Article 17 shall not apply to the transfer or issuance of stock in Original
Tenant or a Related Company.

 

36



--------------------------------------------------------------------------------

18. Rules and Regulations. Tenant shall observe and comply, and shall cause the
other Tenant Parties to observe and comply, with the Rules and Regulations of
the Building, a copy of which are attached to this Lease as Exhibit F, and,
after notice thereof, with all modifications and additions thereto from time to
time promulgated in writing by Landlord; provided that in no event shall such
rules and regulations increase the monetary obligations owing from Tenant to
Landlord under this Lease or otherwise materially increase the obligations or
materially diminish the rights of Tenant under this Lease. Landlord shall not be
responsible to Tenant or other Tenant Parties for noncompliance with any Rules
and Regulations of the Building by any other tenant, sublessee, employee, agent,
contractor, licensee, invitee or other occupant of the Building.

19. Entry of Premises by Landlord; Use of Common Areas.

19.1 Right to Enter. Upon reasonable advance notice to Tenant (except in
emergencies or in order to provide regularly scheduled or other routine Building
standard services or additional services requested by Tenant, or post notices of
nonresponsibility or other notices permitted or required by law when no such
notice shall be required), Landlord and its authorized agents, employees, and
contractors may enter the Premises at reasonable hours to: (i) inspect the same;
(ii) determine Tenant’s compliance with its obligations hereunder; (iii) exhibit
the same to prospective purchasers, lenders or (during the last twelve
(12) months of the Term) tenants; (iv) supply any services to be provided by
Landlord hereunder; (v) post notices of nonresponsibility or other notices
permitted or required by law; (vi) make repairs, improvements or alterations, or
perform maintenance in or to, the Premises or any other portion of the Building,
including Building Systems; and (vii) perform such other functions as Landlord
deems reasonably necessary or desirable. Landlord may also grant access to the
Premises to government or utility representatives and bring and use on or about
the Premises such equipment as reasonably necessary to accomplish the purposes
of Landlord’s entry. Landlord shall use reasonable good faith efforts to effect
all entries and perform all work hereunder in such manner as to minimize
interference with Tenant’s use and occupancy of the Premises. Landlord shall
have and retain keys with which to unlock all of the doors in or to the Premises
(excluding Tenant’s vaults, safes and similar secure areas designated in writing
by Tenant in advance), and Landlord shall have the right to use any and all
means which Landlord may deem proper in an emergency in order to obtain entry to
the Premises, including secure areas.

19.2 Tenant Waiver of Claims. Tenant acknowledges that Landlord, in connection
with Landlord’s activities under this Article 19, may, among other things, erect
scaffolding or other necessary structures in the Premises and/or the Project,
limit or eliminate access to portions of the Project, including portions of the
common areas, or perform work in the Premises and/or the Project, which work may
create noise, dust, vibration, odors or leave debris in the Premises and/or the
Project. Without limiting the generality of Section 16.1 above, Tenant waives
any claim for damages for any inconvenience to or interference with Tenant’s
business, or any loss of occupancy or quiet enjoyment of the Premises, or any
other loss, occasioned by any entry effected or work performed under this
Article 19, and, subject to Section 8.4 above, Tenant shall not be entitled to
any abatement of Rent by reason of the exercise of any such right of entry or
performance of such work. Landlord will endeavor to effect such entries and
perform all work hereunder in such manner as to minimize interference with
Tenant’s use and occupancy of the Premises. No entry to the Premises by Landlord
or anyone acting under Landlord shall

 

37



--------------------------------------------------------------------------------

constitute a forcible or unlawful entry into, or a detainer of, the Premises or
an eviction, actual or constructive, of Tenant from the Premises, or any portion
thereof.

19.3 Common Areas. Landlord shall have the right, in its sole discretion, from
time to time, to: (i) make changes to the common areas and/or the Project,
including, without limitation, changes in the location, size, shape and number
of any common area amenity, installation or improvement, such as the driveways,
entrances, parking spaces, parking areas, ingress, egress, direction of
driveways, entrances, hallways, corridors, lobby areas and walkways; (ii) close
temporarily any of the common area and/or the Project for maintenance purposes
so long as reasonable access to the Premises remains available; (iii) add
additional buildings and improvements therefrom; (iv) use the common areas
and/or the Project while engaged in making additional improvements, repairs or
alterations to the Project or any portion thereof; and (v) do and perform any
other acts, alter or expand, or make any other changes in, to or with respect to
the common areas and/or the Project as Landlord may, in its sole discretion,
deem to be appropriate. Without limiting the foregoing, Landlord reserves the
right from time to time to install, use, maintain, repair, relocate and replace
pipes, ducts, conduits, wires, and appurtenant meters and equipment for services
to the Premises or to other parts of the Project which are above the ceiling
surfaces, below the floor surfaces, within the walls and in the central core
areas of the Project that are located within the Premises or located elsewhere
in the Project. In addition, Landlord shall have the right to utilize portions
of the common area from time to time for entertainment, displays, product shows,
leasing of kiosks or such other uses that in Landlord’s sole judgment tend to
attract the public. Notwithstanding anything to the contrary contained in this
Lease, Landlord shall not cause any change to be made to the Project or the
common areas therein that would materially and adversely affect (A) Tenant’s
Permitted Use of the Premises, (B) access to the Premises, (c) the parking
rights granted pursuant to Article 30 below, or (D) visibility of Tenant’s
exterior Building signage permitted pursuant to Section 35.14 below from
adjacent rights of way.

20. Default and Remedies.

20.1 Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default” by Tenant:

20.1.1 Nonpayment of Rent. Failure to pay any Rent when due when such failure
remains uncured for a period of five (5) days following Tenant’s receipt of
written notice thereof, which notice shall be in lieu of, and not in addition to
any notice required by law, including, but not limited to, California Code of
Civil Procedure § 1161.

20.1.2 Unpermitted Assignment. An assignment or sublease made in contravention
of any of the provisions of Article 17 above.

20.1.3 Bankruptcy and Insolvency. A general assignment by Tenant for the benefit
of creditors, the liquidation of Tenant, any action or proceeding commenced by
Tenant under any insolvency or bankruptcy act or under any other statute or
regulation for protection from creditors, or any such action commenced against
Tenant and not discharged within sixty (60) days after the date of commencement;
the employment or appointment of a receiver or trustee to take possession of all
or substantially all of Tenant’s assets or the Premises;

 

38



--------------------------------------------------------------------------------

the attachment, execution or other judicial seizure of all or substantially all
of Tenant’s assets or the Premises, if such attachment or other seizure remains
undismissed or undischarged for a period of ten (10) days after the levy
thereof; the admission by Tenant in writing of its inability to pay its debts as
they become due; or the filing by Tenant of a petition seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation, the
filing by Tenant of an answer admitting or failing timely to contest a material
allegation of a petition filed against Tenant in any such proceeding or, if
within sixty (60) days after the commencement of any such proceeding against
Tenant, such proceeding is not dismissed. For purposes of this Section 20.1.3,
“Tenant” means Tenant and any partner of Tenant, if Tenant is a partnership, or
any person or entity comprising Tenant, if Tenant is comprised of more than one
person or entity, or any guarantor of Tenant’s obligations, or any of them,
under this Lease.

20.1.4 Hazardous Materials, Insurance, Subordination, Estoppel, Holding Over.
Failure to perform or fulfill any obligation, covenant, condition or agreement
required under Section 7.5 (Compliance with Environmental Laws; Use of Hazardous
Materials), Article 14 (Insurance), Article 21 (Subordination, Attornment and
Nondisturbance), Article 23 (Estoppel Certificate), Article 25 (Holding Over),
within the respective time periods specified herein (if any).

20.1.5 Other Obligations. Failure to perform or fulfill any other obligation,
covenant, condition or agreement under this Lease (other than those described in
Sections 20.1.1 through 20.1.4 above), and such failure continues for fifteen
(15) days after written notice from Landlord or Landlord’s agent, or, if the
nature of such default is such that the same cannot reasonably be cured within
such 15-day period, then such additional time as may be required after the
expiration of such 15-day period, but only if Tenant commences cure within such
15-day period and thereafter diligently pursues such cure to completion within
ninety (90) days after written notice from Landlord or Landlord’s Agent;
provided however, that if Tenant has failed to perform any such obligation,
covenant, condition or agreement more than three (3) times during any twelve
month period, then no cure period shall apply.

20.2 Tenant Cure Periods. Any cure periods provided above are in lieu of any
other time periods provided by law with respect to curing Tenant’s failure to
perform or comply with any covenants, agreements, terms or conditions of this
Lease to be performed or observed by Tenant, and Tenant hereby waives any right
under law now or hereinafter enacted to any other time or cure period, including
notice and cure periods under California Code of Civil Procedure Section 1161,
et seq.

20.3 Remedies Upon Occurrence of Default. On the occurrence of a default which
Tenant fails to cure after notice and expiration of the time period for cure, if
any, specified in Section 20.2 above, Landlord shall have the right either
(i) to terminate this Lease and recover possession of the Premises, or (ii) to
continue this Lease in effect and enforce all Landlord’s rights and remedies
under California Civil Code Section 1951.4 (by which Landlord may recover Rent
as it becomes due, subject to Tenant’s right to assign pursuant to Article 17).
Landlord may store any property of Tenant located in the Premises at Tenant’s
expense or otherwise dispose of such property in the manner provided by law. If
Landlord does not terminate this Lease, Tenant shall in addition to continuing
to pay all Rent when due, also pay Landlord’s reasonable costs of

 

39



--------------------------------------------------------------------------------

attempting to relet the Premises, any repairs and alterations necessary to
prepare the Premises for such reletting, and brokerage commissions and
attorneys’ fees incurred in connection therewith, less the rents, if any,
actually received from such reletting. Notwithstanding Landlord’s election to
continue this Lease in effect, Landlord may at any time thereafter terminate
this Lease pursuant to this Section 20.3.

20.4 Damages Upon Termination. If and when Landlord terminates this Lease
pursuant to Section 20.3, Landlord may exercise all its rights and remedies
available under California Civil Code Section 1951.2, including the right to
recover from Tenant the worth at the time of award of the amount by which the
unpaid Rent for the balance of the Term after the time of award exceeds the
amount of such Rent loss that the Tenant proves could have been reasonably
avoided. As used herein and in Civil Code Section 1951.2, “time of award” means
either the date upon which Tenant pays to Landlord the amount recoverable by
Landlord, or the date of entry of any determination, order or judgment of any
court or other legally constituted body determining the amount recoverable,
whichever occurs first.

20.5 Computation of Certain Rent for Purposes of Default. For purposes of
computing unpaid Rent pursuant to Section 20.4 above, Escalation Rent for the
balance of the Term shall be determined by averaging the amount paid by Tenant
as Escalation Rent for the calendar year prior to the year in which the default
occurred (or, if the prior year is the Base Year or such default occurs during
the Base Year, Escalation Rent shall be based on Landlord’s operating budget for
the Building for the Base Year), increasing such average amount for each
calendar year (or portion thereof) remaining in the balance of the Term at a per
annum compounded rate equal to the mean average rate of increase for the
preceding five (5) calendar years in the United States Department of Labor,
Bureau of Labor Statistics, Consumer Price Index (All Urban Consumers, All
Items, 1982-1984 = 100) for the Metropolitan Area of which San Francisco,
California, is a part, and adding together the resulting amounts. If such Index
is discontinued or revised, such computation shall be made by reference to the
index designated as the successor or substitute index by the United States
Department of Labor, Bureau of Labor Statistics, or its successor agency, and if
none is designated, by a comparable index as determined by Landlord in its
reasonable discretion, which would likely achieve a comparable result to that
achieved by the use of the Consumer Price Index. If the base year of the
Consumer Price Index is changed, then the conversion factor specified by the
Bureau, or successor agency, shall be utilized to determine the Consumer Price
Index.

20.6 Landlord’s Right to Cure Defaults. If Tenant fails to pay Rent (other than
Base Rent and Escalation Rent) required to be paid by it hereunder, or fails to
perform any other obligation under this Lease, and Tenant fails to cure such
default within the applicable cure period, if any, specified in Section 20.1
above, then Landlord may, without waiving any of Landlord’s rights in connection
therewith or releasing Tenant from any of its obligations or such default, make
any such payment or perform such other obligation on behalf of Tenant. All
payments so made by Landlord, and all costs and expenses incurred by Landlord to
perform such obligations, shall be due and payable by Tenant as Rent immediately
upon receipt of Landlord’s demand therefor.

20.7 Waiver of Forfeiture. Tenant hereby waives California Code of Civil
Procedure Section 1179, California Civil Code Section 3275, and all such similar
laws now or

 

40



--------------------------------------------------------------------------------

hereinafter enacted which would entitle Tenant to seek relief against forfeiture
in connection with any termination of this Lease.

20.8 Remedies Cumulative. The rights and remedies of Landlord under this Lease
are cumulative and in addition to, and not in lieu of, any other rights and
remedies available to Landlord at law or in equity. Landlord’s pursuit of any
such right or remedy shall not constitute a waiver or election of remedies with
respect to any other right or remedy.

21. Subordination, Attornment and Nondisturbance.

21.1 Subordination and Attornment. This Lease and all of Tenant’s rights
hereunder shall be subordinate to any and all Encumbrances, to all renewals,
modifications, consolidations, replacements and extensions thereof, and to any
and all advances made or hereafter made on the security thereof or Landlord’s
interest therein, unless an Encumbrancer requires in writing that this Lease be
superior to its Encumbrance. If any proceeding is brought for the foreclosure of
any such Encumbrance (or if any ground lease is terminated), and if requested by
such purchaser or Encumbrancer, Tenant (i) shall attorn, without any deductions
or set-offs whatsoever, to the Encumbrancer or purchaser or any successors
thereto upon any foreclosure sale or deed in lieu thereof (or to the ground
lessor), and (ii) shall recognize such purchaser or Encumbrancer as the lessor
under this Lease, provided such purchaser or Encumbrancer accepts this Lease and
does not disturb Tenant’s occupancy, so long as Tenant is not then in default
under this Lease beyond the expiration of any applicable period for cure
provided in this Lease. Landlord’s interest herein may be assigned as security
at any time to any Encumbrancer. Within ten (10) business days after request by
Landlord or any Encumbrancer, Tenant shall execute such further commercially
reasonable instruments or assurances which are consistent with the provisions of
this Article 21 to evidence or confirm the subordination or superiority of this
Lease to any such Encumbrance. Tenant waives the provisions of any Requirement
which may give or purport to give Tenant any right or election to terminate or
otherwise adversely affect this Lease and the obligations of the tenant
hereunder in the event of any foreclosure proceeding or sale. Tenant agrees with
Encumbrancer that if Encumbrancer or any foreclosure sale purchaser shall
succeed to the interest of Landlord under this Lease, Encumbrancer shall not be
(i) liable for any action or omission of any prior Landlord under this Lease
(but shall cure continuing defaults of “Landlord” under this Lease provided that
such defaults are susceptible to cure by Encumbrancer), or (ii) subject to any
offsets or defenses which Tenant might have against any prior Landlord, or
(iii) bound by any Rent which Tenant might have paid for more than the current
month to any prior Landlord, or (iv) liable for any Security Deposit not
actually received by such Encumbrancer, or (v) bound by any future modification
of this Lease not consented to by such Encumbrancer. Tenant’s agreement to
subordinate this Lease to the lien of any Encumbrance hereafter in force against
the Building or the Project or any portion thereof is expressly conditioned upon
the Encumbrancer agreeing that in the event of foreclosure or deed in lieu of
foreclosure or other exercise of remedies under such Encumbrance or conveyance
in lieu thereof and so long as Tenant is not in default beyond any applicable
cure period, this Lease shall be recognized and Tenant’s occupancy shall not be
disturbed pursuant to a commercially reasonable form of subordination,
non-disturbance and attornment agreement.

21.2 Notice to Encumbrancer. Notwithstanding anything to the contrary contained
in this Lease, including, without limitation, Article 28, upon receipt by Tenant
of

 

41



--------------------------------------------------------------------------------

notice from any Encumbrancer or from Landlord, which notice sets forth the
address of such Encumbrancer, no notice from Tenant to Landlord shall be
effective unless and until a copy of the same is given to such Encumbrancer at
the appropriate address therefor (as specified in the above-described notice or
at such other places as may be designated from time to time in a notice to
Tenant in accordance with Article 28), and the curing of any of Landlord’s
defaults by such Encumbrancer within a reasonable period of time after such
notice from Tenant (including a reasonable period of time to obtain possession
of the Building if such Encumbrancer elects to do so) shall be treated as
performance by Landlord.

21.3 Rent Payment Direction. From and after Tenant’s receipt of written notice
from an Encumbrancer or from a receiver appointed pursuant to the terms of an
Encumbrance (a “Rent Payment Direction”), Tenant shall pay all Rent under this
Lease to such Encumbrancer or as such Encumbrancer shall direct in writing.
Tenant shall comply with any Rent Payment Direction notwithstanding any contrary
instruction, direction or assertion from Landlord. An Encumbrancer’s delivery to
Tenant of a Rent Payment Direction, or Tenant’s compliance therewith, shall not
be deemed to: (i) cause such Encumbrancer to succeed to or to assume any
obligations or responsibilities of Landlord under this Lease, all of which shall
continue to be performed and discharged solely by Landlord unless and until such
Encumbrancer or a foreclosure sale purchaser succeeds to Landlord’s interest
hereunder, or (ii) relieve Landlord of any obligations under this Lease. Tenant
shall be entitled to rely on any Rent Payment Direction, and Landlord
irrevocably directs Tenant to comply with any Rent Payment Direction,
notwithstanding any contrary direction, instruction, or assertion by Landlord

22. Sale or Transfer by Landlord; Lease Non-Recourse.

22.1 Release of Landlord on Transfer. Landlord may at any time transfer, in
whole or in part, its right, title and interest under this Lease and in the
Building and the Project, or any portion thereof. If the original Landlord
hereunder, or any successor to such original Landlord, transfers (by sale,
assignment or otherwise) its right, title or interest in the Building and the
transferee assumes the then remaining liabilities and obligations of Landlord
under this Lease, all liabilities and obligations of the original Landlord or
such successor under this Lease accruing after such transfer shall terminate,
the original Landlord or such successor shall automatically be released
therefrom, and thereupon all such liabilities and obligations shall be binding
upon the new owner. Tenant shall attorn to each such new owner.

22.2 Lease Nonrecourse to Landlord. Landlord shall in no event be personally
liable under this Lease, and Tenant shall look solely to Landlord’s interest in
the Project (or the sales proceeds therefrom actually received by Landlord), for
recovery of any damages for breach of this Lease by Landlord or on any judgment
in connection therewith. None of the persons or entities comprising or
representing Landlord (whether partners, shareholders, officers, directors,
trustees, employees, beneficiaries, agents or otherwise) shall ever be
personally liable under this Lease or liable for any such damages or judgment
and Tenant shall have no right to effect any levy of execution against any
assets of such persons or entities on account of any such liability or judgment.
Any lien obtained by Tenant to enforce any such judgment, and any levy of
execution thereon, shall be subject and subordinate to all encumbrances as
specified in Article 21 above.

 

42



--------------------------------------------------------------------------------

23. Estoppel Certificate.

23.1 Procedure and Content. From time to time, and within ten (10) days after
written notice by Landlord, Tenant shall execute, acknowledge, and deliver to
Landlord a certificate as specified by Landlord certifying: (i) that this Lease
is unmodified and in full force and effect (or, if there have been
modifications, that this Lease is in full force and effect, as modified, and
identifying each modification); (ii) the Commencement Date and Expiration Date;
(iii) that Tenant has accepted the Premises (or the reasons Tenant has not
accepted the Premises), and if Landlord has agreed to make any alterations or
improvements to the Premises, that Landlord has properly completed such
alterations or improvements (or the reasons why Landlord has not done so);
(iv) the amount of the Base Rent and current Escalation Rent, if any, and the
date to which such Rent has been paid; (v) that Tenant has not committed any
event of default, except as to any events of default specified in the
certificate, and whether there are any existing defenses against the enforcement
of Tenant’s obligations under this Lease; (vi) to Tenant’s knowledge, that no
default of Landlord is claimed by Tenant, except as to any defaults specified in
the certificate; and (vii) such other matters as may be reasonably requested by
Landlord.

23.2 Effect of Certificate. Any such certificate may be relied upon by any
prospective purchaser of any part or interest in the Building or the Project or
any encumbrancer (as defined in Section 21.1) and, at Landlord’s request, Tenant
shall deliver such certificate to Landlord and/or to any such entity. In
addition, at Landlord’s request, Tenant shall provide to Landlord for delivery
to any such entity such information, including financial information as to
Tenant, that may reasonably be requested by any such entity, subject to the
recipient’s execution of Tenant’s commercially reasonable form of
confidentiality agreement (if the information provided by Tenant is not publicly
available). Any such certificate shall constitute a waiver by Tenant of any
claims Tenant may have in contravention to the information contained in such
certificate and Tenant shall be estopped from asserting any such claim. If
Tenant fails or refuses to give a certificate hereunder within the time period
herein specified, then the information contained in such certificate as
submitted by Landlord shall be deemed correct for all purposes (provided
Landlord does not have knowledge to the contrary), but Landlord shall have the
right to treat such failure or refusal as a default by Tenant.

24. No Light, Air, or View Easement. Nothing contained in this Lease shall be
deemed, either expressly or by implication, to create any easement for light and
air or access to any view. Any diminution or shutting off of light, air or view
to or from the Premises by any structure which now exists or which may hereafter
be erected, whether by Landlord or any other person, shall in no way affect this
Lease or Tenant’s obligations hereunder, entitle Tenant to any reduction of
Rent, or impose any liability on Landlord. Further, under no circumstances at
any time during the Term shall any temporary darkening of any windows of the
Premises or any temporary obstruction of the light or view therefrom by reason
of any repairs, improvements, maintenance or cleaning in or about the Project in
any way impose any liability upon Landlord or in any way reduce or diminish
Tenant’s obligations under this Lease. In the exercise of its rights under this
Section, Landlord shall use reasonable efforts to avoid material interference
with the Tenant’s use of the Premises.

25. Holding Over. No holding over by Tenant shall operate to extend the Term. If
Tenant remains in possession of the Premises after expiration or termination of
this Lease, unless otherwise agreed by Landlord in writing, then (i) Tenant
shall become a tenant at sufferance upon all the applicable terms and conditions
of this Lease, except that Base Rent shall be

 

43



--------------------------------------------------------------------------------

increased to equal 150% of the Base Rent then in effect immediately prior to the
expiration of the Term; (ii) Tenant shall indemnify, defend, protect and hold
harmless Landlord, and any tenant to whom Landlord has leased all or part of the
Premises, from any and all liability, loss, damages, costs or expense (including
loss of Rent to Landlord or additional rent payable by such tenant and
reasonable attorneys’ fees) suffered or incurred by either Landlord or such
tenant resulting from Tenant’s failure timely to vacate the Premises; and
(iii) such holding over by Tenant shall constitute a default by Tenant.

26. Security Deposit. Tenant shall deposit with Landlord upon the execution of
this Lease by Landlord and Tenant, at Tenant’s option, either an irrevocable
standby letter of credit (the “Letter of Credit”) or cash in the amount set
forth in the Basic Lease Information as the “Security Deposit” under this Lease.
The Security Deposit shall be held by Landlord as security for the performance
by Tenant of all its obligations under this Lease. If Tenant fails to pay any
Rent due hereunder, or otherwise commits a default with respect to any provision
of this Lease, Landlord may use, apply or retain all or any portion of the
Security Deposit for the payment of any such Rent or for the payment of any
other amounts expended or incurred by Landlord by reason of Tenant’s default, or
to compensate Landlord for any loss or damage which Landlord may incur thereby
(and in this regard Tenant hereby waives the provisions of California Civil Code
Section 1950.7 and any similar or successor statute providing that Landlord may
claim from a security deposit only those sums reasonably necessary to remedy
defaults in the payment of Rent, to repair damage caused by Tenant, or to clean
the Premises, it being agreed that Landlord may, in addition, claim those sums
reasonably necessary to compensate Landlord for any other loss or damage,
foreseeable or unforeseeable, caused by the act or omission of Tenant or any
officer, employee, agent or invitee of Tenant). Exercise by Landlord of its
rights hereunder shall not constitute a waiver of, or relieve Tenant from any
liability for, any default. If any portion of the cash then held as a Security
Deposit is applied or if any portion of the Letter of Credit posted as the
Security Deposit is drawn upon by Landlord for such purposes, Tenant shall
within ten (10) days after written demand therefor deposit cash or a replacement
Letter of Credit with Landlord in the amount of the original cash Security
Deposit or Letter of Credit, as applicable. Any remaining portion of the cash
Security Deposit or the Letter of Credit (after any application of the Security
Deposit or draw on the Letter of Credit by Landlord as permitted hereunder)
shall be returned to Tenant (or, at Landlord’s option, to the last assignee, if
any, of Tenant’s interest under this Lease) within thirty (30) days after the
later of (i) the date of expiration or earlier termination of this Lease, or
(ii) vacation of the Premises by Tenant. Upon termination of the original
Landlord’s (or any successor owner’s) interest in the Premises, the original
Landlord (or such successor) shall be released from further liability with
respect to the Security Deposit upon the original Landlord’s (or such
successor’s) delivery of the cash Security Deposit or Letter of Credit to the
successor landlord and compliance with California Civil Code Section 1950.7(d),
or successor statute. If the Security Deposit is held in the form of a Letter of
Credit, then the provisions of Sections 26.1, 26.2 and 26.3 below shall apply.

26.1 Letter of Credit Provisions. The Letter of Credit deposited as a Security
Deposit shall be issued by a money-center bank (a bank which accepts deposits,
which maintains accounts, which has a local Bay Area office that will negotiate
a letter of credit and whose deposits are insured by the FDIC) whose financial
strength shall be sufficient to meet liquidity demands with respect to issued
letters of credit and which is otherwise acceptable to Landlord. The Letter of
Credit shall be issued for a term of at least twelve (12) months and shall be in
a

 

44



--------------------------------------------------------------------------------

form and with such content reasonably acceptable to Landlord. The Letter of
Credit shall specify that the issuer thereof shall notify the beneficiary of the
Letter of Credit in writing at least sixty (60) days in advance of the expiry
date of such Letter of Credit if the Letter of Credit shall not be renewed as of
such expiry date. Tenant shall either replace the expiring Letter of Credit with
another Letter of Credit in an amount equal to the original Letter of Credit or
renew the expiring Letter of Credit, in any event no later than thirty (30) days
prior to the expiration of the term of the Letter of Credit then in effect. If
Tenant fails to deposit a replacement Letter of Credit or renew the expiring
Letter of Credit, Landlord shall have the right immediately to draw upon the
expiring Letter of Credit for the full amount thereof and hold the funds drawn
as the Security Deposit. Any Letter of Credit deposited with Landlord during the
final lease year of the Term must have an expiry date no earlier than the date
which is thirty (30) days after the Expiration Date of the Term of this Lease.
If Landlord notifies Tenant in writing that the bank which issued the Letter of
Credit has become financially unacceptable (e.g., the bank is under
investigation by governmental authorities, the bank no longer has the financial
strength equivalent to the current financial strength of Bank of America or has
filed bankruptcy or reorganization proceedings), then Tenant shall have thirty
(30) days to provide Landlord with a substitute Letter of Credit complying with
all of the requirements hereof. If Tenant does not so provide Landlord with a
substitute Letter of Credit within such time period, then Landlord shall have
the right to draw upon the current Letter of Credit and hold the funds drawn as
the Security Deposit. The premium or purchase price of, or any other bank fees
(including transfer or assignment fees) associated with, such Letter of Credit
shall be paid by Tenant. The Letter of Credit shall be transferable (and must
permit multiple transfers), irrevocable and unconditional, so that Landlord, or
its successor(s) in interest, may at any time draw on the Letter of Credit
against sight drafts presented by Landlord, accompanied by Landlord’s statement,
made under penalty of perjury, that said drawing is in accordance with the terms
and conditions of this Lease; no other document or certification from Landlord
shall be required to negotiate the Letter of Credit and the Landlord may draw on
any portion of the then uncalled upon amount thereof without regard to and
without the issuing bank inquiring as to the right or lack of right of the
holder of said Letter of Credit to effect such draws or the existence or lack of
existence of any defenses by Tenant with respect thereto. The Letter of Credit
shall not be mortgaged, assigned or encumbered in any manner whatsoever by
Tenant without the prior written consent of Landlord. The use, application or
retention of the Letter of Credit, or any portion thereof, by Landlord shall not
prevent Landlord from exercising any other right or remedy provided by this
Lease or by law, it being intended that Landlord shall not first be required to
proceed against the Letter of Credit, and such use, application or retention
shall not operate as a limitation on any recovery to which Landlord may
otherwise be entitled.

26.2 Independent Contract. Tenant acknowledges and agrees that the Letter of
Credit constitutes a separate and independent contract between Landlord and the
issuing bank, that Tenant is not a third party beneficiary of such contract, and
that Landlord’s claim under the Letter of Credit for the full amount due and
owing thereunder shall not be, in any way, restricted, limited, altered or
impaired by virtue of any provision of the Bankruptcy Code, including, but not
limited to, Section 502(b)(6) of the Bankruptcy Code.

26.3 Transfer of the Letter of Credit. The Letter of Credit shall be
transferable to any of the following parties: (i) any secured or unsecured
lender of Landlord, (ii) any assignee, successor, transferee or other purchaser
of all or any portion of the Building, or any

 

45



--------------------------------------------------------------------------------

interest in the Building, (iii) any partner, shareholder, member or other direct
or indirect beneficial owner in Landlord (to the extent of their interest in the
Lease). Further, in the event of any sale, assignment or transfer by the
Landlord of its interest in the Premises or the Lease and the assumption of the
remaining obligations of landlord under this lease by the transferee, Landlord
shall have the right to assign or transfer the Letter of Credit to its grantee,
assignee or transferee; and in the event of any sale, assignment or transfer and
assumption, the landlord so assigning or transferring the Letter of Credit shall
have no liability to Tenant for the return of the Letter of Credit, and Tenant
shall look solely to such grantee, assignee or transferee for such return, so
long as such grantee, assignee or transferee assumes in writing all of
Landlord’s obligations with respect to the Letter of Credit. The terms of the
Letter of Credit shall permit multiple transfers of the Letter of Credit. Tenant
shall use its commercially reasonable efforts to cooperate with Landlord and the
bank to effect the transfer(s) of the Letter of Credit and Tenant shall be
responsible for all costs of the bank associated therewith.

27. Waiver. Failure of Landlord or Tenant to declare a default by the other
party upon occurrence thereof, or delay in taking any action in connection
therewith, shall not waive such default, but Landlord or Tenant (as applicable)
shall have the right to declare such default at any time after its occurrence.
To be effective, a waiver of any provision of this Lease, or any default, shall
be in writing and signed by the waiving party. Any waiver hereunder shall not be
deemed a waiver of subsequent performance of any such provision or subsequent
defaults. The subsequent acceptance of Rent hereunder, or endorsement of any
check by Landlord, shall not be deemed to constitute an accord and satisfaction
or a waiver of any preceding default by Tenant, except as to the particular Rent
so accepted, regardless of Landlord’s knowledge of the preceding default at the
time of acceptance of the Rent. No course of conduct between Landlord and
Tenant, and no acceptance of the keys to or possession of the Premises by
Landlord before the Expiration Date shall constitute a waiver of any provision
of this Lease or of any default, or operate as a surrender of this Lease.

28. Notices and Consents; Tenant’s Agent for Service. All notices, approvals,
consents, demands and other communications from one party to the other given
pursuant to this Lease shall be in writing and shall be made by personal
delivery, by use of a reputable overnight courier service or by deposit in the
United States mail, certified, registered or Express, postage prepaid and return
receipt requested. Notices shall be addressed if to Landlord, to Landlord’s
Address, and if to Tenant, to Tenant’s Address. Landlord and Tenant may each
change their respective Addresses from time to time by giving written notice to
the other of such change in accordance with the terms of this Article 28, at
least ten (10) days before such change is to be effected. Any notice given in
accordance with this Article 28 shall be deemed to have been given (i) on the
date of personal delivery or (ii) on the earlier of the date of delivery or
attempted delivery (as shown by the return receipt or other delivery record) if
sent by courier service or mailed. Landlord shall endeavor to provide a courtesy
copy of any notices delivered to Tenant hereunder to Tenant’s counsel as
provided in the Basic Lease Information but failure to do so shall not render
delivery of such notice to Tenant invalid.

29. Tenant’s Authority. Each party, and each of the persons executing this Lease
on behalf of such party, represent and warrant that (i) such party is a duly
formed, authorized and existing corporation, limited liability company,
partnership or trust (as the case may be), (ii) such party is qualified to do
business in California, (iii) such party has the full right and authority to

 

46



--------------------------------------------------------------------------------

enter into this Lease and to perform all of such party’s obligations hereunder,
and (iv) each person signing on behalf of such party is authorized to do so.
Tenant shall deliver to Landlord, upon Landlord’s request, such certificates,
resolutions, or other written assurances authorizing Tenant’s execution and
delivery of this Lease, and such financial information regarding Tenant and its
constituent members, as requested by Landlord from time to time or at any time
in order for Landlord to assess Tenant’s then authority and/or ability to meet
its obligations under this Lease.

30. Automobile Parking.

30.1 Tenant’s Appurtenant Parking Rights. Landlord shall make available to
Tenant no less than the number of parking spaces identified in the Basic Lease
Information as the number of “Minimum Spaces,” which spaces shall be located in
such parking areas as designated by Landlord, subject to the terms and
conditions contained in this Article 30. Such parking areas currently include
the uncovered surface lot behind the Building as depicted on Exhibit I (where
parking is available 24 hours per day, seven days per week) or on the ground
floor of the Covered Parking Area located across Christie Avenue as depicted on
Exhibit I (where parking is available only from 8:00 a.m. to 5:00 p.m., Monday
through Friday, excluding holidays); the uncovered surface lot and the Covered
Parking Area are collectively referred to herein as the “Parking Facility.”
Tenant shall at all times provide to Landlord, upon Landlord’s request, a list
of all of the vehicle makes, colors and license plate numbers of all vehicles of
Tenant’s employees. Tenant’s use of the parking spaces to be made available to
Tenant shall be on a non-exclusive basis in common with other tenants in the
Project; and parking in such spaces shall be on a first-come-first-served basis,
unassigned and non-reserved for all tenants and users of such parking, provided
that Landlord shall not grant more parking rights to use of the Parking Facility
as would cause Tenant’s Minimum Spaces to be unavailable. The parking spaces to
be made available to Tenant shall be in locations designated by Landlord and
Landlord reserves the right to designate different locations from time to time
without any liability to Tenant. Without limiting the generality of the
foregoing, Landlord may restrict certain portions of the Parking Facility for
the exclusive use of one or more tenants of the Project (and their employees and
agents) and may designate other areas in the Parking Facility to be used at
large only by licensees, customers and invitees of tenants of the Project; and
Landlord may in its sole and absolute discretion restrict or prohibit the use of
the Parking Facility by any vehicles other than passenger automobiles such as
full-sized vans or trucks. Notwithstanding the foregoing, Landlord shall not
exercise any of the foregoing rights in a manner which would (i) reduce the
total number of parking spaces available to Tenant on a non-exclusive basis to a
number less than the Minimum Spaces or (ii) result in Tenant being treated any
less favorably than any other tenant of the Project vis-à-vis the location of
parking spaces within the Parking Facility and the allocation of parking spaces
between the uncovered surface lot and the Covered Parking Area. Tenant agrees
that any exercise of Landlord’s rights under this Section 30.1 shall not give
rise to any claims or offset against Landlord hereunder provided Landlord
complies with the foregoing sentence. Tenant shall not permit any vehicles
belonging to Tenant or any of Tenant’s subtenants or any of their respective
employees, agents, customers, contractors or invitees to be loaded, unloaded or
parked in areas other than those designated by Landlord for such activities. In
its use of the Parking Facility, Tenant shall comply (and shall cause each of
the other Tenant Parties to comply) with any and all parking regulations and
rules established from time to time by Landlord or Landlord’s parking operator
provided that in no event shall such rules and

 

47



--------------------------------------------------------------------------------

regulations increase the monetary obligations owing from Tenant to Landlord
under this Lease or otherwise materially increase the obligations or diminish
the rights of Tenant under this Lease. Landlord or Landlord’s parking operator
shall have the right to cause to be removed any vehicles of Tenant or of any
other Tenant Parties that are parked in violation of any of the provisions of
this Article 30 or of the regulations and rules then established by Landlord,
and to charge all of the costs incurred by Landlord in connection with such
removal to Tenant and Tenant shall pay the amount of all such costs to Landlord
as additional rent within thirty (30) days after receipt of written demand from
Landlord. Any such removal shall be without liability of any kind to Landlord or
Landlord’s parking operator or their respective employees or agents; and Tenant
shall protect, defend, indemnify and hold Landlord and Landlord’s parking
operator and their respective employees and agents from and against any and all
claims, losses, damages, demands, costs and expenses (including reasonable
attorneys’ fees) which may be asserted against or incurred by any of such
indemnified parties arising out of or in connection with such removal of any
automobiles, except to the extent that such claims, losses, damages, demands,
costs and expenses arise out of the gross negligence or willful misconduct of
Landlord, its agents, employees, or contractors.

30.2 Parking Fee. During the initial Term and the Extended Term, Landlord shall
impose no charge on Tenant for use of the Parking Facility. Fair Market Rent for
the Extended Term shall take into consideration the parking available to Tenant
under this Lease at no charge.

30.3 Allocation of Risk. Landlord shall have no obligation to monitor the use of
the Parking Facility. The use of the Parking Facility by the employees of Tenant
and its subtenants shall be at the sole risk of Tenant, its subtenants and their
respective employees. Except to the extent caused by the gross negligence or
willful misconduct of Landlord, its agents, employees, or contractors, Landlord
shall have no responsibility or liability for any injury or damage to any person
or property by or as a result of the use of the Parking Facility by Tenant and
its subtenants and their respective employees, whether by theft, collision,
criminal activity, or otherwise; and Tenant hereby assumes, for itself, its
subtenants and their respective employees (without the obligation to indemnify
Landlord), all risks associated with any such occurrences in or about the
Parking Facility.

30.4 No Assignment or Subletting of Parking. The parking rights provided to
Tenant hereunder shall be personal to Tenant for use by Tenant’s employees and
shall not be assigned, sublet or used by any other entity without Landlord’s
prior written consent, except in connection with a Permitted Transfer or an
approved assignment or subletting of or under the Lease.

31. Tenant to Furnish Financial Statements. In order to induce Landlord to enter
into this Lease, Tenant agrees that it shall promptly deliver to Landlord, from
time to time but not more often than once per year, upon Landlord’s written
request, financial statements (including a balance sheet and statement of income
and expenses on an annualized basis) reflecting Tenant’s then current financial
condition. Such statements shall be delivered to Landlord within fifteen
(15) days after Tenant’s receipt of Landlord’s request. Tenant represents and
warrants that all financial statements, records, and information furnished by
Tenant to Landlord in connection with this Lease are and shall be true, correct
and complete in all material respects.

 

48



--------------------------------------------------------------------------------

32. Communications and Computer Lines and Equipment.

32.1 Lines and Equipment. Tenant may install, maintain, replace, remove or use
communications or computer wires and cables (collectively, “Lines”) at the
Project to serve the Premises, and may install, maintain, replace, remove or use
telecommunications or other signal or data reception or transmission equipment
(collectively, “Equipment”) in the Premises, provided that (i) Tenant shall
obtain Landlord’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed, use the contractor specified by Landlord
(which contractor may, but need not be, the entity managing the Building’s
risers), and comply with all of the other provisions of this Lease and such
other rules and procedures as may be established by Landlord from time to time
pursuant to this Lease, (ii) Lines and Equipment shall comply with all
applicable Requirements and shall be subject to all other provisions of this
Lease, (iii) Lines and Equipment shall not cause any electrical,
electromagnetic, radio frequency, or other interference with the Building
Systems or any equipment of any party (including any telecommunication or other
signal or data reception or transmission equipment and/or system in or serving
the Project, its occupants, and/or Landlord), or otherwise interfere with the
use and enjoyment of the Project by Landlord, any tenant of the Project, or any
person or entity that has entered into an agreement with Landlord to install
telecommunications or other signal or data reception or transmission equipment
in the Project (collectively, “Interference”), (iv) Landlord shall not be
required to grant separate access to the Building to Tenant’s telecommunications
services and equipment provider in connection with Lines and Equipment, (v) any
right granted to Tenant to install, maintain and use Lines and Equipment shall
be non-exclusive, (vi) Tenant shall pay all costs in connection with this
Article 32, and (vii) in the case of Lines, (A) an acceptable space for
additional Lines shall be maintained for existing and future occupants of the
Project, as determined in Landlord’s reasonable opinion, (B) Lines (including
riser cables) shall be appropriately insulated to prevent excessive
electromagnetic fields or radiation, and shall be surrounded by a protective
conduit reasonably acceptable to Landlord, and (C) in the case of the
installation of new Lines, Tenant, at the time of installation, shall label such
Lines, on each floor through which they pass, with an identification system
reasonably approved by Landlord.

32.2 Interference.

32.2.1 Tenant’s Interference. Upon Tenant’s receipt of written notice from
Landlord of any Interference, Tenant shall immediately cooperate with Landlord
to identify the source of the Interference and shall, within twenty-four
(24) hours, if requested by Landlord, cease all operations of Lines and
Equipment (except for intermittent testing as approved by Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed) until the
Interference has been corrected to the reasonable satisfaction of Landlord,
unless Tenant reasonably establishes prior to the expiration of such twenty-four
(24) hour period that the Interference is not caused by Tenant’s Lines or
Equipment, in which case Tenant may operate its Lines or Equipment pursuant to
the terms of this Lease. Tenant shall be responsible for all costs associated
with any tests deemed reasonably necessary to resolve any and all Interference
as set forth in this Article. If such Interference has not been corrected within
ten (10) business days after notice to Tenant of its occurrence, Landlord may
(i) require Tenant to remove the specific Line or Equipment causing such
Interference pursuant to the terms of Section 32.3.3, or (ii) eliminate the
Interference at Tenant’s expense, provided such Interference is actually caused
by Tenant’s Lines or Equipment.

 

49



--------------------------------------------------------------------------------

32.2.2 Other Party’s Interference. If the lines or equipment of any other party
causes Interference with Tenant’s Lines or Equipment, Tenant shall reasonably
cooperate with such other party to resolve such Interference in a mutually
acceptable manner, but Landlord shall cause all such Interference with Tenant’s
Lines or Equipment resulting from uses within the Project commencing after use
of Lines and Equipment by Tenant to be promptly corrected.

32.3 General Provisions.

32.3.1 Consultation with Landlord. Tenant shall consult with Landlord in advance
of any installation of any Lines or Equipment that may cause any Interference at
the earliest practicable stage of consideration of such installation.

32.3.2 Landlord’s Rights. Landlord may, but shall not have the obligation to,
reasonably direct, monitor, and/or supervise the installation, maintenance,
replacement and removal of any Lines or Equipment. The foregoing sentence shall
not be a limitation to any other rights Landlord may have under applicable
Requirements or otherwise.

32.3.3 Removal. Landlord reserves the right to require Tenant, upon written or
verbal notice, to remove any Lines or Equipment located in or serving the
Premises which (i) are or were installed in violation of these provisions, or
(ii) are at any time in violation of any applicable Requirements, or
(iii) present a dangerous or potentially dangerous condition, or (iv) present a
threat to the structural integrity of the Building, or (v) threaten to overload
the capacity of, or affect the temperature otherwise maintained by, the air
conditioning system, or the capacity of the Building’s electrical system, or
(vi) have caused Interference that has not been corrected in accordance with
Section 32.2.1. In addition, Tenant shall remove Lines and Equipment upon the
expiration or earlier termination of this Lease in accordance with
Section 35.12. The removal of Lines or Equipment shall be performed by the
contractor specified by Landlord. If Tenant fails to remove any Lines or
Equipment as required by Landlord in a diligent and expeditious manner, or if
Tenant violates any other provision of this Article 32, Landlord may, after five
(5) days’ written notice to Tenant and Tenant’s continuing failure to cure,
remove such Lines and/or Equipment, as the case may be, or remedy such other
violation, at Tenant’s expense (without limiting Landlord’s other remedies
available under this Lease or applicable Requirements); provided, however, that
Landlord shall have the right to remove any such Lines and/or Equipment
immediately, without notice to Tenant, in the event of an emergency.

32.3.4 Approval by Landlord. Landlord’s approval of, or requirements concerning,
Lines and Equipment, the plans, specifications or drawings related thereto or
Tenant’s contractors, subcontractors, or service provider, shall not be deemed a
warranty as to the adequacy thereof, and Landlord hereby disclaims any
responsibility or liability for the same. Landlord further disclaims all
responsibility for the condition, security or utility of Lines and Equipment,
and makes no representation regarding the suitability of any such Lines or
Equipment for Tenant’s intended use or the adequacy or fitness of the Building
Systems for any such Lines or Equipment.

32.3.5 Waiver of Claims. Landlord shall have no liability for damages arising
from, and Landlord does not warrant that Tenant’s use of any Lines or Equipment
will be

 

50



--------------------------------------------------------------------------------

free from, the following: (i) any shortages, failures, variations,
interruptions, disconnections, loss or damage caused by the installation,
maintenance, replacement, use or removal of Lines and/or Equipment by or for
other tenants or occupants of the Project, by any failure of the environmental
conditions or the power supply for the Building to conform to any requirements
for the Lines and/or Equipment, or any other problems associated with any Lines
and/or Equipment by any other cause; (ii) any failure of any Lines and/or
Equipment to satisfy Tenant’s requirements; (iii) any eavesdropping or
wire-tapping by unauthorized parties; or (iv) any Interference with Tenant’s
Lines and/or Equipment caused by the lines and/or equipment of any other party,
but Landlord shall use reasonable efforts to prevent Interference with Tenant’s
use by any future users of space in the Building or Project. Without limiting
the generality of any other provision of this Lease, in no event shall Landlord
be liable for damages by reason of loss of profits, business interruption or
other consequential damage arising from the foregoing occurrences. Tenant
further waives any right to claim that any occurrence described in clauses (i),
(ii) and (iii) above constitutes grounds for a claim of abatement of Rent,
actual or constructive eviction, or termination of this Lease.

32.3.6 Acknowledgment. Tenant acknowledges that Landlord has granted and/or may
grant lease rights, licenses, and other rights to other tenants and occupants of
the Project and to telecommunications service providers.

32.3.7 No Solicitation. Tenant shall not solicit, suffer, or permit other
tenants or occupants of the Project to use its Lines or Equipment (including,
without limitation, its wireless intranet, Internet and other communications
network).

33. Expansion Right.

33.1 First Refusal Right. Tenant shall have a continuing right of first refusal
(a “First Refusal Right”) to lease Rentable Area on the third (3rd) floor of the
Building that is or becomes vacant and available for lease during the initial
Term and is comprised of at least 5,000 square feet but not more than 10,000
square feet (the “First Refusal Space”). Tenant’s First Refusal Right shall be
triggered by Landlord’s receipt of a bona fide offer to lease the First Refusal
Space that Landlord desires to accept or a bona fide third party offer that
Landlord desires to make (in either case, a “Bona Fide Offer”). Upon receipt of
such Bona Fide Offer, Landlord shall provide notice (“Landlord’s Lease Notice”)
to Tenant of such receipt together with the terms and conditions of the Bona
Fide Offer. Tenant shall have five (5) business days after Tenant’s receipt of
Landlord’s Lease Notice to exercise its First Refusal Right. If Tenant does not
deliver its notice of intent to lease the First Refusal Space within five
(5) business days after Tenant’s receipt of Landlord’s Lease Notice, then
Tenant’s First Refusal Right will lapse and be of no further force and effect
(unless and until again effective pursuant to this Section) and Landlord may
lease the First Refusal Space to a third party on the same or any other terms
and conditions, not materially more favorable to the third party tenant than as
set forth in the Bona Fide Offer accompanying Landlord’s Lease Notice; provided,
however, that if the rent to be paid by such party for the First Refusal Space
is over five percent (5%) less (“Lower Rent”) than the rent initially offered in
the Bona Fide Offer accompanying Landlord’s Lease Notice, or the terms of such
third party’s lease are to be otherwise materially more favorable to the third
party than as set forth in the Bona Fide Offer accompanying Landlord’s Lease
Notice, Landlord shall offer the First Refusal Space to Tenant at the Lower Rent
or on such other favorable terms

 

51



--------------------------------------------------------------------------------

in accordance with the procedure contained in this Article 33 before leasing the
First Refusal Space to such third party, provided that Tenant shall deliver its
notice of intent to lease the First Refusal Space at such Lower Rent or on such
other favorable terms within three (3) business days after Tenant’s receipt of
Landlord’s notice. Time is of the essence with respect to the provisions of this
Article 33.

33.2 Conditions to Exercise. Notwithstanding anything herein to the contrary,
Tenant shall have no First Refusal Right and Landlord need not provide Tenant
with Landlord’s Lease Notice, if: (a) Tenant is in default under this Lease
(beyond all applicable notice and grace periods) at the time Landlord would
otherwise deliver the Landlord’s Lease Notice; (b) more than 50% of the
Premises, is sublet to a party other than a Permitted Transferee at the time
Landlord would otherwise deliver the Landlord’s Lease Notice; (c) the Lease has
been assigned to a party other than a Permitted Transferee prior to the date
Landlord would otherwise deliver the Landlord’s Lease Notice; or (d) a Permitted
Transferee or Tenant is not occupying the Premises on the date Landlord would
otherwise deliver the Landlord’s Lease Notice; or (e) the First Refusal Space is
not intended for the exclusive use of Tenant or a Permitted Transferee during
the Term. The rights of Tenant hereunder with respect to the First Refusal Space
shall terminate on the earlier to occur of: (a) Tenant’s failure to exercise its
First Refusal Right within five (5) business days after Tenant’s receipt of
Landlord’s Lease Notice, and (b) the date Landlord would have provided Tenant
the Landlord’s Lease Notice if one or more of the conditions set forth above is
satisfied.

33.3 Tenant’s Exercise. In the event that Tenant exercises its First Refusal
Right as provided above, the term for the applicable First Refusal Space shall
commence upon the commencement date stated in the Landlord’s Lease Notice and
thereupon such First Refusal Space shall be considered a part of the Premises,
provided that all of the terms stated in the Landlord’s Lease Notice shall
govern Tenant’s leasing of such First Refusal Space and, only to the extent that
they do not conflict with the Landlord’s Lease Notice, the terms and conditions
of this Lease shall apply to such First Refusal Space, except the right to
terminate the Lease provided in Article 34 which shall only apply to the
originally demised Premises, and not the First Refusal Space. The First Refusal
Space (including improvements and personalty, if any) shall be accepted by
Tenant in its “as-is” condition and as-built configuration existing on the
earlier of the date Tenant takes possession of the First Refusal Space or as of
the date the term for such First Refusal Space commences, unless the Landlord’s
Lease Notice specifies any work to be performed by Landlord in the First Refusal
Space, in which case Landlord shall perform such work in the First Refusal
Space. If Tenant exercises its First Refusal Right, Landlord shall prepare an
amendment (the “Expansion Amendment”) adding the First Refusal Space to the
Premises on the terms set forth in the Landlord’s Lease Notice and reflecting
the changes in Base Rent, rentable square feet in the Premises, Tenant’s
Percentage Share and other appropriate terms. A copy of the Expansion Amendment
shall be (i) sent to Tenant within a reasonable time after receipt of the
Tenant’s notice exercising its First Refusal Right, and (ii) once reasonably
approved by Landlord and Tenant, executed by Tenant and returned to Landlord
within ten (10) days thereafter, but an otherwise valid exercise of the First
Refusal Right contained herein shall, at Landlord’s option, be fully effective
whether or not the Expansion Amendment is executed.

 

52



--------------------------------------------------------------------------------

33.4 Limitation on Tenant’s Right as to any First Refusal Space. Notwithstanding
anything herein to the contrary, in the event that the First Refusal Space
becomes available during the last two (2) years of the initial Term, Tenant may
not exercise its First Refusal Right unless it simultaneously exercises its
Extension Option set forth herein.

33.5 Right Personal to Tenant. Notwithstanding anything set forth in this Lease
to the contrary, the First Refusal Right set forth in this Article 33 shall be
personal to the Original Tenant or any Permitted Transferees and may only be
exercised by Original Tenant or any Permitted Transferee, and may not be
exercised by any other assignee, sublessee, or other transferee of the Original
Tenant’s interest in this Lease.

34. Right to Terminate.

34.1 Exercise of Right. Tenant shall have the one-time, irrevocable right to
terminate this Lease as to the originally demised Premises only (and not as to
any First Refusal Space) (the “Early Termination Right”) effective as of the
last day of the seventh (7th) Lease Year (the “Early Termination Date”) upon at
least twelve (12) months’ prior written notice to Landlord (the “Early
Termination Notice”), in which event this Lease shall terminate as of the Early
Termination Date; however, Tenant’s right to exercise the Early Termination
Right is expressly conditioned upon satisfaction of all of the following
conditions: (a) Tenant’s timely delivery of the Early Termination Notice; (b) as
of the date of the delivery of the Early Termination Notice, Tenant is not in
default in any of its material obligations under the terms of this Lease, beyond
any applicable notice and cure period expressly set forth in this Lease; (c) as
of the Early Termination Date, Tenant is not in default in any of its material
obligations under the terms of this Lease, beyond any applicable notice and cure
period expressly set forth in this Lease; and (d) Tenant’s payment to Landlord
concurrently with the delivery of the Early Termination Notice of a termination
payment (the “Termination Payment”) equal to the sum of (i) the unamortized
amount, as of the Early Termination Date, of the brokerage commissions paid by
Landlord and the Tenant Improvement Allowance (as that term is defined in
Section 5.1 of the Work Letter) incurred by Landlord in connection with this
Lease (which costs shall be amortized, on a straight line basis, at an annual
interest rate of eight percent (8%) over the initial Term) and (ii) an amount
equal to five times the monthly Base Rent payable as of the Early Terminate
Date. If any default by Tenant (beyond the expiration of any applicable period
for cure under this Lease) shall occur under the Lease following Tenant’s
exercise of Tenant’s Early Termination Right and prior to the Early Termination
Date, Landlord may, at its sole option, deem Tenant’s exercise of Tenant’s Early
Termination Right hereunder null and void and of no further force or effect. The
effectiveness of the Early Termination Notice is conditioned upon Landlord’s
receipt of the Termination Payment concurrently with the delivery of the Early
Termination Notice. Time is of the essence with respect to the provisions of
this Article 34. Within thirty (30) days after written request by Tenant,
Landlord shall provide Tenant with written notice of the amount of the
Termination Payment, together with supporting calculations, as of a specified
termination date, and Tenant shall have the right to reasonably review the
underlying documentation supporting such calculation of the Termination Payment.

34.2 Terms and Conditions of Termination. If Tenant elects to terminate this
Lease pursuant to the terms and conditions of this Article 34, then this Lease
shall terminate as to the originally demised Premises effective as of the Early
Termination Date with the same force and effect as if the Lease were scheduled
to expire in accordance with its terms as of such Early Termination Date, and,
without limiting the generality of the foregoing, Tenant shall surrender

 

53



--------------------------------------------------------------------------------

possession of the originally demised Premises to Landlord on such Early
Termination Date in the condition required pursuant to the terms and conditions
of this Lease.

34.3 Right Personal to Tenant. Notwithstanding anything set forth in this Lease
to the contrary, the termination right set forth in this Article 34 shall be
personal to the Original Tenant or any Permitted Transferee and may only be
exercised by Original Tenant or any Permitted Transferee, and may not be
exercised by any other assignee, sublessee, or other transferee of the Original
Tenant’s interest in this Lease.

35. Miscellaneous.

35.1 No Joint Venture. This Lease does not create any partnership or joint
venture or similar relationship between Landlord and Tenant.

35.2 Successors and Assigns. Subject to the provisions of Article 17 regarding
assignment, all of the provisions, terms, covenants and conditions contained in
this Lease shall bind, and inure to the benefit of, the parties and their
respective successors and assigns.

35.3 Construction and Interpretation. The words “Landlord” and “Tenant” include
the plural as well as the singular. If there is more than one person comprising
Tenant, the obligations under this Lease imposed on Tenant are joint and
several. References to a party or parties refers to Landlord or Tenant, or both,
as the context may require. The captions preceding the Articles, Sections and
subsections of this Lease are inserted solely for convenience of reference and
shall have no effect upon, and shall be disregarded in connection with, the
construction and interpretation of this Lease. Use in this Lease of the words
“including”, “such as”, or words of similar import when following a general
matter, shall not be construed to limit such matter to the enumerated items or
matters whether or not language of nonlimitation (such as “without limitation”)
is used with reference thereto. All provisions of this Lease have been
negotiated at arm’s length between the parties and after advice by counsel and
other representatives chosen by each party and the parties are fully informed
with respect thereto. Therefore, this Lease shall not be construed for or
against either party by reason of the authorship or alleged authorship of any
provision hereof, or by reason of the status of the parties as Landlord or
Tenant, and the provisions of this Lease and the Exhibits hereto shall be
construed as a whole according to their common meaning in order to effectuate
the intent of the parties under the terms of this Lease.

35.4 Severability. If any provision of this Lease, or the application thereof to
any person or circumstance, is determined to be illegal, invalid or
unenforceable, the remainder of this Lease, or its application to persons or
circumstances other than those as to which it is illegal, invalid or
unenforceable, shall not be affected thereby and shall remain in full force and
effect, unless enforcement of this Lease as so invalidated would be unreasonable
or grossly inequitable under the circumstances, or would frustrate the purposes
of this Lease.

35.5 Entire Agreement; Amendments. This Lease, together with the Exhibits hereto
and any Addenda identified on the Basic Lease Information, contains all the
representations and the entire agreement between the parties with respect to the
subject matter hereof and any prior negotiations, correspondence, memoranda,
agreements, representations or

 

54



--------------------------------------------------------------------------------

warranties are replaced in total by this Lease, the Exhibits hereto and such
Addenda. Neither Landlord nor Landlord’s agents have made any warranties or
representations with respect to the Premises or any other portion of the
Building, except as expressly set forth in this Lease. This Lease may be
modified or amended only by an agreement in writing signed by both parties.

35.6 Governing Law. This Lease shall be governed by and construed pursuant to
the laws of the State of California.

35.7 Litigation Expenses. If either party brings any action or proceeding
against the other (including any cross-complaint, counterclaim or third party
claim) to enforce or interpret this Lease or otherwise arising out of this
Lease, the prevailing party in such action or proceeding shall be entitled to
its costs and expenses of suit, including reasonable attorneys’ fees and
accountants’ fees.

35.8 Standards of Performance and Approvals. Unless otherwise provided in this
Lease, (i) each party shall act in a reasonable manner in exercising or
undertaking its rights, duties and obligations under this Lease and
(ii) whenever approval, consent or satisfaction (collectively, an “approval”) is
required of a party pursuant to this Lease or an Exhibit hereto, such approval
shall not be unreasonably withheld, conditioned or delayed. Unless provision is
made for a specific time period, approval (or disapproval) shall be given within
thirty (30) days after receipt of the request for approval. Nothing contained in
this Lease shall, however, limit the right of a party to act or exercise its
business judgment in a subjective manner with respect to any matter as to which
it has been (A) specifically granted such right, (B) granted the right to act in
its sole discretion or sole judgment, or (C) granted the right to make a
subjective judgment hereunder, whether “objectively” reasonable under the
circumstances and any such exercise shall not be deemed inconsistent with any
covenant of good faith and fair dealing implied by law to be part of this Lease.
The parties have set forth in this Lease their entire understanding with respect
to the terms, covenants, conditions and standards pursuant to which their
obligations are to be judged and their performance measured, including the
provisions of Article 17 with respect to assignments and sublettings.

35.9 Brokers. Landlord shall pay to Landlord’s Broker and Tenant’s Broker, if
any as specified in the Basic Lease Information of this Lease, a commission in
connection with such Brokers’ negotiation of this Lease pursuant to a separate
agreement or agreements between Landlord and such Brokers. Other than such
Brokers, Landlord and Tenant each represent and warrant to the other that no
broker, agent, or finder has procured or was involved in the negotiation of this
Lease and no such broker, agent or finder is or may be entitled to a commission
or compensation in connection with this Lease. Landlord and Tenant shall each
indemnify, defend, protect and hold the other harmless from and against any and
all liability, loss, damages, claims, costs and expenses (including reasonable
attorneys’ fees) resulting from claims that may be asserted against the
indemnified party in breach of the foregoing warranty and representation. The
indemnification obligations of each party under this Section shall survive the
expiration or earlier termination of this Lease for the statutory period.

35.10 Memorandum of Lease. Tenant shall, upon request of Landlord, execute,
acknowledge and deliver a short form memorandum of this Lease (and any amendment
hereto)

 

55



--------------------------------------------------------------------------------

in form suitable for recording. In no event shall this Lease or any memorandum
thereof be recorded by Tenant.

35.11 Quiet Enjoyment. Upon paying the Rent and performing all its obligations
under this Lease, Tenant may peacefully and quietly enjoy the Premises during
the Term as against all persons or entities claiming by or through Landlord,
subject, however, to the provisions of this Lease and any encumbrances as
specified in Article 21.

35.12 Surrender of Premises. Upon the Expiration Date or earlier termination of
this Lease, Tenant shall quietly and peacefully surrender the Premises to
Landlord in the condition specified in Article 9 above. On or before the
Expiration Date or earlier termination of this Lease, Tenant shall remove all of
its personal property from the Premises and repair at its cost and expense all
damage to the Premises or Building caused by such removal. In addition, Tenant,
at its cost and expense, shall remove all Lines installed by or for Tenant that
are located within the Premises or, in the case of Lines exclusively serving the
Premises, anywhere in the Project, including, without limitation, the Building
plenum, risers and all conduits, and repair all damage to the Project caused by
such removal as follows: (i) in the case of the expiration of the Term, Tenant
shall remove such Lines and repair such damage on or before the Expiration Date,
unless Landlord notifies Tenant, at least thirty (30) days prior to the
Expiration Date, that such Lines shall be surrendered with the Premises; and
(ii) in the case of the earlier termination of this Lease, Tenant shall remove
such Lines and repair such damage promptly after receipt of a notice from
Landlord requiring such removal and repair. Any Lines not required to be removed
pursuant to this Section shall become the property of Landlord (without payment
by Landlord), and shall be surrendered in good condition and working order, lien
free, and properly labeled with an identification system reasonably approved by
Landlord. All personal property of Tenant not removed hereunder shall be deemed,
at Landlord’s option, to be abandoned by Tenant and Landlord may, without any
liability to Tenant for loss or damage thereto or loss of use thereof, store
such property in Tenant’s name at Tenant’s expense and/or dispose of the same in
any manner permitted by law.

35.13 Building Directory. Landlord shall reserve one (1) strip on the Building
Directory plus a proportionate number of additional strips for identification of
Tenant’s principal employees as desired by Tenant based upon the size of the
Building Directory and the percentage of the Rentable Area of the Building
contained within the Premises, but in no event shall Tenant be entitled to more
than a total of seven (7) strips on the Building Directory. All costs for the
initial strip shall be borne by Landlord and all costs for replacement,
additions or changes shall be borne by Tenant.

35.14 Tenant’s Signs.

35.14.1 General Rules Regarding Signage. Without Landlord’s prior consent, which
Landlord may withhold in its sole discretion, Tenant shall not place on the
Premises or on the Building any exterior signs nor any interior signs that are
visible from the exterior of the Premises or Building, except as otherwise
permitted in this Section 35.14. The design, size, location, material, lighting,
installation method and maintenance of any signage shall to be subject to
Landlord’s approval, which approval shall not be unreasonably withheld, and
shall comply with all Requirements. Tenant shall pay all costs and expenses
relating to any

 

56



--------------------------------------------------------------------------------

such sign approved by Landlord, including, without limitation, the cost of the
installation and maintenance of the sign. On the date of expiration or earlier
termination of this Lease, Tenant, at its sole cost and expense, shall remove
all signs and repair any damage caused by such removal.

35.14.2 Exterior Signage. Original Tenant shall have a right to install or
construct a single sign on the exterior of the Building along the southwest
elevation of the Building in the location depicted on Exhibit G-1 and exterior
entry signage as depicted on Exhibit G-2, subject to the following terms and
conditions:

(a) The design, size, location, material, lighting, installation method and
maintenance of the exterior sign shall be subject to Landlord’s approval, which
consent shall not be unreasonably withheld, and shall comply with all
Requirements, including, without limitation, the Major Design Review Permit for
a Master Sign Program at 6425/6455/6475 Christie Avenue and the Conditions of
Approval dated June 23, 2005 approved by the City of Emeryville Planning
Department and the Final City Review Package prepared by Barbara Leistico
Graphic Design dated May 9, 2005, copies of which are attached hereto as Exhibit
G-3. Tenant shall submit, for Landlord’s prior approval, all drawings and
specifications for the exterior signage, including, without limitation,
structural engineering drawings and electrical engineering drawings.

(b) Tenant shall obtain all necessary government permits and approvals from the
City of Emeryville for the installation of the exterior sign.

(c) The exterior sign shall only identify the Tenant as “Jamba Juice” or “Jamba”
and, at Tenant’s option, Tenant’s logo. No other name shall be used or included
in the exterior sign unless Tenant has obtained Landlord’s prior written consent
to the use or inclusion of a different or additional name in the exterior sign
(a “Name Change”), which consent shall not be unreasonably withheld. Without
limiting the grounds on which it may be reasonable for Landlord to withhold its
consent to a Name Change, Tenant agrees that Landlord would be acting reasonably
in withholding its consent in the following instances: (i) if the Name Change
results in a violation or a breach of any other lease at the Project; or (ii) if
the Name Change involves the name of a business that is a competitor of (x) a
then-existing tenant at the Project, (y) any prospective tenant with whom
Landlord is negotiating a lease for space within the Project, or (z) any
prospective purchaser of the Project; or (iii) the Name Change would not be
compatible with the types of tenancies then occupying the Project.

(d) Tenant’s right under this Section 35.14.2 is personal to Original Tenant or
any Permitted Transferee, and may not be otherwise assigned, sublet or
transferred to any other person or entity, whether in connection with an
approved or permitted assignment or subletting under this Lease or otherwise.
Without Landlord’s prior consent, which Landlord may withhold in its sole
discretion, Tenant shall not place on the Premises or on the Building any
exterior signs nor any interior signs that are visible from the exterior of the
Premises or Building. Tenant shall pay all costs and expenses relating to any
such sign approved by Landlord, including without limitation, the cost of the
installation and maintenance of the sign. On or immediately prior to the date of
expiration or earlier termination of this Lease, Tenant, at its sole cost and
expense, shall remove all signs and repair any damage caused by such removal.

 

57



--------------------------------------------------------------------------------

35.15 Name of Building; Address. Tenant shall not use the name of the Building
for any purpose other than as the address of the business conducted by Tenant in
the Premises. Tenant shall, in connection with all correspondence, mail or
deliveries made to or from the Premises, use the official Building address
specified from time to time by Landlord. In the event that Landlord voluntarily
changes the name or address of the Building or Project, Landlord shall reimburse
Tenant for Tenant’s reasonable cost of replacing Tenant’s then current stock of
stationary and business cards containing the changed name or address, as
applicable.

35.16 Compliance with Anti-Terrorism Law. Tenant represents to Landlord that
Tenant is not in violation of any Anti-Terrorism Law, and that Tenant is not, as
of the date hereof: (i) conducting any business or engaging in any transaction
or dealing with any Prohibited Person, including the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Prohibited
Person; (ii) dealing in, or otherwise engaging in any transaction relating to,
any property or interests in property blocked pursuant to Executive Order No.
13224; or (iii) engaging in or conspiring to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate any of the prohibitions set forth in, any Anti-Terrorism Law. In
addition, Tenant represents that neither Tenant nor any of its affiliates,
officers, directors, shareholders, members or lease guarantor, as applicable, is
a Prohibited Person. If at any time any of the foregoing representations becomes
false, it shall be considered a material default under this Lease.

35.17 Exhibits. The Exhibits specified in the Basic Lease Information are by
this reference made a part hereof.

35.18 Force Majeure. If either party is delayed or prevented from the
performance of its obligations under this Lease due to a Force Majeure Event,
the performance of such obligation shall be excused for the period of the Force
Majeure Event and the period of performance of such obligation shall be extended
for an equivalent period. Delays of failures to perform resulting from lack of
funds shall not be considered a Force Majeure Event. Nothing contained in this
Section 35.18 shall (a) relieve Tenant from the obligation to timely pay Rent
under the Lease (other than in connection with the extension of the Commencement
Date due to a Force Majeure Event), (b) permit Tenant to holdover in the
Premises after the expiration or earlier termination of the Lease, or
(c) relieve Tenant from any obligation required to be performed by Tenant under
the Lease if Tenant’s failure to perform such obligation would interfere with
any other tenant of the Project’s use, occupancy or enjoyment of its respective
premises or the Project.

35.19 Time of the Essence. Time is of the essence of this Lease and of the
performance of each of the provisions contained in this Lease.

36. Roof Top License.

36.1 Grant of License. During the Term, Tenant shall have a non-exclusive
license (the “Roof Top License”), without any charge, to install, operate,
maintain and use the Roof Top Equipment (defined below), subject to, and in
accordance with, the terms and conditions contained in Article 10 and this
Article 36.

 

58



--------------------------------------------------------------------------------

36.2 Permitted Use; Equipment; Location. The uses permitted by the Roof Top
License are solely for the following:

(a) install, operate, maintain and use, for the purpose of reception of
communication and data signals, (i) one satellite dish and antennae system (with
the dish having dimensions not greater than 36 inches by 36 inches) and related
roof mount (the “Antenna”) on the open space of the roof of the Building in a
location to be designated by Landlord (the “Antenna Roof Area”); and
(ii) connections for the Antenna for (x) electrical wiring to the Building’s
existing electrical supply and (y) cable or similar connection necessary to
connect the Antenna with Tenant’s related equipment located in the Premises; and

(b) install, operate, maintain and use, for the purposes of cooling the
Premises, (i) up to four (4) rooftop condensers and related roof mounts (the
“Condensers”) on the open space of the roof of the Building in a location to be
reasonably designated by Landlord and such area having dimension of not greater
than 10 feet by 10 feet (the “Condenser Roof Area”); and (ii) connections for
the Condensers for electrical wiring to the Building’s existing electrical
supply to connect the Condensers with Tenant’s related equipment located in the
Premises. The “Antenna Roof Area” and the “Condenser Roof Area” are sometimes
collectively referred to as the “Roof Top Area.”

The routes or paths for any wiring and connections shall be through the
Building’s existing risers, conduits and shafts, subject to space limitations
and Landlord’s reasonable requirements for use of such areas, and in all events
subject to Landlord’s reasonable approval of plans and installation pursuant to
other provisions of this Article 36 (such routes or paths are collectively
referred to as the “Cable Path” and all such electrical and other connections
are referred to collectively as “Connections”). The Antenna, the Condensers and
the Connections are sometimes collectively referred to as the “Roof Top
Equipment.”

36.3 Roof Top Installation Work; Maintenance. Tenant shall install, operate,
maintain, repair and remove the Roof Top Equipment at Tenant’s sole cost. The
Roof Top Equipment and work related to its installation (“Roof Top Installation
Work”) must be performed in a good and workmanlike manner and in accordance with
all Requirements, and shall be subject to (a) obtaining Landlord’s prior written
approval of plans and specifications, which approval shall not be unreasonably
withheld, conditioned or delayed; and (b) obtaining Landlord’s prior written
approval of Tenant’s contractor for installation of the Roof Top Equipment, and
such contractor must provide evidence of insurance in compliance with
Section 10.2.3 or otherwise satisfactory to Landlord prior to commencing work in
or about the Building, including the Roof Top Area. The plans and specifications
for the Roof Top Equipment shall include, without limitation, the design, size
and features thereof and mounting structure, floor and power load requirements,
cabling installations, the means of affixing or mounting the Roof Top Equipment
within the Roof Top Area, and the means of connecting the Roof Top Equipment to
the Building’s electrical system and to the Premises. No review by Landlord of
any plans and specifications shall be deemed to create any liability of any kind
on the part of Landlord or to constitute a representation on the part of
Landlord or any professional consulted by Landlord in connection with such
review and approval, that such plans and specifications are correct or accurate,
or comply with applicable Requirements. Landlord may require that screens or
walls be installed, at Tenant’s expense, to reduce the visibility of all or a
portion of the Roof Top

 

59



--------------------------------------------------------------------------------

Equipment and/or that the Roof Top Equipment to be painted in a color to blend
with the roof in a manner satisfactory to Landlord. In maintaining, repairing,
operating, and removing the Roof Top Equipment, Tenant shall protect the
Building roof and structure and other Building Systems, and Tenant shall
reimburse Landlord for the reasonable cost of repairing any damage caused by the
maintenance, repair, operation or removal of the Roof Top Equipment. Tenant
represents to Landlord that the Roof Top Equipment is not of a weight which
exceeds the structural loading capacities of the Building roof.

36.4 General Requirements. Tenant’s use of the roof of the Building is subject
to the following general requirements:

(a) Tenant shall provide Landlord with reasonable advance notice prior to
commencing installation of the Roof Top Equipment or other work on or to the
Roof Top Equipment from time to time, and agrees to afford Landlord the
opportunity to be present for all such work, provided that only subsequent
notice within a reasonable time, shall be required in the case of an emergency
situation that presents an immediate danger. Landlord may, but shall not have
the obligation to, reasonably direct, monitor, and/or supervise the
installation, maintenance, replacement and removal of the Roof Top Equipment.
The foregoing sentence shall not be a limitation to any other rights Landlord
may have under applicable Requirements or otherwise.

(b) Tenant shall have reasonable access to the roof for the purposes of
installation, maintenance and repair of the Roof Top Equipment upon Tenant’s
reasonable advance notice to Landlord (except in an emergency).

(c) Tenant, at its expense, shall at all times keep the Roof Top Equipment in
good order, condition and repair, and the Roof Top Equipment location neat and
clean. With respect to all operations relating to the Roof Top Equipment, Tenant
shall conduct its business and control its agents, employees and invitees in
such manner as not to create any nuisance, or materially interfere with, annoy
or disturb any other licensee or tenant of the Building or Landlord in its
operation of the Building.

(d) The Connections shall be appropriately insulated to prevent excessive
electromagnetic fields or radiation, and shall be surrounded by a protective
conduit reasonably acceptable to Landlord.

36.5 Interference. Without limiting the generality of any other provision
hereof, Tenant shall install, maintain and operate the Roof Top Equipment in a
manner so as to not cause any Interference (as defined in Section 32.1). Upon
notice of any Interference created by the Roof Top Equipment, Tenant shall
immediately cooperate with Landlord to the same extent as if the Interference
were created by Tenant’s Lines and Equipment and upon the same terms and
conditions set forth in Section 32.2.

36.6 Insurance; Indemnity.

(a) Tenant shall cause the insurance coverage required to be maintained pursuant
to Section 14.1.3 of the Lease to cover the Roof Top Equipment and the insurance
coverage required to be maintained pursuant to Sections14.1.1 and 14.1.4 to
cover any

 

60



--------------------------------------------------------------------------------

claims arising in connection with the presence, use, operation, installation,
repair, maintenance, or removal of the Roof Top Equipment.

(b) Without limiting the provisions of Article 16 above, Tenant hereby agrees,
to the maximum extent permitted by law, to protect, defend, indemnify and hold
Landlord and the other Landlord Parties, and each of them, harmless from and
against any and all loss, liens, liability, claims, causes of action, damage,
injury, cost or expense arising from or connected in any way with the Roof Top
Equipment or the operations of Tenant or any Tenant Parties in connection
therewith (except to the extent caused by the negligence or willful misconduct
of Landlord or a Landlord Party). The foregoing indemnity shall survive the
expiration or earlier termination of this Lease.

36.7 Removal. Landlord reserves the right to require Tenant, upon written or
verbal notice, to remove any Roof Top Equipment located in or serving the
Premises which (i) are or were installed in violation of these provisions, or
(ii) are at any time in violation of any Requirements, or (iii) present a
dangerous or potentially dangerous condition, or (iv) present a threat to the
structural integrity of the Building, or (v) threaten to overload the capacity
of, or affect the temperature otherwise maintained by, the air conditioning
system, or the capacity of the Building’s electrical system, or (vi) have caused
Interference that has not been corrected in accordance with Section 36.5. In
addition, Tenant shall remove Roof Top Equipment upon the expiration or earlier
termination of this Lease in accordance with Section 35.12. If Tenant fails to
remove any Roof Top Equipment as required by Landlord in a diligent and
expeditious manner, or if Tenant violates any other provision of this Article
36, Landlord may, after three (3) days’ written notice to Tenant, remove such
Roof Top Equipment, as the case may be, or remedy such other violation, at
Tenant’s expense (without limiting Landlord’s other remedies available under
this Lease or applicable Requirements); provided, however, that Landlord shall
have the right to remove any such Roof Top Equipment immediately, without notice
to Tenant, in the event of an emergency.

36.8 Waiver of Claims. Landlord shall have no liability for damages arising
from, and Landlord does not warrant that Tenant’s use of the Roof Top Equipment
will be free from, the following: (i) any shortages, failures, variations,
interruptions, disconnections, loss or damage caused by the installation,
maintenance, replacement, use or removal of the Roof Top Equipment by or for
other tenants or occupants of the Project, by any failure of the environmental
conditions or the power supply for the Building to conform to any requirements
for the Roof Top Equipment, or any other problems associated with any Roof Top
Equipment by any other cause; (ii) any failure of any Roof Top Equipment to
satisfy Tenant’s requirements; (iii) any eavesdropping or wire-tapping by
unauthorized parties; (iv) any Interference with the Antennae Equipment caused
by the antennas, dishes, lines and/or other equipment of any other party; or
(v) any failure of the Roof Top Area to support the Roof Top Equipment. Without
limiting the generality of any other provisions of this Lease, in no event shall
Landlord be liable for damages by reason of loss of profits, business
interruption or other consequential damage arising from the foregoing
occurrences. Tenant further waives any right to claim that any occurrence
described in clauses (i) through (v) above constitutes grounds for a claim of
abatement of Rent, actual or constructive eviction, or termination of this
Lease.

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this lease as of the Lease
Date.

 

LANDLORD:

BAY CENTER OFFICE, LLC,

a Delaware limited liability company

By:  

EmeryOffice, LLC,

a Delaware limited liability company

  Its: Administrative Member   By:  

TMG Partners,

a California corporation

Its: Manager

    By:   /s/ Cathy Greenwold     Printed Name:   Cathy Greenwold     Title:  
Executive Vice President

 

TENANT:

JAMBA JUICE COMPANY,

a California corporation

By:   /s/ Donald D. Breen Printed Name: Donald D. Breen Title: Chief Financial
Officer

 

62



--------------------------------------------------------------------------------

EXHIBIT A

FLOOR PLANS OF PREMISES

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

LEGAL DESCRIPTION OF LAND

Land located in Emeryville, California, as follows:

TRACT ONE:

Parcels 1 and 2, as shown on Parcel Map 4664, filed December 30, 1985, in Book
159 of Parcel Maps at Pages 16 and 17, Alameda County Records.

TRACT TWO:

Parcel A, as shown on Parcel Map 4947, filed February 26, 1987, in Book 165 of
Parcel Maps, at pages 96 and 97, Alameda County Records.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

WORK LETTER AGREEMENT

This Work Letter Agreement (“Work Letter”) is attached to and forms a part of
the Office Lease with a Lease Date of July 28, 2006 (the “Lease”), by and
between Bay Center Office, LLC, a Delaware Limited Liability Company
(“Landlord”), and Jamba Juice Company, a California corporation (“Tenant”),
pertaining to certain premises located at within the office building having an
address of 6475 Christie Avenue, Emeryville, California. Except where clearly
inconsistent or inapplicable, the provisions of the Lease are incorporated into
this Work Letter, and capitalized terms used without being defined in this Work
Letter shall have the meanings given them in the Lease.

The purpose of this Work Letter is to set forth the respective responsibilities
of Landlord and Tenant with respect to the design and construction of all
alterations, additions and improvements which Tenant may deem necessary or
appropriate to prepare the Premises for occupancy by Tenant under the Lease.
Such alterations, additions and improvements to the Premises are referred to in
this Work Letter as the “Tenant Improvements,” and the work of constructing the
Tenant Improvements is referred to as the “Tenant Improvement Work.”

Landlord and Tenant agree as follows:

1. General.

1.1 Tenant and Tenant’s Architect (as defined below) is solely responsible for
designing the Tenant Improvements (subject to Landlord’s rights of review and
approval set forth in this Work Letter).

1.2 Landlord’s sole interest in reviewing and approving the Construction
Drawings (as hereinafter defined) is to protect the Building and Landlord’s
interests, and no such review or approval by Landlord shall be deemed to create
any liability of any kind on the part of Landlord, or constitute a
representation on the part of Landlord or any person consulted by Landlord in
connection with such review and approval that the Space Plans or Final Working
Drawings (as hereinafter defined) are correct or accurate, or are in compliance
with any Requirements.

1.3 Landlord shall undertake and complete the Landlord’s Work and Tenant
Improvement Work in accordance with the terms of this Work Letter. Except for
the Landlord’s Work and the Tenant Improvement Work, Tenant shall accept the
Premises in their “AS IS” condition on the Commencement Date, subject to the
provisions of Sections 7.3 and 7.6.1.

1.4 Landlord shall contribute (subject to the terms and conditions set forth in
this Work Letter) the Tenant Improvement Allowance as defined in Section 5.1
below towards the costs of designing the Tenant Improvements and performing the
Tenant Improvement Work.

 

C-1



--------------------------------------------------------------------------------

1.5 Tenant shall be responsible for all costs of designing the Tenant
Improvements and performing the Tenant Improvement Work to the extent such costs
exceed the Tenant Improvement Allowance.

1.6 Tenant acknowledges that Landlord is not a licensed contractor, and agrees
that Landlord will have no liability for any errors, omissions, or defects in
the Tenant Improvements. Tenant hereby waives all claims against Landlord
relating to, or arising out of the construction of, the Tenant Improvements
except to the extent resulting from the gross negligence or willful misconduct
of Landlord or Landlord’s employees, agents or contractors (but not excluding
claims relating to or arising from the gross negligence or willful misconduct of
the Contractor, the Tenant’s Architect and their respective agents, contractors
or subcontractors which claims are hereby waived by Tenant).

2. Landlord’s Work. Landlord, at Landlord’s expense, shall be responsible for
constructing or installing the improvements to the Base Building as depicted on
the plans prepared by Ibsen/Senty Architecture dated July 19, 2006 and attached
hereto as Schedule 1 (the “Landlord’s Work”).

3. Design and Approval of the Tenant Improvements; Duct Work.

3.1 Selection of Tenant’s Architect; Construction Drawings.

(a) Tenant shall retain Pollack Architecture (“Tenant’s Architect”) to prepare
the Construction Drawings. Landlord shall retain engineering consultants to
prepare all plans and engineering working drawings relating to the structural,
mechanical, electrical, plumbing, HVAC, life-safety and sprinkler work, if any,
in the Premises in connection with the Tenant Improvements (the “Engineers”).
The plans and drawings to be prepared by Tenant’s Architect and the Engineers
hereunder shall be known, collectively, as the “Construction Drawings.”

(b) All Construction Drawings shall be subject to Landlord’s approval, which
approval shall not be unreasonably withheld. Tenant’s Architect may use the
drawings supplied by Landlord in connection with the preparation of the
Construction Drawings, but Tenant agrees that Landlord shall have no liability
for the completeness or accuracy thereof, and Tenant’s Architect shall be
responsible for performing all necessary field measurements and confirming the
completeness and accuracy of such drawings.

(c) At Landlord’s option, to be exercised in its sole discretion, Landlord may
require Tenant to assign Tenant’s rights under its agreement with Tenant’s
Architect upon five (5) business days notice from Landlord to Tenant. Tenant has
obtained (or will prior to commencement of construction of the Tenant
Improvements) the consent from Tenant’s Architect to such assignment.

3.2 Space Plans. Prior to drafting any Construction Drawings, Tenant’s Architect
shall furnish Landlord with Tenant’s final space plans for the Premises (“Space
Plans”). The Space Plans shall show locations of all proposed improvements,
including partitions, cabinetry, equipment and fixtures, shall identify
materials and finishes by location, and shall specify the location of any
proposed structural floor penetrations, the location and

 

C-2



--------------------------------------------------------------------------------

extent of floor loading in excess of Building capacity, if any, any special HVAC
requirements, the location and description of any special plumbing requirements,
and any special electrical requirements. Landlord acknowledges that Tenant
desires to install as part of the Tenant Improvements a separate exterior
entrance to the Building on the ground floor of the Building located at the
south end of the Building (the “Second Entrance”), subject to the terms and
conditions of this Work Letter including the necessity of obtaining all required
Permits for the Second Entrance. Landlord shall approve or disapprove the Space
Plans by written notice given to Tenant within ten (10) business days after
receipt of the Space Plans. Landlord shall not unreasonably withhold its
approval of the Space Plans, provided that, without limiting the generality of
the foregoing, Landlord shall be entitled to withhold its consent to the Space
Plans if, in Landlord’s good faith judgment, any one or more of the following
situations exist: (a) the proposed Tenant Improvements will adversely affect the
exterior appearance of the Building; or (b) the proposed Tenant Improvements may
impair the structural strength of the Building, adversely affect any building
systems or materially adversely affect the value of the Building; or (c) the
specifications for the proposed Tenant Improvements are not consistent with, or
would detract from, the character or image of the Building. If Tenant’s proposed
interior partitioning or other aspects of the Tenant’s Work will, in Landlord’s
good faith judgment, require changes or alterations in the fire protection
sprinkler system, HVAC system or other building systems outside of the Premises,
and Landlord approves such changes or alterations, such changes or alterations
shall be made at Tenant’s expense. If Landlord disapproves the Space Plans,
Landlord shall return the Space Plans to Tenant with a statement of Landlord’s
reasons for disapproval, or specifying any required corrections and/or
revisions. Landlord shall approve or disapprove of any revisions to the Space
Plans by written notice given to Tenant within five (5) business days after
receipt of such revisions. This procedure shall be repeated until Landlord
approves the Space Plans.

3.3 Final Working Drawings. Following Landlord’s approval of the Space Plans,
Tenant’s Architect shall prepare and submit for Landlord’s approval complete and
detailed construction plans and specifications, including a fully coordinated
set of architectural, structural, mechanical, fire protection, electrical and
plumbing working drawings for the Tenant Improvement Work, in a form which is
sufficiently complete to permit subcontractors to bid on the work, obtain all
required Permits (as hereinafter defined) and commence construction (the “Final
Working Drawings”). Landlord shall approve or disapprove of the Final Working
Drawings by giving written notice to Tenant within ten (10) business days after
receipt thereof. Landlord shall not unreasonably withhold or condition its
approval of the Final Working Drawings, provided that, without limiting the
generality of the foregoing, Landlord shall be entitled to withhold its consent
to the Final Working Drawings for any of the reasons specified in Section 3.2
above, or if in Landlord’s good faith judgment, the Final Working Drawings are
inconsistent with, or do not conform to, the Space Plans. If Landlord
disapproves the Final Working Drawings, Landlord shall return the Final Working
Drawings to Tenant with a statement of Landlord’s reasons for disapproval and/or
specifying any required corrections or revisions. Landlord shall approve or
disapprove of any such revisions to the Final Working Drawings necessitated by
Landlord’s comments or initiated by Tenant within five (5) business days after
receipt of such revisions. This procedure shall be repeated until Landlord
approves the Final Working Drawings (as so approved, the “Approved Working
Drawings”).

 

C-3



--------------------------------------------------------------------------------

4. Construction of Tenant Improvements. Following Landlord’s approval of the
Final Working Drawings, Landlord shall obtain any necessary building permits and
other permits, authorizations and approvals which may be required in connection
with, or to satisfy all laws and codes applicable to, the construction of the
Tenant Improvements in accordance with the Approved Working Drawings
(“Permits”), and shall engage Skyline Construction, Tenant’s contractor, as the
general contractor (the “General Contractor”) to perform the Tenant Improvement
Work, substantially as shown on the Approved Working Drawings, excepting only
minor variations (i.e., variations which are not inconsistent with the intent of
the Approved Working Drawings) as Landlord may deem advisable and any Change
Orders approved by Landlord. No material changes or modifications to the
Approved Working Drawings shall be made unless by written Change Orders signed
by Landlord and Tenant, except for changes to or variations from the Approved
Working Drawings which may be required by any governmental agency having
jurisdiction. From time to time during the course of construction, Landlord may
charge against the Tenant Improvement Allowance, all costs incurred by Landlord
in connection with the construction of the Tenant Improvements, including,
without limitation, costs of the work performed and materials provided, Permits
fees, out-of-pocket expenses, and any increased costs incurred by Landlord as a
result of, or in connection with, Change Orders.

5. Cost of Construction.

5.1 Allowance. Landlord will contribute to the costs of designing the Tenant
Improvements and performing the Tenant Improvement Work, as depicted on the
Approved Working Drawings, to the extent of the lesser of (a) One Million Nine
Hundred Fifty Nine Thousand Nine Hundred Twenty Five and 00/100 Dollars
($1,959,925.00) (calculated at the rate of $55.00 per square foot of Rentable
Area in the Premises) (the “Tenant Improvement Allowance”), or (b) the actual
aggregate cost of Permitted Allowance Items. Tenant shall pay all costs in
excess of the Tenant Improvement Allowance for the design and construction of
the Tenant Improvements and Tenant’s relocation to the Premises.

5.2 Permitted Allowance Items. The Tenant Improvement Allowance shall be
disbursed by Landlord only for payment or reimbursement of the following items
and costs (collectively, the “Permitted Allowance Items”):

(a) Payment of the fees and costs of Tenant’s Architect and Engineers, including
the costs of producing Tenant’s Space Plans and Final Working Drawings;

(b) The payment of plan check, permit and license fees relating to construction
of the Tenant Improvements;

(c) The documented cost of procuring, constructing and installing the Tenant
Improvements (including the construction of the Second Entrance), including,
without limitation, contractors’ fees and general conditions, testing and
inspection costs, and trash removal costs;

(d) The cost of any changes in the Base Building when such changes are required
by the Approved Working Drawings.

(e) The cost of any construction manager retained by Tenant.

 

C-4



--------------------------------------------------------------------------------

5.3 Construction Costs. Prior to commencing the Tenant Improvement Work, General
Contractor shall submit to Landlord and Tenant a written statement of the total
cost of the Tenant Improvement Work as then known by General Contractor (the
“Estimated Costs”). Within five (5) business days thereafter, Tenant shall
deposit with Landlord’s lender, Comerica Bank, or other financial institution
reasonably acceptable to Landlord and its lender, as a deposit towards Tenant’s
obligations hereunder a sum equal to the amount by which the Estimated Costs
exceeds the Tenant Improvement Allowance, which is anticipated to be Eight
Hundred Ninety Thousand Eight Hundred Seventy Five and 00/100 Dollars
($890,875.00) (the “Initial Tenant Construction Deposit”). The Initial Tenant
Construction Deposit shall be held by lender or such approved financial
institution in a separate account (the “Construction Cost Escrow Account”) and
disbursed in accordance with this Work Letter, such account to be
interest-bearing to the extent permitted by Landlord’s lender. All costs
attributable to Change Orders (as hereinafter defined) requested or approved by
Tenant shall be payable by Tenant (provided that to the extent funds are
available, such costs may be reimbursed from the Tenant Improvement Allowance).
If at any time the total cost of the Tenant Improvement Work, as reasonably
estimated by Landlord and the General Contractor, will exceed the Tenant
Improvement Allowance and the Initial Tenant Construction Deposit, Tenant shall
deposit such difference in the Construction Cost Escrow Account to Landlord,
within ten (10) days following presentation to Tenant of an invoice for such
amount that exceeds the Tenant Improvement Allowance and Initial Tenant
Construction Deposit. Tenant acknowledges and agrees that any such invoice shall
be based solely on an estimate of the total cost of the Tenant Improvement Work,
and shall not be binding on Landlord. Landlord shall have no obligation to
commence or to continue construction of the Tenant Improvement Work unless
Tenant pays the Initial Tenant Construction Deposit in full and any additional
required amounts under this Section 5.3 within the applicable time periods. Upon
request, Landlord shall supply reasonable supporting documentation for any such
invoice, in each instance within a reasonable time following such request, but
Tenant shall not be entitled to delay or withhold payment of any sums invoiced
by Landlord, and payment of such sums shall not be deemed a waiver of any right
on the part of Tenant to such reasonable supporting documentation.

5.4 Disbursement of Funds from Construction Cost Escrow Account. Upon receipt of
the following on or before the fifteenth (15th) day of a calendar month: (i) an
application for payment from General Contractor, which application shall be
approved by Tenant’s Architect, showing the schedule, by trade, of the
percentage of completion of the Tenant Improvements in the Premises, and
detailing the portion of the work completed and the portion not completed;
(ii) invoices from the General Contractor and all subcontractors for labor
rendered and materials delivered to the Premises; and (iii) executed mechanic’s
lien releases from the General Contractor and all subcontractors, which shall
comply with the appropriate provisions, as reasonably determined by Landlord, of
California Civil Code Section 3262(d), Landlord shall upon the fifteenth
(15th) day of the next ensuing calendar month (x) deliver a check to General
Contractor, in payment of the lesser of: (A) Landlord’s Share of the Permitted
Allowance Items, if applicable, of the amounts so requested by General
Contractor, subject to Section 5.2, above, less a ten percent (10%) retention
(the aggregate amount of such retentions to be known as the “Final Retention”),
and (B) the balance of any remaining available portion of the Tenant Improvement
Allowance (not including the Final Retention), provided that Landlord does not
dispute any request for payment based on non-compliance of any work with the
Approved Working Drawings, or due to any substandard work, or any other
reasonable grounds

 

C-5



--------------------------------------------------------------------------------

and (y) instruct lender or the financial institution holding the Construction
Cost Escrow Account to disburse (A) Tenant’s Share of the Permitted Allowance
Items requested by General Contractor less the Final Retention and (B) the
entire amount of any construction costs which are not Permitted Allowance Items
requested by General Contractor less the Final Retention. “Landlord’s Share”
shall be a fraction, the numerator of which is the Tenant Improvement Allowance
and the denominator of which is the aggregate cost of Permitted Allowance Items
as set forth in the Budget. “Tenant’s Share” shall be a fraction, the numerator
of which is the portion of the aggregate cost of Permitted Allowance Items that
exceeds the Tenant Improvement Allowance, and the denominator of which is the
aggregate cost of Permitted Allowance Items as set forth in the Budget.
Landlord’s payment of such amounts shall not be deemed Landlord’s approval or
acceptance of the work furnished or materials supplied as set forth in General
Contractor’s payment request.

5.5 Final Costs. Within sixty (60) days following final completion of the Tenant
Improvement Work (including any punch-list items) and acceptance thereof by
Tenant, or as soon thereafter as is practicable, Landlord shall deliver a
statement to Tenant showing the final cost of the Tenant Improvement Work, and
the application of the Tenant Improvement Allowance. Any objection by Tenant to
such statement, or any information reported therein, shall be deemed waived if
not raised by written notice to Landlord within ten (10) business days following
delivery of such statement. Within thirty (30) days following delivery of such
statement, Tenant shall pay to Landlord the difference between (i) the final
cost of the Tenant Improvement Work, minus (ii) the sum of (A) the Tenant
Improvement Allowance, (B) the Initial Construction Deposit, plus (C) any
amounts paid by Tenant under Section 5.3 above.

5.6 Construction Administration Costs. Tenant shall pay to Landlord (a) a fee in
the amount of one and twenty-five one hundredths percent (1.25%) of the cost of
the Tenant Improvement Work to compensate Landlord for administering the Tenant
Improvement Work, plus (b) all of Landlord’s actual out-of-pocket costs incurred
in connection with the Tenant Improvement Work, including, without limitation,
all management, engineering, outside consulting and construction fees incurred
by or on behalf of Landlord for the review and approval of the Space Plans and
Construction Drawings (collectively, the “Construction Administration Costs”).
Landlord shall be entitled to charge the amount of the Construction
Administration Costs against the Tenant Improvement Allowance required to be
contributed by Landlord hereunder, or if funds are not available from the Tenant
Improvement Allowance for such purposes, Tenant will pay such amounts within
fifteen (15) days following delivery of Landlord’s invoice.

6. Change Orders. Landlord will not unreasonably withhold its approval of
(a) any request by Tenant to amend or change the Approved Working Drawings, or
(b) any change or amendment to the Approved Working Drawings that may be
necessary to obtain any Permits, or which may be required by city officials or
inspectors to comply with code rulings or interpretations (any of the foregoing,
a “Change Order”), provided such Change Order does not diminish the quality of
construction of the Tenant Improvements. Without limiting the generality of the
foregoing, however, Tenant acknowledges that it shall not be unreasonable for
Landlord to withhold consent to any Change Order if any one of the circumstances
listed in clauses (a) through (d) of Section 3.2 of this Work Letter applies. No
material changes or modifications to the Approved Working Drawings shall be made
unless by written Change Order

 

C-6



--------------------------------------------------------------------------------

signed by Landlord and Tenant. Tenant shall pay all costs attributable to Change
Orders, including costs incurred by Landlord in reviewing proposed Change Orders
(provided that to the extent funds are available, such costs may be paid or
reimbursed from the Construction Allowance).

7. Ownership of Tenant Improvements. The Tenant Improvements shall be deemed,
effective upon installation, to be a part of the Premises and the Building and
shall be deemed to be the property of Landlord (subject to Tenant’s right to use
the same during the Term of the Lease), and shall be surrendered at the
expiration or earlier termination of the Term, unless Landlord shall have
conditioned its approval of the Final Working Drawings or any Change Order on
Tenant’s agreement to remove any items thereof, in which event, prior to the
expiration or termination of the Term, the specified items shall be removed at
Tenant’s expense, any damage caused by such removal shall be repaired, and the
Premises shall be restored to their condition existing prior to the installation
of the items in question, normal wear and tear excepted. The removal, repair and
restoration described above shall, at Landlord’s sole election, be performed
either by Tenant or by Landlord; and if such work shall be performed by
Landlord, Tenant shall pay to Landlord, within twenty (20) days following
Landlord’s demand, the reasonable cost and expense of such work.

8. Miscellaneous.

8.1 Tenant’s Representative. Tenant has designated Russ Testa as its sole
representative with respect to the matters set forth in this Work Letter, who,
until further notice to Tenant, shall have full authority and responsibility to
act on behalf of the Tenant as required in this Work Letter.

8.2 Indemnity. Tenant’s indemnity of Landlord as set forth in Article 16 of the
Lease shall also apply with respect to any and all costs, losses, damages
injuries and liabilities related in any way to any act or omission of Tenant or
Tenant’s Agents, or anyone directly or indirectly employed by any of them, in
connection with the Tenant Improvement Work.

8.3 Days. Unless otherwise indicated, all references herein to a “number of
days” shall mean and refer to calendar days

8.4 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Lease or this Work Letter, if an Event of Default as described
in Article 20 of the Lease or a default under this Work Letter occurs at any
time on or before the Substantial Completion Date, all obligations of Landlord
under the terms of this Work Letter shall be deferred until such time as such
Event of Default is cured pursuant to the terms of the Lease (in which case,
Tenant shall be responsible for any delay in the substantial completion of the
Tenant Improvement Work caused by such inaction by Landlord).

 

C-7



--------------------------------------------------------------------------------

EXHIBIT D

CONFIRMATION OF TERM

                            , 2007

 

LEASE DATE:    July         , 2006 LANDLORD:    Bay Center Office, LLC TENANT:
   Jamba Juice Company PREMISES:    Suite         , 6475 Christie Avenue,
Emeryville, California

Pursuant to Section 3.1.5 of the above-referenced Lease, the Commencement Date
as defined in Section 3 shall be                                          and
the Expiration Date as defined in the Basic Lease Information shall be
                                        .

 

LANDLORD:

BAY CENTER OFFICE, LLC,

a Delaware limited liability company

By:  

EmeryOffice, LLC,

a Delaware limited liability company

Its: Administrative Member

 

By:

 

TMG Partners,

a California corporation

Its: Manager

    By:          Printed Name:          Title:     

 

TENANT:

JAMBA JUICE COMPANY,

a California corporation

By:      Printed Name: Don Breen Title:   Chief Financial Officer

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

INFORMATION REGARDING HAZARDOUS MATERIALS

The Project is located on land that originally was part of San Francisco Bay.
Landlord has been informed that the Project site was land-filled in the 1950s.
The site was later used as a truck terminal. Underground storage tanks were used
to store fuel and waste oil. During development of the Project in the late
1980’s, metals, including lead, and various organic compounds including the
pesticide DDT and petroleum hydrocarbons, were found in the soil. Methane gas,
associated principally with the landfill, was also detected in the soil.
Groundwater under the Project was reported to contain organic compounds
including petroleum hydrocarbons, together with some heavy metals, phenol and
pyrene, and polynuclear aromatic hydrocarbons at low concentrations. Under the
supervision of Alameda County environmental regulatory authorities, storage
tanks and some soil at the site were removed. Remaining soils containing
petroleum hydrocarbons were remediated by aeration or bioremediation, and the
entire site (including structures, pavements and landscaped areas) was then
“capped” in place as part of Project construction in order to prevent future
exposure. Groundwater cleanup was initiated upgradient of the Project, and
activities to remove free-product petroleum hydrocarbons from the groundwater
beneath the land where the Covered Parking Area is located are ongoing. Methane
gas monitors were installed in the Building and the Other Buildings, as well as
in the building containing the Covered Parking Area. Reports on the site
investigation are available for review at the offices of Landlord’s property
manager. This paragraph satisfies California Health & Safety Code § 25359.7.

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

BAY CENTER OFFICES

RULES AND REGULATIONS

Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project. In the event of any
conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

1. Tenant shall not alter any lock, card access or entry devices or install any
new or additional locks, card access or entry devices or bolts on any doors or
windows of the Premises without obtaining Landlord’s prior written consent,
which consent shall not be unreasonably withheld, conditioned or delayed. Tenant
shall bear the cost of any lock, card access or entry device changes or repairs
required by Tenant. Landlord will furnish a reasonable number of keys (one per
1,000 square feet of Rentable Area) for the Premises, and any additional keys,
cards or entry devices required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord. Upon the termination of this
Lease, Tenant shall restore to Landlord all keys, cards or entry devices of
stores, offices, and toilet rooms, either furnished to, or otherwise procured
by, Tenant and in the event of the loss of keys, cards or entry devices so
furnished, Tenant shall pay to Landlord the reasonable cost of replacing same or
of changing the lock, card or entry device or locks or entry devices opened by
such lost key, card access or entry device if Landlord shall deem it necessary
to make such changes.

2. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises, with the exception of
doors that are on magnetic hold open devices.

3. Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during such hours as is customary for comparable buildings
in the vicinity of the Project. Tenant, its employees and agents must be sure
that the doors to the Building are securely closed and locked when leaving the
Premises if it is after the normal hours of business for the Building. The
Landlord and his agents shall in no case be liable for damages for any error
with regard to the admission to or exclusion from the Building of any person. In
case of invasion, mob, riot, public excitement, or other commotion, Landlord
reserves the right to prevent access to the Building or the Project during the
continuance thereof by any means it deems appropriate for the safety and
protection of life and property.

4. No furniture, freight or equipment of any kind shall be brought into the
Building without prior notice to Landlord. All moving activity into or out of
the Building shall be scheduled with Landlord and done only at such time and in
such manner as Landlord reasonably designates. Landlord shall have the right to
reasonably prescribe the weight, size and position of all safes and other heavy
property brought into the Building and also the times and manner of moving the
same in and out of the Building. Safes and other heavy objects shall, if
considered necessary by Landlord, stand on supports of such thickness as is
necessary to properly distribute the weight. Landlord will not be responsible
for loss of or damage to any such safe or property

 

F-1



--------------------------------------------------------------------------------

in any case. Any damage to any part of the Building, its contents, occupants or
visitors by moving or maintaining any such safe or other property shall be the
sole responsibility and expense of Tenant.

5. No furniture, supplies, equipment or merchandise will be received in the
Building or carried up or down in the elevators, except between such hours, in
such specific elevator and by such personnel as shall be designated by Landlord.

6. The Lease has specific requirements for the form and method of delivery of
notices to Landlord under the Lease. However, where a written notice under the
Lease is not required (e.g., if Tenant has questions or requests about Tenant’s
operational requirements or about the operation of the Building or the Project),
Tenant should contact Landlord’s property management staff at the property
management office for the Project or at such other office location as designated
by Landlord.

7. Other than signage as permitted pursuant to the Lease of which this Exhibit
is a part, no sign, advertisement, notice or handbill shall be exhibited,
distributed, painted or affixed by Tenant on any part of the Premises or the
Building without the prior written consent of the Landlord. Tenant shall not
disturb, solicit, peddle, or canvass any occupant of the Project and shall
cooperate with Landlord and its agents of Landlord to prevent same.

8. The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein. The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same.

9. Tenant shall not overload the floor of the Premises, nor, other than Minor
Alterations, mark, drive nails or screws, or drill into the partitions, woodwork
or drywall or in any way deface the Premises or any part thereof without
Landlord’s prior written consent.

10. Except for vending machines intended for the sole use of Tenant’s employees
and invitees, no vending machine or machines other than fractional horsepower
office machines shall be installed, maintained or operated upon the Premises
without the written consent of Landlord.

11. Except for limited quantities of standard office, janitorial or other
cleaning supplies required for Tenant’s operation in accordance with the
Permitted Use, Tenant shall not use or keep in or on the Premises, the Building,
or the Project any kerosene, gasoline or other inflammable or combustible fluid,
chemical, substance or material.

12. Tenant shall not without the prior written consent of Landlord use any
method of heating or air conditioning other than that supplied by Landlord.

13. Tenant shall not use, keep or permit to be used or kept, any foul or noxious
gas or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Project by reason of noise, odors, or vibrations, or interfere
with other tenants or those having business therein,

 

F-2



--------------------------------------------------------------------------------

whether by the use of any musical instrument, radio, phonograph, or in any other
way. Tenant shall not throw anything out of doors, windows or skylights or down
passageways.

14. Tenant shall not bring into or keep within the Project, the Building or the
Premises any animals (other than disabled assistance animals), birds, aquariums,
or, except in areas designated by Landlord, bicycles or other vehicles.

15. Except for the Permitted Use under the Lease of which this Exhibit is a
part, no cooking shall be done or permitted on the Premises, common areas of the
Building or Project, nor shall the Premises be used for the storage of
merchandise, for lodging or for any improper, objectionable or immoral purposes.
Notwithstanding the foregoing, Underwriters’ laboratory-approved equipment and
microwave ovens may be used in the Premises for heating food and brewing coffee,
tea, hot chocolate and similar beverages for employees and visitors, provided
that such use is in accordance with all applicable federal, state, county and
city laws, codes, ordinances, rules and regulations.

16. The Premises shall not be used for manufacturing (other than the commercial
kitchen use permitted under the Lease of which this Exhibit is a part) or for
the storage of merchandise except as such storage may be incidental to the use
of the Premises provided for in the Lease. Tenant shall not occupy or permit any
portion of the Premises to be occupied as an office for a messenger-type
operation or dispatch office, public stenographer or typist, or for the
manufacture or sale of liquor, narcotics, or tobacco in any form, or as a
medical office, or as a barber or manicure shop, or as an employment bureau
without the express prior written consent of Landlord. Tenant shall not engage
or pay any employees on the Premises except those actually working for such
tenant on the Premises nor advertise for laborers giving an address at the
Premises.

17. Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.

18. Tenant, its employees and agents shall not loiter in or on the entrances,
corridors, sidewalks, lobbies, courts, halls, stairways, elevators, vestibules
or any common areas of the Building or the Project for the purpose of smoking
tobacco products or for any other purpose, nor in any way obstruct such areas,
and shall use them only as a means of ingress and egress for the Premises.

19. Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to ensure the most effective operation of the
Building’s heating and air conditioning system, and shall refrain from
attempting to adjust any controls.

20. Tenant shall store all its trash and garbage within the interior of the
Premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in the city in
which the Project is located without violation of any law or ordinance governing
such disposal. All trash, garbage and refuse disposal shall be made only through
entryways and elevators provided for such purposes at such times as Landlord
shall designate.

 

F-3



--------------------------------------------------------------------------------

21. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations reasonably established by Landlord or as established
by any governmental agency.

22. Any persons employed by Tenant to do janitorial work shall be subject to the
prior written approval of Landlord, and while in the Building and outside of the
Premises, shall be subject to and under the control and direction of the
Building manager (but not as an agent or servant of such manager or of
Landlord), and Tenant shall be responsible for all acts of such persons.

23. No awnings or other projection shall be attached to the outside walls of the
Building without the prior written consent of Landlord, and no curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises other than Landlord standard drapes. All
electrical ceiling fixtures hung in the Premises or spaces along the perimeter
of the Building must be fluorescent and/or of a quality, type, design and a warm
white bulb color approved in advance in writing by Landlord. Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without the prior written consent of Landlord. Tenant shall abide by Landlord’s
uniformly enforced regulations concerning the opening and closing of window
coverings, which are attached to the windows in the Premises, if any, which have
a view of any interior portion of the Building or common areas of the Building
or the Project.

24. The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed by Tenant, nor shall any bottles, parcels or
other articles be placed on the windowsills.

25. Tenant must comply with reasonable requests by the Landlord concerning the
informing of their employees of items of importance to the Landlord.

26. Tenant must comply with any non-smoking ordinance adopted by any applicable
governmental authority.

27. Tenant hereby acknowledges that Landlord shall have no obligation to provide
guard service or other security measures for the benefit of the Premises, the
Building or the Project. Tenant hereby assumes all responsibility for the
protection of Tenant and its agents, employees, contractors, invitees and
guests, and the property thereof, from acts of third parties, including keeping
doors locked and other means of entry to the Premises closed, whether or not
Landlord, at its option, elects to provide security protection for the Project
or any portion thereof. Tenant further assumes the risk that any safety and
security devices, services and programs which Landlord elects, in its sole
discretion, to provide may not be effective, or may malfunction or be
circumvented by an unauthorized third party, and Tenant shall, in addition to
its other insurance obligations under this Lease, obtain its own insurance
coverage to the extent Tenant desires protection against losses related to such
occurrences. Tenant shall cooperate in any reasonable safety or security program
developed by Landlord or required by law.

28. All office equipment of any electrical or mechanical nature shall be placed
by Tenant in the Premises in settings reasonably approved by Landlord, to absorb
or prevent any vibration, noise and annoyance.

 

F-4



--------------------------------------------------------------------------------

29. Tenant shall not use in any space or in the public halls of the Building,
any hand trucks except those equipped with rubber tires and rubber side guards.

30. No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without the prior written consent of
Landlord.

31. No tenant shall use or permit the use of any portion of the Premises for
living quarters, sleeping apartments or lodging rooms.

32. Tenant, Tenant’s agents, servants, employees, contractors, licensees or
visitors shall not park any vehicles in driveways, service entrances, or areas
posted as No Parking.

33. Tenant shall not use the name of Bay Center Offices for any purpose other
than as the address of the business to be conducted by Tenant in the Premises,
nor in its advertising, stationery (except as the address of the business to be
conducted by Tenant in the premises) or in any other manner without the prior
written permission of Landlord. Landlord expressly reserves the right at any
time to change said name without in any manner being liable to Tenant therefor,
but in the event that Landlord voluntarily changes the name or address of the
Building or Project, Landlord shall reimburse Tenant for Tenant’s reasonable
cost of replacing all of Tent’s then current stock of stationary and business
cards containing the changed name or address (as applicable).

34. If the Premises is or becomes infested with vermin as a result of the use or
any misuse or neglect of Premises by Tenant, its agents, servants, employees,
contractors, visitors, or licensees, the Premises shall be exterminated from
time to time to the reasonable satisfaction of Landlord and shall employ such
licensed exterminators as shall be approved in writing in advance by Landlord,
which approval shall not be unreasonably withheld, conditioned or delayed.

35. Landlord reserves the right at any time to change or rescind any one or more
of these Rules and Regulations, or to make such other and further reasonable
Rules and Regulations as in Landlord’s judgment may from time to time be
necessary for the management, safety, care and cleanliness of the Premises,
common areas of the Building or the Project, and for the preservation of good
order therein, as well as for the convenience of other occupants and tenants
therein, subject to Article 18 to the Lease. Landlord may waive any one or more
of these Rules and Regulations for the benefit of any particular tenants, but no
such waiver by Landlord shall be construed as a waiver of such Rules and
Regulations in favor of any other tenant, nor prevent Landlord from thereafter
enforcing any such Rules or Regulations against any or all tenants of the
Project. Tenant shall be deemed to have read these Rules and Regulations and to
have agreed to abide by them as a condition of its occupancy of the Premises.

 

F-5